Exhibit 10.1




THIRD AMENDMENT TO CREDIT AGREEMENT




This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of July
15, 2014, and is entered into by and among DOOH US HOLDINGS LLC, as
Administrative Agent for the lenders (“Lenders”) party to the Credit Agreement
(as defined below) (in such capacity, together with its permitted successors and
assigns in such capacity, “Administrative Agent”), the Lenders, RMG Networks
Holding Corporation, a Delaware corporation formerly known as SCG Financial
Acquisition Corp. (“RMG Parent”), the direct and indirect domestic Subsidiaries
of RMG Parent listed on the signature pages hereto as “Borrowers” (together with
RMG Parent, collectively, “Borrowers”) and the other direct and indirect
domestic Subsidiaries of RMG Parent listed on the signature pages hereto as
“Guarantors” (collectively, “Guarantors” and together with Borrowers,
collectively, “Loan Parties”).

W I T N E S S E T H:




WHEREAS, the Loan Parties, Administrative Agent (or its predecessors in
interest) and the Lenders signatory thereto from time to time are parties to
that certain Credit Agreement dated as of April 19, 2013 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; capitalized terms
used but not defined herein have the definitions provided therefor in the Credit
Agreement);

WHEREAS, the Borrowers have requested that Administrative Agent and the Lenders
agree to amend the Credit Agreement as provided herewith so as to, among other
things, provide additional loans to the Borrowers; and

WHEREAS, Administrative Agent and the undersigned Lenders have agreed to amend
the Credit Agreement and provide such additional loans, subject to the terms and
conditions set forth herein;

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.

Amendments.  Subject to the satisfaction of the applicable conditions set forth
in Section 2 below, and in reliance on the representations and warranties set
forth in Section 3 below, Administrative Agent and the undersigned Lenders
hereby agree that, (i) the Credit Agreement is hereby amended to delete the
bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: underlined text) as set
forth in the pages of the Credit Agreement attached as Exhibit A hereto (such
document, the “Amended Credit Agreement”) and (ii) the Schedules to the Credit
Agreement are hereby amended and restated in their entirety with the schedules
attached hereto as Exhibit C.

2.

Conditions to Effectiveness.  The effectiveness of Section 1 of this Amendment
is subject to the following conditions precedent:

(a)

Administrative Agent shall have received a copy of this Amendment executed by
each Loan Party and Lenders constituting Required Lenders;

(b)

Administrative Agent shall have received each of the documents, instruments and
agreements set forth on the closing checklist attached as Exhibit B hereto;

(c)

each of the conditions precedent set forth in Section 4.01 of the Amended Credit
Agreement shall have been satisfied; and

(d)

after giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

3.

Representations and Warranties.  To induce Administrative Agent and the
undersigned Lenders to enter into this Amendment, each Loan Party represents and
warrants to Administrative Agent and Lenders that:

(a)

the execution, delivery and performance of this Amendment and the agreements
entered into in connection herewith have been duly authorized by all requisite
corporate action on the part of such Loan Party and have been unanimously
approved by a standing committee of RMG Parent’s board of directors, consisting
solely of





--------------------------------------------------------------------------------

independent, disinterested directors (the “Committee”), and no further consent
or authorization is required by RMG Parent or any of the other Loan Parties,
their respective boards of directors or any committee thereof (including the
Committee) or any of their respective stockholders or other equity holders;

(b)

the Committee was formed for the purpose of evaluating financing opportunities
and alternatives for RMG Parent, with the authority to approve RMG Parent’s
entry into any such financing opportunity, including RMG Parent’s entry into
this Amendment and the agreements entered into in connection herewith and
consummation of the transactions contemplated hereby; the Committee sought and
considered various financing alternatives, including financing alternatives that
did not include the Lenders, and, in connection with its consideration of such
financing alternatives, the Committee had the opportunity to engage legal and
other advisors; and, in connection with its approval, the Committee determined
that it is advisable and in the best interests of RMG Parent and its
stockholders to enter into this Amendment and the agreements entered into in
connection herewith and consummate the transactions contemplated hereby;

(c)

this Amendment has been duly executed and delivered by such Loan Party;

(d)

the Loan Parties have furnished to the Administrative Agent true and correct
copies of the organizational documents of each of the Loan Parties, as amended
and in effect on the date hereof;

(e)

each representation and warranty contained in the Credit Agreement or in any
other Loan Document is true and correct in all material respects as of the date
hereof, with the same effect as though made on the date hereof (except to the
extent that any such representation or warranty speaks to an earlier date, in
which case such representation or warranty shall be true and correct as of such
earlier date); and

(f)

after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

4.

Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

5.

References.  Any reference to the Credit Agreement contained in any document,
instrument or Loan Document executed in connection with the Credit Agreement
shall be deemed to be a reference to the Credit Agreement as modified by this
Amendment.

6.

Counterparts.  This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Amendment
by telecopier or pdf shall be equally as effective as delivery of an original
executed counterpart of this Amendment.  Any party delivering an executed
counterpart of this Amendment by telecopier or pdf shall also deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

7.

Ratification.  The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions of the Credit Agreement and
shall not be deemed to be a consent to the modification or waiver of any other
term or condition of the Credit Agreement.  Except as expressly modified and
superseded by this Amendment, the terms and provisions of the Credit Agreement
are ratified and confirmed and shall continue in full force and effect.

8.

Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the law of the State of New York applicable to contracts made and to be
performed in the State of New York.

[Signature Pages Follow]





-2-




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




 

BORROWERS:

 

 

 

RMG NETWORKS HOLDING CORPORATION

f/k/a SCG Financial Acquisition Corp., as a Borrower

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

SCG FINANCIAL MERGER I CORP., as a Borrower

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

RMG NETWORKS HOLDINGS, INC.,

f/k/a Reach Media Group Holdings, Inc., as a Borrower

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

RMG NETWORKS, INC., as a Borrower

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

RMG ENTERPISE SOLUTIONS HOLDINGS

CORPORATION f/k/a Symon Holdings Corporation,

as a Borrower

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

RMG ENTERPRISE SOLUTIONS, INC.

f/k/a Symon Communications, Inc., as a Borrower

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President














--------------------------------------------------------------------------------




 

GUARANTORS:

 

 

 

 

RMG MEDIA NETWORKS, INC., a Delaware corporation

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

EMN ACQUISITION CORPORATION, a Delaware

corporation

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

EXECUTIVE MEDIA NETWORK, INC., a New York

corporation

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

CORPORATE IMAGE MEDIA, INC., a New York

corporation

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

PROPHET MEDIA LLC, a New York limited liability

company

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

SYMON LV, LLC, a Nevada limited liability company

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President








-4-




--------------------------------------------------------------------------------




 

ADMINISTRATIVE AGENT:

 

 

 

 

DOOH US HOLDINGS LLC, as Administrative Agent

 

 

 

 

By:

DOOH Media Management LLC, its Manager

 

 

 

 

By:

/s/ Donald R. Wilson, Jr.

 

Name:

Donald R. Wilson, Jr.

 

Title:

Manager








-5-




--------------------------------------------------------------------------------




 

LENDERS:

 

 

 

CHILDREN’S TRUST C/U THE DONALD R. WILSON 2009 GRAT #1, as a Lender

 

 

 

 

By:

/s/ Jennifer Wilson

 

Name:

Jennifer Wilson

 

Title:

Trustee

 

 

 

 

 

 

 

WHITE KNIGHT CAPITAL MANAGEMENT LLC,

as a Lender

 

 

 

 

By:

/s/ Gregory Sachs, Trustee

 

Name:

Gregory H. Sachs Revocable Trust UDT Dtd. 4/24/98

 

Title:

Member











-6-




--------------------------------------------------------------------------------

EXHIBIT A







Amended Credit Agreement




See attached











-7-




--------------------------------------------------------------------------------

















































CREDIT AGREEMENT,




as amended on the Third Amendment Effective date




Dated as of April 19, 2013




by and among




SCG FINANCIAL ACQUISITION CORP.

RMG NETWORKS HOLDING CORPORATION




and




CERTAIN OF THE DIRECT AND INDIRECT SUBSIDIARIES

OF SCG FINANCIAL ACQUISITION CORP. RMG NETWORKS HOLDING CORPORATION,

as Borrowers,










THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,




and




KAYNE ANDERSON SENIOR CREDIT ADVISORS, DOOH US HOLDINGS LLC,

as Administrative Agent, and COMVEST CAPITAL(as successor in interest to Comvest
Capital II, L.P.,)




as Documentation Agent









































--------------------------------------------------------------------------------







TABLE OF CONTENTS




 

Page

 

 

ARTICLE 1 DEFINITIONS; CERTAIN TERMS

21

Section 1.01

Definitions.

21

Section 1.02

Terms Generally.

2415

Section 1.03

Accounting and Other Terms.

2515

Section 1.04

Time References.

2615

 

 

ARTICLE 2 THE LOANS

2616

Section 2.01

Term Loans Loan.

2616

Section 2.02

[Reserved].

2616

Section 2.03

Repayment of Loans; Evidence of Debt.

2616

Section 2.04

Interest.

2717

Section 2.05

Termination of Commitment Prepayment of Loans.

2918

Section 2.06

Fees.

3219

Section 2.07

Payments Generally.

3320

Section 2.08

Increased Costs and Reduced Return.

3521

Section 2.09

Taxes.

3722

Section 2.10

Inability to Determine Interest Rate.Reserved.

4024

Section 2.11

IllegalityReserved.

4124

Section 2.12

Replacement of Lenders.

4124

Section 2.13

Nature and Extent of Each Borrower’s Liability.

42

 

 

ARTICLE 3 [RESERVED]

4325

 

 

ARTICLE 4 CONDITIONS TO LOANS

4325

Section 4.01

Conditions Precedent to Effectiveness.

4325

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

4526

Section 5.01

Representations and Warranties.

4526

 

 

ARTICLE 6 COVENANTS OF THE LOAN PARTIES

5432

Section 6.01

Affirmative Covenants.

5432

Section 6.02

Negative Covenants.

6237

Section 6.03

Financial Covenants.

6840

 

 

ARTICLE 7 EVENTS OF DEFAULT

7042

Section 7.01

Events of Default.

7042

 

 

ARTICLE 8 AGENT

7444

Section 8.01

Appointment.

7444

Section 8.02

Nature of Duties.

7445

Section 8.03

Rights, Exculpation, Etc.

7545

Section 8.04

Reliance.

7645

Section 8.05

Indemnification.

7646

Section 8.06

Administrative Agent Individually.

7746

Section 8.07

Successor Agent.

7746

Section 8.08

Collateral Matters.

7846

Section 8.09

Agency for Perfection.

7947

Section 8.10

Additional Titled Agents.Reserved.

7947

Section 8.11

Action by Lenders.

8048

Section 8.12

Administrative Agent as UK Security Trustee.

8048

 

 

ARTICLE 9 [RESERVED]

8148








-i-




--------------------------------------------------------------------------------




ARTICLE 10 MISCELLANEOUS

8148

Section 10.01

Notices, Etc.

8148

Section 10.02

Amendments, Etc.

8450

Section 10.03

Expenses; Taxes; Attorneys’ Fees.

8550

Section 10.04

Right of Set-off.

8550

Section 10.05

Severability.

8651

Section 10.06

Assignments and Participations.

8651

Section 10.07

Counterparts.

8952

Section 10.08

GOVERNING LAW.

8952

Section 10.09

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.

8953

Section 10.10

WAIVER OF JURY TRIAL, ETC.

9053

Section 10.11

Consent by the Administrative Agent and Lenders.

9153

Section 10.12

No Party Deemed Drafter.

9153

Section 10.13

Marshaling; Reinstatement; Certain Payments.

9153

Section 10.14

Indemnification.

9154

Section 10.15

Records.

9354

Section 10.16

Binding Effect.

9355

Section 10.17

Confidentiality.

9355

Section 10.18

Integration.

9455

Section 10.19

Patriot Act.

9455

Section 10.20

Independent Nature of Lenders.

55








-ii-




--------------------------------------------------------------------------------




SCHEDULE AND EXHIBITS




Schedule 1.01(A)

Lenders and Lenders’ Commitments

Schedule 4.01

Closing Checklist

Schedule 5.01(e)(i)

SCGRMG Holding’s Capitalization

Schedule 5.01(e)(ii)

Subsidiaries; Capitalization of Subsidiaries

Schedule 5.01(f)

Litigation; Commercial Tort Claims

Schedule 5.01(o)

Real Property

Schedule 5.01(q)

Environmental Matters

Schedule 5.01(u)

Intellectual Property

Schedule 5.01(y)

Brokers

Schedule 6.02(a)

Existing Liens

Schedule 6.02(b)

Existing Indebtedness

Schedule 6.02(e)

Existing Investments

Schedule 6.02(h)

Transactions with Affiliates

Schedule 6.02(i)

Limitations on Dividends and Other Payment Restrictions

Schedule 6.02(n)

Bank Accounts

Schedule 6.02(o)

Contingent Obligations

 

 

Exhibit A

Form of Compliance Certificate

Exhibit B

[Reserved]

Exhibit C

[Reserved]

Exhibit D

Form of Excess Cash Flow Certificate [Reserved]

Exhibit E

Notice of Conversion/Continuation [Reserved]

Exhibit F

Form of Assignment and Acceptance








-iii-




--------------------------------------------------------------------------------







CREDIT AGREEMENT




Credit Agreement, dated as of April 19, 2013, by and among RMG Networks Holding
Corporation, a Delaware corporation formerly known as SCG Financial Acquisition
Corp., a Delaware corporation (“SCGRMG Holdings”) and the direct and indirect
domestic Subsidiaries of SCGRMG Holdings party hereto from time to time as
borrowers (each a “Borrower” and collectively, the “Borrowers”), the other
direct and indirect Subsidiaries of SCGRMG Holdings party hereto from time to
time as guarantors (together with the Borrowers, each a “Loan Party” and
collectively, the “Loan Parties”), the financial institutions from time to time
party hereto (each a “Lender” and collectively, the ”Lenders”), Kayne Anderson
Senior Credit Advisors, LLC, “Lenders”), DOOH US HOLDINGS LLC, (as successor in
interest to Comvest Capital II, L.P.) as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity in
accordance with Section 8.07, the ”Administrative Agent”), and Kayne Anderson
Senior Creditor Advisors, LLC,DOOH US HOLDINGS LLC, (as successor in interest to
Comvest Capital II, L.P.) as UK security trustee for the Lenders (in such
capacity, together with its successors and assigns in such capacity in
accordance with the UK Security Documents (as hereinafter defined), the ”UK
Security Trustee”).




RECITALS




Prior to the Closing Date, SCG formed two indirect, wholly-owned subsidiaries,
SCG Financial Merger II Corp., a Delaware corporation (“Merger Sub II”), and SCG
Financial Merger III Corp., a Delaware corporation (“Merger Sub III”), for the
purpose of acquiring each of (i) Reach Media Group Holdings, Inc., a Delaware
corporation (“RMG”) and each of its direct and indirect subsidiaries, by merging
Merger Sub II with and into RMG, with RMG being the surviving entity of such
merger, pursuant to the terms of the RMG Merger Agreement (the “RMG
Acquisition”), and (ii) Symon Holdings Corporation, a Delaware corporation
(“Symon”) and each of its direct and indirect subsidiaries, by merging Merger
Sub III with and into Symon, with Symon being the surviving entity of such
merger, pursuant to the terms of the Symon Merger Agreement (the “Symon
Acquisition”).




The RMG Acquisition was consummated on April 8, 2013 in accordance with the
terms of the RMG Merger Agreement and in compliance with all applicable law.




The Borrowers have an outstanding principal balance of $8,000,000 in existing
terms loans and have asked the Lenders to extend additional credit to the
Borrowers in the principal amount of $4,000,000, consisting of a term loan in
thean aggregate principal amount of $24,000,00012,000,000. The proceeds of the
term loan shall be used to finance the Symon Acquisitionfor general working
capital purposes of Borrowers, for Capital Expenditures, for Permitted
Acquisitions and to pay fees and expenses related to this Agreementand the Symon
Acquisition.

To induce Administrative Agent and the Lenders to enter into this Agreement and
make the additional term loan contemplated hereby, RMG Holdings and certain of
its Subsidiaries, have agreed to becomeremain Borrowers hereunder, and certain
other of RMG Holding’s Subsidiaries (other than their Foreign Subsidiaries),
have agreed to becomeremain Guarantors of the Obligations, and to grant Liens on
all or substantially all of their assets tosecure such Guaranties.Upon
consummation of the Symon Acquisition and the other transactions contemplated
hereby, it is expected that Symon and certain of its Subsidiaries will become
Borrowers hereunder and that certain other of Symon’s Subsidiaries (other than
their Foreign Subsidiaries), will become Guarantors of the Obligations, and will
grantreaffirm Liens on all or substantially all of their assets to secure such
Guaranties.




The Lenders are severally, and not jointly, willing to extend such credit to the
Borrowers subject to the terms and conditions hereinafter set forth.

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS; CERTAIN TERMS

Section 1.01

Definitions.

As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

“Account Debtor” means each debtor, customer or obligor in any way obligated on
or in connection with any Account Receivable.  

“Account Receivable” means, with respect to any Person, any and all rights of
such Person to payment for goods sold and/or services rendered, including, and
together with, accounts, general intangibles and any and all such rights
evidenced by











--------------------------------------------------------------------------------

chattel paper, instruments or documents, whether due or to become due and
whether or not earned by performance, and whether now or hereafter acquired or
arising in the future, and any proceeds arising therefrom or relating thereto.

“Administrative Agent” has the meaning specified therefor in the preamble hereto
and includes the UK Security Trustee.

“Administrative Agent Advances” has the meaning specified therefor in Section
8.08(a).

“Administrative Agent’s Account” means the following account or such other
account designated by the Administrative Agent from time to time as the account
into which (i) the Loan Parties shall make all payments to the Administrative
Agent for the benefit of the Administrative Agent and the Lenders under this
Agreement and the other Loan Documents and (ii) the Lenders shall deposit funds
to be loaned to Borrowers hereunder:




Bank:

 

City National Bank

City/State:

 

Los Angeles, CA 90071

ABA #:

 

122016066

Account Name:

 

Kayne Anderson Capital Advisors, L.P.

Account Number:

 

113121750

Reference:

 

SCG Acquisition




Bank:

 

JP Morgan Chase

ABA #:

 

021000021

Account #:

 

478106292

Name of Account:

 

DOOH US Holdings, LLC




“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (i)
vote ten percent (10%) or more of the Capital Stock having ordinary voting power
for the election of directors (or similar Persons) of such Person or (ii) direct
or cause the direction of the management and policies of such Person whether by
contract or otherwise.  Notwithstanding anything herein to the contrary, in no
event shall Administrative Agent or any Lender be considered an “Affiliate” of
any Loan Party.

“Agency Transfer Agreement” means the Agreement Regarding Agency Resignation,
Appointment and Acceptance dated on or around the Third Amendment Effective Date
by and among the Loan Parties, Comvest and Administrative Agent.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified in accordance with its terms, including all exhibits and
schedules.

“Applicable Margin” means, for any day, for (i) Base Rate Loans, seven and
one-fourth of one percent (7.25%) per annum and (ii) LIBOR Loans, eight and
one-half percent (8.50%) per annum. Assignment Term Loan” has the meaning set
forth in Section 2.01.

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Administrative Agent
(if required), in accordance with Section 10.06 hereof and substantially in the
form of Exhibit F hereto or such other form acceptable to the Administrative
Agent.

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, president or any other authorized executive
officer of such Person.

“Bankruptcy Code” means the United States Bankruptcy Code.

“Base Rate” means a variable per annum rate of interest equal to the greatest of
(i) the rate of interest publicly announced by JPMorgan Chase Bank in New York,
New York from time to time as its base rate or prime rate, (ii) the Federal
Funds Rate plus one-half of one percent (0.50%) and (iii) the sum of (a) the
applicable LIBOR for such day, provided that for the purposes of this clause,
the Interest Period referenced in the definition of LIBOR shall be assumed to be
1 month and the rate for each day in any month shall be the applicable rate as
of the first Business Day of such month, and (b) the difference of (1) the then
effective Applicable Margin for LIBOR Loans minus (2) the then effective
Applicable Margin for Base Rate Loans. The base rate or prime rate is determined
from time to time by JPMorgan Chase Bank as a means of pricing some loans to its
borrowers and neither is tied to any external rate of interest or index nor
necessarily reflects the lowest rate of interest actually charged by JPMorgan
Chase Bank to any particular class or category of customers. Each change in the
Base Rate shall be effective from and including the date such change is publicly
announced as being effective.





-2-




--------------------------------------------------------------------------------

“Base Rate Loans” means Loans for which the rate of interest is based on the
Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Borrower” and “Borrowers” have the meaning specified therefor in the preamble
hereto.

“BrazilCo” means a Subsidiary of a Loan Party formed under the laws of the
country of Brazil.

“Business Day” means (i) for all purposes other than as covered by clause (ii)
of this definition, any day other than a Saturday, Sunday or other day on which
commercial banks in Los AngelesChicago are authorized or required to close and
(ii) with respect to all notices, determinations, fundings and payments in
connection with LIBOR Loans, any day that is a Business Day described in clause
(i) above and that is also a day for trading by and between banks in Dollar
deposits in the applicable interbank LIBOR market.

“Capital Expenditures” are defined in the Compliance Certificate.

“Capital Guideline” means any law, rule, regulation, policy, guideline or
directive (whether or not having the force of law and whether or not the failure
to comply therewith would be unlawful) of any central bank or Governmental
Authority (i) regarding capital adequacy, capital ratios, capital requirements,
the calculation of a bank’s capital or similar matters, or (ii) affecting the
amount of capital required to be obtained or maintained by any Lender or any
Person controlling any Lender, or the manner in which any Lender or any Person
controlling any Lender allocates capital to any of its contingent liabilities
(including letters of credit), advances, acceptances, commitments, assets or
liabilities.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person including, in each instance in clauses (i)
and (ii) above, options, warrants, convertible securities and other equity
securities.

“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is required under GAAP to be
capitalized on the balance sheet of such Person.

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries to pay rent under Capitalized Leases, and,
for purposes hereof, the amount of any such obligation shall be the capitalized
amount thereof determined in accordance with GAAP.

“Change of Control” means the occurrence of any one or more of the following:
 (i) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934 as in effect on the Closing Date) other than
Donald R. Wilson, Gregory Sachs and their respective controlled Affiliates shall
have acquired more than 45.0% of the outstanding Capital Stock of SCGRMG
Holdings (ii) subject to the provisions of Section 6.02(c), SCGRMG Holdings
ceases to beneficially own and control, directly or indirectly, free and clear
of all Liens other than Liens in favor of Administrative Agent, one hundred
percent (100%) of the issued and outstanding Capital Stock of each other Loan
Party  or any of their Subsidiaries, (iii) Greg Sachs shall cease to be the
Executive Chairman of SCGRMG Holdings and a successor reasonably acceptable to
the Administrative Agent and the Required Lenders is not appointed on terms
reasonably acceptable to the Administrative Agent and the Required Lenders
within ninety (90) days of such cessation or (iv) any Person who owns a
controlling interest in or otherwise controls a Loan Party is or shall be (A)
listed on the Specially Designated Nationals and Blocked Person List maintained
by the Office of Foreign Assets Control (“OFAC”), Department of the Treasury,
and/or any other similar lists maintained by OFAC pursuant to any authorizing
statute, Executive Order or regulation or (B) a person designated under
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders or law; or (v) a “Change of Control” as
defined in the Subordinated Loan Documents has occurred.

“Closing Date” means the date on which the Loans are made.

“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.

“Compliance Certificate” means a certificate signed by an Authorized Officer of
SCGRMG Holdings, in the form of Exhibit A.

“Consolidated Domestic EBITDA” is defined in the Compliance Certificate.

“Consolidated EBITDA” is defined in the Compliance Certificate.





-3-




--------------------------------------------------------------------------------

“Consolidated Funded Senior Indebtedness” is defined in the Compliance
Certificate.

“Consolidated Funded Total Indebtedness” is defined in the Compliance
Certificate.

“Consolidated Pro Forma EBITDA” is defined in the Compliance Certificate.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, lease,
dividend or other obligation (“primary obligations”) of any other Person
(the ”primary obligor”) in any manner, whether directly or indirectly, including
(i) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of a primary
obligor, (ii) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement, and (iii) any obligation of such Person, whether or not contingent,
(A) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (B) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (C) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (D) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term “Contingent Obligation” shall not include any product warranties
extended in the ordinary course of business.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation with respect to which such Contingent
Obligation is made (or, if less, the maximum amount of such primary obligation
for which such Person may be liable pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto (assuming such
Person is required to perform thereunder), as determined by such Person in good
faith.

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

“Default Rate” means, with respect to any Obligation, a rate of interest per
annum equal to the rate of interest otherwise in effect from time to time
pursuant to the terms of this Agreement with respect to such Obligation plus two
percent (2 fourteen percent (14%).

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any sales of Inventory in the ordinary course of business and
leases or licenses of property in the ordinary course of business.

“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.

“DW Lender” has the meaning set forth in Section 2.01.

“Employee Benefit Plan” means an employee benefit plan subject to ERISA
sponsored by or with respect to which any Loan Party or any of its ERISA
Affiliates has or may have liability,  including contingent liability.

“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA sponsored by or with respect to which any Loan
Party or any of its ERISA Affiliates has or may have liability, including
contingent liability.

“Environmental Actions” means any action, complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, or judgment from any Person or Governmental Authority relating to
(i) violations of or non-compliance with Environmental Laws by any Loan Party or
any of its Subsidiaries or by any other Person in connection with the ownership
or operation of the assets, the facilities, the properties or the business of
any Loan Party or any of its Subsidiaries, (ii) any actual or alleged
liabilities, responsibilities or obligations of any Loan Party or any of its
Subsidiaries or any predecessor in interest (a) relating to adverse
environmental conditions at, on, under or from any assets, facilities or
properties owned or operated by any Loan Party or any of its Subsidiaries or (b)
resulting from or in connection with operation of the assets, the facilities,
the properties or the business of any Loan Party or any of its Subsidiaries, or
(iii) any Release of Hazardous Materials (a) at, on, under or from any assets,
properties or businesses owned or operated by any Loan Party or any of its
Subsidiaries, (b) at, on, under or from adjoining properties or businesses, or
(c) at, on, under or from any facilities which received Hazardous Materials
generated or otherwise handled by any Loan Party or any of its Subsidiaries.

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Resource Conservation and Recovery Act, the Federal Clean Water Act, the Clean
Air Act, the Toxic Substances Control Act and the Occupational Safety and Health
Act, and any other present or future federal, state, local





-4-




--------------------------------------------------------------------------------

or foreign statute, ordinance, rule, regulation, order, judgment, decree,
permit, license or other requirement or determination of any Governmental
Authority imposing liabilities or establishing standards of conduct for the
protection of human health or the environment, including any  requirements or
determinations relating to the Release, presence, use, generation, storage,
transportation, treatment, management, handling or disposal of Hazardous
Materials.  

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all fees, disbursements and expenses of
counsel, experts and consultants and costs of investigations and feasibility
studies), fines, penalties, sanctions and interest incurred as a result of or in
response to any adverse environmental condition or a Release of Hazardous
Materials at, on, under or from (i) any property or facility presently or
formerly owned or operated by any Loan Party or any of its Subsidiaries or
(ii) any property or facility which received Hazardous Materials generated,
transported or otherwise handled by any Loan Party or any of its Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“ERISA” means the Employee Retirement Income Security Act of 1974.  

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) whose employees are treated as being employed by a
single employer, which includes such Person, pursuant to Sections 414(b), (c),
(m) and (o) of the IRC or Section 4001(b) of ERISA.

“Event of Default” means any of the events set forth in Section 7.01.

“Excess Cash Flow” is defined in the Excess Cash Flow Certificate. Exchange Act”
means the Securities Exchange Act of 1934, as amended.

“Excess Cash Flow Certificate” means a certificate signed by an Authorized
Officer of SCG in the form of Exhibit D. Existing Term Loans” has the meaning
set forth in Section 2.01.

“Extraordinary Receipts” means any cash received by any Borrower or any of the
other Loan Parties not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(ii) or (iii) hereof), including
(i) foreign, United States, state or local tax refunds to the extent not
included in Consolidated EBITDA, (ii) proceeds of casualty insurance,
(iii) condemnation awards (and payments in lieu thereof), and (vi) any purchase
price adjustment received in connection with any purchase agreement.

“FATCA” means Sections 1471 through 1474 of the IRC and any regulations or
official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the Internal Revenue Service
thereunder as a precondition to relief or exemption from taxes under such
provisions).

“Fee Letter” means that certain letter agreement of even date herewith, setting
forth certain fee obligations of Borrowers, between Borrowers and Administrative
Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.  

“Financial Statements” means (i) the audited consolidated balance sheet of
Borrowers and their, statement of operations, statement of stockholders’ equity
and statement of cash flows of RMG Holdings and its Subsidiaries as at the end
of, and for, the Fiscal Year ended December 31, 2012, and the related
consolidated income, owners’ equity and cash flow statements for the Fiscal Year
then ended 2013 included in RMG Holdings’ Annual Report on Form 10-K for such
Fiscal Year as filed with the SEC, (ii) the auditedunaudited consolidated
balance sheet, statement of operations and statement of cash flows of RMG
Holdings and its Subsidiaries foras at the fiscal yearend of the Fiscal Quarter
ended December 31, 2012, and the related consolidated income, owners’ equity and
cash flow statements for the fiscal year then ended,March 31, 2014 and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter included in RMG Holdings’ Quarterly Report on Form 10-Q for such
Fiscal Quarter as filed with the SEC and (iii) the unaudited consolidated
balance sheet, statement of operations and statement of stockholders’ equity of
RMG Holdings and its Subsidiaries as of February 28, 2013, and the related
income statement for the two months then ended, (iv) the audited consolidated
balance sheet of Symon and its Subsidiaries for the fiscal year ended January
31, 2013, and the related consolidated income, owners’ equity and cash flow
statements for the fiscal year then ended and (v) the unaudited consolidated
balance sheet of Symon and its Subsidiaries as of February 28, 2013, and the
related income statement for the one month then ended. at the end of each of the
months ended April 30, 2014 and May 31, 2014, and for the period commencing at
the end of the immediately preceding Fiscal Year and ending with the end of such
fiscal month.





-5-




--------------------------------------------------------------------------------

“Fiscal Quarter” means a fiscal quarter of the Borrowers and their Subsidiaries
ending on each March 31, June 30, September 30 and December 31.  

“Fiscal Year” means the fiscal year of the Borrowers and their Subsidiaries
ending on December 31 of each year.

“Fixed Charge Coverage Ratio” is defined in the Compliance Certificate.

“Foreign Subsidiary” means any Subsidiary that is not incorporated or organized
under the laws of a State within the United States of America or the District of
Columbia, and that is a “controlled foreign corporation” within the meaning of
Section 957 of the IRC with respect to which a Loan Party is a “US Shareholder”
within the meaning of Section 951(b) of the IRC; provided, however, as used in
this Agreement, the term “Foreign Subsidiary” shall not include any Subsidiary
that otherwise meets the criteria of a “Foreign Subsidiary”, but that, as of the
end of any Fiscal Year, has repatriated substantially all of its cash and cash
equivalents to the United States in each of the prior two Fiscal Years and has
executed a Guaranty in favor of the Lenders with respect to the Term Loan.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 6.03 hereof and the definitions used therein, “GAAP” shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 6.03 hereof, the Administrative Agent and SCGRMG Holdings
shall negotiate in good faith amendments to the provisions of this Agreement
that relate to the calculation of such covenant with the intent of having the
respective positions of the Lenders and the Borrowers after such change in GAAP
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, the
covenants in Section 6.03 hereof shall be calculated as if no such change in
GAAP has occurred.  

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

“GS Lender” has the meaning set forth in Section 2.01.

“Guarantor” or “Guarantors” means each Person which guarantees, pursuant to
Section 6.01(j) or otherwise, all or any part of the Obligations.

“Guaranty” means each guaranty made by any Guarantor in favor of the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders.

“Hazardous Material” means (i) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws, (ii) petroleum and its refined products, (iii) polychlorinated biphenyls,
and (iv) any substance exhibiting a hazardous waste characteristic, including
corrosivity, ignitability, toxicity or reactivity as well as any radioactive or
explosive materials.

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

“Indebtedness” means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and not outstanding for more than one hundred eighty (180)
days after the date such payable was created), including, in each case to the
extent constituting indebtedness in accordance with GAAP, earnouts and other
similar obligations; (iii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (iv) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person; (v) all Capitalized Lease Obligations of such Person; (vi) all
obligations and liabilities, contingent or otherwise, of such Person, in respect
of letters of credit, acceptances and similar facilities; (vii) all obligations
and liabilities, calculated on a basis satisfactory to the Administrative Agent
and in accordance with accepted practice, of such Person under Hedging
Agreements; (viii) all obligations referred to in clauses (i) through (vii) of
this definition of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien upon property owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness. The





-6-




--------------------------------------------------------------------------------

Indebtedness of any Person shall include the Indebtedness of any partnership of
or joint venture in which such Person is a general partner or a joint venturer.

“Indemnitees” has the meaning specified therefor in Section 10.14(a).

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

“Interest Payment Date” means (i) as to any Base Rate Loan, the first day of
each month during the term of this Agreement, (ii) as to any LIBOR Loan having
an Interest Period of three months or less, the last day of such Interest
Period, (iii) as to any LIBOR Loan having an Interest Period longer than three
months, each day which is three months after the first day of such Interest
Period and the last day of such Interest Period and (iv) as to any Loan which is
the subject of a mandatory prepayment required pursuant to this Agreement, the
date of such prepayment. the last day of each calendar month.

“Interest Period” means, with respect to any LIBOR Loan, the period commencing
on the borrowing date or continuation or conversion date, as the case may be,
with respect to such LIBOR Loan and ending one, two, three or six months
thereafter, as selected by SCG in the Notice of Conversion/Continuation given
with respect thereto; provided that the foregoing provisions are subject to the
following:

(a)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month;

(c)    no Interest Period shall extend beyond any principal amortization payment
date with respect to the Term Loan unless the portion of the Term Loans
consisting of Base Rate Loans together with the portion of the Term Loans
consisting of LIBOR Loans with Interest Periods expiring prior to or
concurrently with the date such principal amortization payment date is due, is
at least equal to the amount of such principal amortization payment due on such
date; and

(d)    no more than five (5) LIBOR Loans may be in effect at any time.

“Inventory” means, with respect to any Person, all goods and merchandise of such
Person, including all raw materials, work-in-process, packaging, supplies,
materials and finished goods of every nature used or usable in connection with
the shipping, storing, advertising or sale of such goods and merchandise,
whether now owned or hereafter acquired, and all such other property the sale or
other disposition of which would give rise to an Account Receivable or cash.

“IRC” means the Internal Revenue Code of 1986.

“Lease” means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.

“Lender” or “Lenders” has the meaning specified therefor in the preamble hereto.

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards to the nearest 1/100 of 1%) equal to the greater of (i) a
rate per annum equal to (A) the offered rate for deposits in Dollars for the
applicable Interest Period and for the amount of the applicable LIBOR Loan that
appears on the Reuters Screen LIBOR01 Page at 11:00 a.m. London time (or, if not
so appearing, as published in the “Money Rates” section of The Wall Street
Journal or another national publication selected by the Administrative Agent)
two (2) Business Days prior to the first day of such Interest Period, divided by
(B) the sum of one minus the daily average during such Interest Period of the
aggregate maximum reserve requirement (expressed as a decimal) then imposed
under Regulation D of the Board for “Eurocurrency Liabilities” (as defined
therein), and (ii) one and one-half percent (1.50%) per annum.

“LIBOR Breakage Fees” has the meaning specified therefor in Section 2.06(c).

“LIBOR Loans” means Loans for which the rate of interest is based on the LIBOR.





-7-




--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including any conditional sale or title retention
arrangement, any Capitalized Lease and any assignment, deposit arrangement or
financing lease intended as, or having the effect of, security.

“Loan” means the Term Loan.

“Loan Account” means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office and, with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.

“Loan Document” means this Agreement, any Guaranty, any Security Agreement, any
UK Security Document, any Mortgage, the Fee Letter, any UCC Filing Authorization
Letter, theany Subordination Agreement, the Reaffirmation, the Agency Transfer
Agreement, any deposit account control agreement and any other agreement,
instrument, and other document executed and delivered pursuant hereto or thereto
or otherwise evidencing, pertaining to or securing any Obligation.

“Loan Parties” means the Borrowers and the Guarantors.

“Material Adverse Effect” means a material adverse effect on any of (i) the
operations, business, assets, properties or financial condition of the Loan
Parties taken as a whole, (ii) the ability of any Loan Party to perform any of
its obligations under any Loan Document to which it is a party, (iii) the
legality, validity or enforceability of this Agreement or any other Loan
Document, (iv) the rights and remedies of Administrative Agent or any Lender
under any Loan Document, or (v) the validity, perfection or priority of a Lien
in favor of the Administrative Agent for the benefit of the Administrative Agent
and the Lenders on any material portion of the Collateral.

“Merger Agreements” means the RMG Merger Agreement and the Symon Merger
Agreement.

“Merger Sub II” has the meaning specified therefor in the recitals hereto.

“Merger Sub III” has the meaning specified therefor in the recitals hereto.

 “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a mortgage (including a leasehold mortgage), deed of trust or
deed to secure debt, in form and substance satisfactory to the Administrative
Agent, made by a Loan Party in favor of the Administrative Agent for the benefit
of the Administrative Agent and the Lenders, securing the Obligations and
delivered to the Administrative Agent.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates has, or may have, any liability to make a contribution.

“Net Cash Proceeds” means (i) with respect to any Disposition by any Loan Party,
the amount of cash received (directly or indirectly) from time to time (whether
as initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person, in connection therewith after
deducting therefrom only (A) the amount of any Indebtedness secured by any Lien
permitted by Section 6.02(a) on any asset (other than Indebtedness assumed by
the purchaser of such asset) which is required to be, and is, repaid in
connection with such Disposition (other than Indebtedness under this Agreement),
(B) reasonable fees, costs and expenses related thereto incurred by such Person
or such Subsidiary in connection therewith, (C) transfer taxes paid to any
taxing authorities by such Person or such Subsidiary in connection therewith,
and (D) net income taxes reasonably estimated to be paid in connection with such
Disposition (after taking into account any tax credits or deductions and any tax
sharing arrangements) and (ii) with respect to the issuance or incurrence of any
Indebtedness by any Loan Party, or the sale or issuance by any Loan Party of any
Capital Stock or the receipt of any additional capital, the aggregate amount of
cash received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of such Person in connection therewith, after deducting
therefrom only (A) reasonable fees, costs and expenses related thereto incurred
by such Person or such Subsidiary in connection therewith, and (B) transfer
taxes paid by such Person or such Subsidiary in connection therewith; in each
case of clause (i) and (ii) to the extent that the amounts so deducted are
(x) actually paid to a Person that is not an Affiliate of such Person or any of
its Subsidiaries (except in the case of reasonable out-of-pocket expenses and
other amounts demonstrated to the reasonable satisfaction of the Administrative
Agent to be fair, reasonable and arms-length payments), and (y) properly
attributable to such transaction or to the asset that is the subject thereof.

“Notice of Conversion/Continuation” has the meaning specified therefor in
Section 2.04(e).

“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Administrative Agent and the Lenders under
the Loan Documents, whether or not the right of payment in respect of such claim
is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured, unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 7.01(f) or (g).  





-8-




--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the Obligations include
(a) the obligation to pay principal, interest, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by such
Person under the Loan Documents, and (b) the obligation of such Person to
reimburse any amount in respect of any of the foregoing that Administrative
Agent or any Lender (in its sole discretion) may elect to pay or advance on
behalf of such Person.

“Organization Documents” means (i) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of designations or
preferences or other instrument relating to the rights of preferred shareholders
of such corporation, any shareholders or similar agreement, and all applicable
resolutions of the board of directors (or any committee thereof) of such
corporation, (ii) for any partnership, the partnership agreement and, if
applicable, certificate of limited partnership, (iii) for any limited liability
company, the operating or limited liability company agreement and articles or
certificate of formation or (iv) for any other entity, any similar agreement or
instrument.

“Original Term Loan” has the meaning set forth in Section 2.01.

“Other Taxes” has the meaning set forth in Section 2.09(b).

“Participant Register” has the meaning specified therefor in Section 10.06(f).

“Payment Office” means such office or offices of the Administrative Agent as may
be designated in writing from time to time by the Administrative Agent to the
Borrowers.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permitted Acquisition” means the acquisition of all or substantially all of the
assets, or all (but not less than all) of the Capital Stock, of any Person or
any division or other business unit of any Person (the “Target”) for which each
of the following conditions has been satisfied:

(a)

the Administrative Agent and Lenders shall receive not less than fifteen (15)
Business Days’ prior written notice of such acquisition, which notice shall
include a reasonably detailed description of the proposed terms of such
acquisition and identify the anticipated closing date thereof;

(b)

such acquisition shall be structured as (i) an asset acquisition by a Subsidiary
of the Borrowers, (ii) a merger of the Target with and into a Subsidiary of the
Borrowers, or (iii) a purchase of no less than one hundred percent (100%) of the
Capital Stock of the Target by the Borrowers or a Subsidiary of a Borrower;

(c)

the Administrative Agent and Lenders shall receive, not less than ten (10)
Business Days’ prior to the consummation of such acquisition, a due diligence
package, reasonably satisfactory to the Administrative Agent, which package
shall include, without limitation, the following with regard to the acquisition
of the Target:  (i) pro forma financial projections (after giving effect to such
acquisition) for the Borrowers and their Subsidiaries for the current and next
two Fiscal Years or through the remaining term of this Agreement, (ii)
appraisals (if existing), (iii) historical audited financial statements of the
Target for the three fiscal years prior to such acquisition (or, if such Target
has not been in existence for three years, for each year such Target has
existed), or, if (x) historical audited financial statements are not available,
and (y) such acquisition involves an aggregate consideration (as determined
pursuant to clause (i) below) in excess of $5,000,000, a quality of earnings
report in form and content reasonably acceptable to Administrative Agent and
prepared by a financial accounting firm reasonably acceptable to Administrative
Agent, (iv) a general description of the Target’s business including material
agreements binding upon the Target or any of its personal or real property and,
if requested by the Administrative Agent, copies of such material agreements,
(v) pending material litigation involving the applicable Target, if any, (vi) a
sources and uses statement for the acquisition, (vii) a list of locations of all
material personal and real property of the Target, including the location of its
chief executive office, (viii) a description of the Target’s senior executive
management, and (ix) environmental reports and related information regarding any
property owned, leased or otherwise used by the applicable Target, if available;

(d)

such acquisition shall only involve assets comprising a business, or those
assets of a business, of the type engaged in by the Loan Parties as of the
Closing Date (or a business related, incidental or complementary thereto in
accordance with the other provisions contained herein), and which business would
not subject the Administrative Agent or any Lender to regulatory or third party
approvals in connection with the exercise of its rights and remedies under this
Agreement or any other Loan Documents other than approvals applicable to the
exercise of such rights and remedies with respect to the Loan Parties prior to
such acquisition;

(e)

the Target must have had a positive Consolidated Pro Forma EBITDA on a
cumulative basis for the immediately preceding four fiscal quarters;

(f)

the Administrative Agent shall receive evidence that after giving effect to the
acquisition, the Borrowers will be in full compliance with the provisions of
Section 6.01(g) hereof regarding insurance;





-9-




--------------------------------------------------------------------------------




(g)

subject to the limitations set forth in Section 6.01(j) in the case of Foreign
Subsidiaries, concurrent with the closing of the acquisition, the Administrative
Agent, for the benefit of Administrative Agent and Lenders, (i) is granted a
first priority perfected Lien (subject only to Permitted Liens) on all real and
personal property being acquired pursuant to such acquisition (and, in the case
of an acquisition involving the purchase of a Target’s Capital Stock, all of
such Capital Stock shall be pledged to the Administrative Agent for the benefit
of the Administrative Agent and Lenders, and such Target shall guarantee the
Obligations) and (ii) will be provided such other documents, instruments, legal
opinions and other materials as the Administrative Agent shall reasonably
request in connection therewith and consistent with the provisions of Section
6.01(j) hereof;

(h)

after giving effect to such acquisition and the incurrence of any Indebtedness
and Contingent Obligations in connection therewith, (i) the Borrowers shall be
in compliance on a pro forma basis with the covenants set forth in Section 6.03
(after decreasing the then applicable compliance level by 0.25 in the case of
Section 6.03(c)) recomputed for the most recently ended month for which
information is available regarding the Borrowers, their Subsidiaries and the
business being acquired, and (ii) the Borrowers can demonstrate to the
Administrative Agent projected pro forma compliance with the covenants set forth
in Section 6.03 (after decreasing the then applicable compliance level by 0.25
in the case of Section 6.03(c)),6.03, for the twelve month period immediately
following the consummation of the proposed acquisition;

(i)

the aggregate consideration paid in connection with the acquisition shall not
exceed $20,000,000 (reduced to $5,000,000, in the case of any acquisition
consisting solely or predominately of the Capital Stock of a foreign entity or
assets located outside the United States) and the aggregate consideration paid
in connection with all acquisitions shall not exceed $40,000,000 (with the
aggregate consideration of all such acquisitions which are solely or
predominately of the Capital Stock of foreign entities and/or assets located
outside the United States not to exceed $10,000,000) (for purposes hereof,
consideration shall (x) include all amounts paid or payable in connection with
an acquisition (including all transaction costs and all Indebtedness,
liabilities and Contingent Obligations incurred or assumed in connection
therewith, including the maximum amount payable under any earnout or other
similar obligations) and (y) exclude consideration paid with (I) Capital Stock
of SCGRMG Holdings, (II) proceeds of Capital Stock of SCGRMG Holdings, (III)
proceeds of Qualified Subordinated Indebtedness issued by the Borrowers in
connection with such Permitted Acquisition and/or (IV) proceeds of Indebtedness
issued in connection with such Permitted Acquisition referred to in clause (vii)
of the definition “Permitted Indebtedness”, but solely, in the case of this
clause (IV), to the extent that the terms of any such Indebtedness provide for
no cash payments (including principal and interest payments) at any time prior
to the date that is one year following the Termination Date);

(j)

all material consents necessary for such acquisition (including such consents as
the Administrative Agent reasonably deems necessary) have been obtained and such
acquisition is consummated in accordance with the applicable acquisition
documents and applicable law;

(k)

as soon as practicable after the closing of such acquisition, and in any event
within twenty (20) days after such closing, Borrowers shall deliver copies of
all documents executed in connection with such acquisition to the Administrative
Agent;

(l)

promptly after obtaining knowledge thereof, Borrowers shall provide notice of
any material change to any of the documents or information previously provided
pursuant to clauses (a) through (k) above;

(m)

immediately after giving effect to the consummation of the acquisition,
unrestricted cash on hand of the Loan Parties shall not be less than the lesser
of (i) unrestricted cash on hand of the Loan Parties immediately prior to such
acquisition, or (ii) $5,000,000;

(n)

such acquisition shall not be hostile and shall have been approved by the board
of directors (or other similar body) and/or the stockholders or other
equityholders of the Target; and

(o)

no Default or Event of Default is in existence or would occur after giving
effect to such acquisition.

“Permitted Indebtedness” means: (i) any Indebtedness owing to the Administrative
Agent and any Lender under this Agreement and the other Loan Documents, (ii)
Indebtedness listed on Schedule 6.02(b), and the extension of maturity,
refinancing or modification of the terms thereof; provided, however, that (A)
such extension, refinancing or modification is pursuant to terms that are not
materially less favorable to the Loan Parties and the Lenders than the terms of
the Indebtedness being extended, refinanced or modified and (B) after giving
effect to such extension, refinancing or modification, the amount of such
Indebtedness is not greater than the amount of Indebtedness outstanding
immediately prior to such extension, refinancing or modification (plus accrued
interest and premium thereon and underwriting discounts, and reasonable costs,
fees, commissions and expenses incurred in connection with such refinancing),
(iii) Indebtedness evidenced by Capitalized Lease Obligations and purchase money
Indebtedness secured by Liens permitted by clause (v) of the definition of
“Permitted Liens”; provided that the aggregate principal amount of all such
Indebtedness does not exceed $750,0001,500,000 at any one time outstanding, (iv)
intercompany Indebtedness permitted under Section 6.02(e), (v) Subordinated
Indebtedness incurred pursuant to the Subordinated Loan Documents not to exceed
$10,000,000 at any time outstanding as the same may increase due to the
capitalization of interest, (vi)solely to the extent consented to in writing by
Required Lenders, Qualified Subordinated Indebtedness in an aggregate amount not
to exceed $5,000,00010,000,000 at any time outstanding, provided





-10-




--------------------------------------------------------------------------------

that prior to and after giving effect to the incurrence of the same (x) no
Default or Event of Default shall have occurred and continue to exist, and (y)
Loan Parties are in pro forma compliance with the provisions of SectionsSection
6.03(a), (b), (c), (d) and (e) of this Agreement, (vii)vi) solely to the extent
consented to in writing by Required Lenders, Qualified Subordinated Indebtedness
in an aggregate amount not to exceed $2,000,0005,000,000 at any time
outstanding, incurred as a component of purchase price consideration (including
seller notes and earnouts) in connection with Permitted Acquisitions, provided
that prior to and after giving effect to the incurrence of the same (x) no
Default or Event of Default shall have occurred and continue to exist, and (y)
Loan Parties are in pro forma compliance with the provisions of SectionsSection
6.03(a), (b), (c), (d) and (e) of this Agreement, (viiivii) Indebtedness arising
under one or more Qualified Factoring Facilities with respect to the Accounts
Receivable of BorrowersRMG and theirits Subsidiaries, not to exceed
$1,000,0003,000,000 in the aggregate at any time outstanding; (ixviii)
Indebtedness under Hedging Agreements permitted hereunder, (xix) Indebtedness
owing to insurance carriers and incurred to finance insurance premiums of any
Loan Party or any of its Subsidiaries in the ordinary course of business in a
principal amount not to exceed at any time the amount of insurance premiums to
be paid by such Persons, (xix) Indebtedness in respect of netting services,
overdraft protections, credit card programs and other like services, in each
case incurred in the ordinary course of business, (xiixi) guarantees of any Loan
Party with respect to any Indebtedness (to the extent expressly permitted by
this Agreement) or any transaction (to the extent not prohibited by this
Agreement) of any other Loan Party under this Agreement, (xiiixii) unsecured
Subordinated Indebtedness representing deferred compensation to employees and
officers of the Loan Parties and their Subsidiaries incurred in the ordinary
course of business, (xivxiii) obligations in respect of performance, bid, appeal
and surety bonds and performance and completion guarantees and similar
obligations provided by any Loan Party or its Subsidiaries, in each case in the
ordinary course of business, not to exceed $500,0001,000,000 in the aggregate at
any time outstanding, (xvxiv) Subordinated Indebtedness constituting obligations
in respect of working capital adjustments under agreements entered into to
consummate Permitted Acquisitions, and (xvi)xv) solely to the extent consented
to in writing by Required Lenders, unsecured Qualified Subordinated Indebtedness
of a type not otherwise described above, not to exceed $500,0001,000,000 in the
aggregate at any one time outstanding.

“Permitted Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case,
maturing within six months from the date of acquisition thereof; (ii) commercial
paper, maturing not more than two hundred seventy (270) days after the date of
issue rated P-1 by Moody’s or A-1 by Standard & Poor’s; (iii) certificates of
deposit maturing not more than two hundred seventy (270) days after the date of
issue, issued by commercial banking institutions and money market or demand
deposit accounts maintained at commercial banking institutions, each of which is
a member of the Federal Reserve System and has a combined capital and surplus
and undivided profits of not less than $500,000,000; (iv) repurchase agreements
having maturities of not more than ninety (90) days from the date of acquisition
which are entered into with major money center banks included in the commercial
banking institutions described in clause (iii) above and which are secured by
readily marketable direct obligations of the United States or any agency
thereof; (v) money market accounts maintained with mutual funds having assets in
excess of $2,500,000,000 which has substantially all of its assets invested in
the types of investments described in clauses (i), (ii) and (iii) above; and
(vi) tax exempt securities rated A or better by Moody’s or A+ or better by
Standard & Poor’s.

“Permitted Liens” means: (i) Liens securing the Obligations, (ii) Liens for
taxes, assessments and governmental charges that are not yet due or the payment
of which is not required under Section 6.01(b), (iii) Liens imposed by law, such
as carriers’, warehousemen’s, mechanics’, materialmen’s and other similar Liens
arising in the ordinary course of business and securing obligations (other than
Indebtedness for borrowed money) that are not overdue by more than thirty
(30) days or are being contested in good faith and by appropriate proceedings
promptly initiated and diligently conducted, and a reserve or other appropriate
provision, if any, as shall be required by GAAP shall have been made therefor,
(iv) Liens described on Schedule 6.02(a), but not the extension of coverage
thereof to other property or the extension of maturity, refinancing or other
modification of the terms thereof or the increase of the Indebtedness secured
thereby, (v) Liens securing Indebtedness permitted by clause (iii) of the
definition of Permitted Indebtedness on equipment acquired or leased by any Loan
Party or any of its Subsidiaries in the ordinary course of its business to
secure the purchase price of, or Capital Lease Obligations pertaining to, such
equipment; provided, however, that (A) no such Lien shall extend to or cover any
other property of any Loan Party or any of its Subsidiaries other than the
proceeds of such property, and (B) the purchase money Indebtedness secured by
any such Lien is incurred within ninety (90) days after the acquisition of such
equipment, (vi) deposits and pledges of cash securing (A) obligations incurred
in respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (B) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (C) obligations on surety or appeal bonds, but only to the extent
such deposits or pledges are incurred or otherwise arise in the ordinary course
of business and secure obligations not past due, (vii) easements, zoning
restrictions and similar encumbrances on real property and minor irregularities
in the title thereto that do not (A) secure obligations for the payment of money
or (B) materially impair the value of such property or its use by any Loan Party
or any of its Subsidiaries in the normal conduct of such Person’s business,
(viii) any interest or title of a lessor, licensor, sublessor or sublicensor
under any lease or license permitted by this Agreement, (ix) Liens arising from
precautionary Uniform Commercial Code financing statements (or equivalent
filings or registrations in foreign jurisdictions) filed under any lease
permitted by this Agreement, (x) licenses, sublicenses, leases or subleases
granted to third parties in the ordinary course of business not interfering with
the business of the Loan Parties or any of their Subsidiaries, (xi) Liens in
favor of collecting banks arising under Section 4-210 of the Uniform Commercial
Code, (xii) Liens (including the right of setoff) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits,
(xii) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by a Loan Party or any Subsidiary in the ordinary course of
business, (xiii) Liens on insurance policies securing Indebtedness incurred by
any Loan Party or any of its





-11-




--------------------------------------------------------------------------------

Subsidiaries permitted by this Agreement to secure the payment of insurance
premiums, (xiv) Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the ordinary course of business; and (xv) Liens on
Accounts Receivable of a Loan PartyRMG and its Subsidiaries, securing a
Qualified Factoring Facility. Notwithstanding the foregoing, in no event shall a
Lien on the Capital Stock of a Foreign Subsidiary be a Permitted Lien except for
Liens on the Capital Stock of a Foreign Subsidiary securing the Obligations in
accordance with clause (i).

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

“Phase I ESA” has the meaning specified therefor in Section 4.01.

“Pro Rata Share” means, with respect to any Lender and subject to the terms and
provisions hereof, the percentage obtained by dividing (i) the unpaid principal
amount of such Lender’s portion of the Term Loans, by (ii) the aggregate unpaid
principal amount of the Term Loans.

“Qualified Factoring Facility” means a factoring facility entered into by a Loan
PartyRMG and its Subsidiaries at any time, or from time to time, that (i) no
Default or Event of Default has occurred and is continuing, (ii) the Loan
Parties are in pro forma compliance with the provisions of SectionsSection
6.03(a), (b), (c), (d) and (e) of this Agreement, (iii) is secured only by
Accounts Receivable of the applicable Loan PartyRMG and its Subsidiaries, (iv)
provides for no guaranty or other credit enhancement from any other Loan Party
and, (v) has terms and provisions reasonably acceptable to Administrative
Agentthe Required Lenders and (vi) such factoring facility provides no less than
a fifty percent (50%) advance rate.

“Qualified Subordinated Indebtedness” means Subordinated Indebtedness, the terms
of which shall provide for no cash payments (including principal and interest
payments) at any time prior to the date that is one year following the
Termination Date and the terms and conditions (including, without limitation,
subordination terms) applicable to any such Subordinated Indebtedness shall be
satisfactory to the Administrative AgentRequired Lenders in itstheir sole
discretion.

“Reaffirmation” means the Reaffirmation of Loan Documents dated as of the Third
Amendment Effective Date among the Loan Parties and the Administrative Agent.

“Register” has the meaning specified therefor in Section 10.06(c).

“Registered Loan” has the meaning specified therefore in Section 10.06(c).

“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor.

“Related Fund” means, with respect to any Person, a fund or account managed by
such Person or an Affiliate of such Person.

“Related Transaction Documents” means the Merger Agreements and the Subordinated
Loan Documents.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including the movement of
Hazardous Materials through or in the ambient air, soil, surface or ground
water, or property.

“Remedial Action” means all actions, whether required or voluntary, taken to (i)
clean up, remove, remediate, contain, treat, monitor, investigate, assess,
evaluate or in any other way address Hazardous Materials in the indoor or
outdoor environment; (ii) prevent or minimize a Release or threatened Release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment; (iii) perform
pre-remedial studies and investigations and post-remedial operation and
maintenance activities; or (iv) perform any other actions authorized by
42 U.S.C. § 9601.

“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event for which the requirement of thirty (30) day notice to the PBGC has
been waived under the regulations promulgated under such Section).

“Required Lenders” means Lenders having moregreater than fifty percent (50%) of
the outstanding principal balance of Term Loans of all Lenders (excluding any
Lenders that have breached any funding or payment obligations hereunder),
provided, that if there are two or more Lenders, then Required Lenders must
include at least two Lenders (Lenders that are Affiliates of one another being
considered as one Lender for purposes of this proviso) provided, further, that
so long as Comvest Capital II, L.P. (“Comvest”) shall not have (x) sold,
assigned, pledged or otherwise transferred any of its interests in the Term
Loans and (y) breached any funding or payment obligations hereunder, “Required
Lenders” shall require the inclusion of Comvest.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Capital Stock of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, (ii) any repurchase, redemption,
retirement,





-12-




--------------------------------------------------------------------------------

defeasance, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Capital Stock of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, (iii) any payment to retire or to
purchase, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Capital
Stock of any Loan Party or any of its Subsidiaries, now or hereafter
outstanding, (iv) any payment or prepayment of interest on, principal of,
premium, if any, fees, expenses, indemnities, redemption, conversion, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Subordinated Indebtedness, including the Indebtedness incurred pursuant
to the Subordinated Loan Documents, or (v) any payment of any management fees or
any other fees or expenses (including the reimbursement thereof by any Loan
Party or any of its Subsidiaries) pursuant to any management, consulting or
other services agreement to any of the equityholders of any Loan Party or any of
its Subsidiaries or other Affiliates, or to any other Subsidiary or Affiliate of
any Loan Party.

“RMG” has the meaning specified therefor in the recitals hereto.means RMG
Networks Holdings, Inc., a Delaware corporation.

“RMG Acquisition” has the meaning specified therefor in the recitals hereto.

“RMG Merger Agreement” means that certain Agreement and Plan of Merger dated
January 11, 2013, by and among SCG, Merger Sub II, RMG and Shareholder
Representative Services LLC, a Colorado limited liability company, solely in its
capacity as Stockholder Representative.

“SCG” has the meaning specified therefor in the preamble hereto.

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

“Securities Act” means the Securities Act of 1933, 1933, as amended.

“Security Agreement” means a security agreement made by a Loan Party in favor of
the Administrative Agent for the benefit of the Administrative Agent and the
Lenders, including the Security Agreement of even date herewith securing the
Obligations and delivered to the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms.

“Second Amendment Effective Date” means November 14, 2013.

“Senior Leverage Ratio” is defined in the Compliance Certificate. Second
Amendment Term Loan” has the meaning set forth in Section 2.01.

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (ii) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.

“Subordinated Indebtedness” means any Indebtedness of any Loan Party the terms
of which are satisfactory to the Administrative AgentRequired Lenders and which
has been expressly subordinated, including in right of payment, to all
Obligations of such Loan Party under the Loan Documents, in a manner
satisfactory to the Administrative AgentRequired Lenders.

“Subordination Agreement” means the Subordination Agreement by and among the
Borrowers, certain Subsidiaries of the Borrowers, the Administrative Agent and
the lenders party to the Subordinated Loan Documents on the date hereof (or an
agent for such lenders).any subordination agreement or subordination provisions
pursuant to which any Subordinated Indebtedness (including Qualifying
Subordinated Indebtedness) is subordinated to the Obligations.

“Subordinated Credit Agreement” means that certain Junior Credit Agreement of
even date herewith among the Borrowers, certain Subsidiaries of the Borrowers,
the financial institutions party thereto as lenders and Plexus Fund II, L.P. as
administrative agent, as amended or otherwise modified from time to time in
accordance with the terms of the Subordination Agreement.

“Subordinated Loan Documents” means the Subordinated Credit Agreement and each
of the “Loan Document”, as such term is defined in the Subordinated Credit
Agreement, as the same may be amended or otherwise modified from time to time in
accordance with the terms of the Subordination Agreement.





-13-




--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person at any date, any corporation,
partnership, limited liability company, association, joint venture or other
business entity (i) the accounts of which would be consolidated with those of
such Person in such Person’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP or (ii) of which more than
fifty percent (50%) of (A) the outstanding Capital Stock having (in the absence
of contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such Person, (B) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (C) in the case of an
association, joint venture or other business entity, the beneficial interest in
such association, joint venture or other entity business is, at the time of
determination, owned or controlled directly or indirectly through one or more
intermediaries, by such Person.  Except as expressly set forth herein, each
reference to a “Subsidiary” shall be to a Subsidiary of the Borrowers.

“Symon” has the meaning specified therefor in the recitals hereto.

“Symon Acquisition” has the meaning specified therefor in the recitals hereto.

“Symon Merger Agreement” means that certain Agreement and Plan of Merger dated
as of March 1, 2013, by and among SCG, Merger Sub III, Symon and Golden Gate
Capital Investment Fund II, L.P., a Delaware limited partnership.

 “Taxes” has the meaning set forth in Section 2.09(a).

“Term Loan” means, collectively, the loans made to the Borrowers on the Closing
Date pursuant to Section 2.01(a).has the meaning set forth in Section 2.01.

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a portion of the Term Loan to the Borrowers in the amount
set forth in Schedule 1.01(A) hereto, as the same may be terminated in
accordance with the terms of this Agreement.

“Termination Date” means April 19, 2018.July 15, 2017.

“Termination Event” means (i) a Reportable Event with respect to any Employee
Plan or a determination by a Governmental Authority that an Employee Benefit
Plan intended to be qualified under Section 401(a) of the IRC is not so
qualified, (ii) any event that causes any Loan Party or any of its ERISA
Affiliates to incur liability under Section 409, 502(i), 502(l), or 515 of
ERISA, Title IV of ERISA, or Chapter 43 of the IRC, (iii) the filing of a notice
of intent to terminate an Employee Plan or the treatment of an Employee Plan
amendment as a termination under Section 4041 of ERISA, or (iv) the institution
of proceedings by the PBGC or any other Governmental Authority to terminate an
Employee Plan, or (v) any other event or condition which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Employee Plan.

“Third Amendment” means the Third Amendment to Credit Agreement dated as of the
Third Amendment Effective Date by and among the Borrowers, the Guarantors, the
Administrative Agent and the Lenders party thereto.

“Third Amendment Effective Date” means July 15, 2014.

“Third Amendment Term Loan” has the meaning set forth in Section 2.01.

“Title Insurance Policy” means a mortgagee’s loan policy, together with all
endorsements made from time to time thereto, issued by or on behalf of a title
insurance company satisfactory to the Administrative AgentRequired Lenders,
insuring the Lien created by a Mortgage in an amount and on terms satisfactory
to the Administrative AgentRequired Lenders, delivered to the Administrative
Agent.

“Total Leverage Ratio” is defined in the Compliance Certificate.

“Total Term Loan Commitment” means the sum of the amounts of the Lenders’ Term
Loan Commitments.

“UCC Filing Authorization Letter” means a letter duly executed by one or more
Loan Parties authorizing the Administrative Agent to file appropriate financing
statements in such office or offices as may be necessary or, in the opinion of
the Administrative Agent, desirable to perfect the security interests purported
to be created by each Security Agreement, each Mortgage and any other relevant
Loan Document.

“UK Security Documents” means that certain Charge over Shares dated as of the
Closing Date executed by Symon Communications, Inc. and the UK Security Trustee
and that certain Security Trustee Deed dated as of the Closing Date executed by
Symon Communications, Inc., the UK Security Trustee and the Lenders party
thereto, as amended, restated, supplemented or otherwise modified form time to
time in accordance with its terms.





-14-




--------------------------------------------------------------------------------

“UK Security Trustee” has the meaning specified therefor in the preamble hereto.

“Uniform Commercial Code” has the meaning specified therefor in Section 1.03.

“WARN” has the meaning specified therefor in Section 5.01(w).

Section 1.02

Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (b) any reference to a statute
shall be construed as referring to such statute as from time to time amended,
supplemented or otherwise modified and to any successor statute and shall
include all regulations, rulings, and other guidance from a Governmental
Authority issued thereunder, in each case, as in effect from time to time, (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein or in any other Loan Document), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, (g) this Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters, all of which are cumulative and each shall be performed in accordance
with its terms.  References in this Agreement to “determination” by
Administrative Agent include good faith estimates by Administrative Agent (in
the case of quantitative determinations) and good faith beliefs by
Administrative Agent (in the case of qualitative determinations).

Section 1.03

Accounting and Other Terms.

Unless otherwise expressly provided herein, each accounting term used herein
shall have the meaning given it under GAAP applied on a basis consistent with
those used in preparing the Financial Statements.  Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159 (Codification of Accounting Standards
825-10) to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary at “fair value”, as defined therein.  A breach of a financial
covenant contained in Section 6.03 shall be deemed to have occurred as of the
last day of any specified measurement period, regardless of when the financial
statements reflecting such breach are delivered to the Administrative Agent.
 All terms used in this Agreement which are defined in Article 8 or Article 9 of
the Uniform Commercial Code as in effect from time to time in the State of New
York (the “Uniform Commercial Code”) and which are not otherwise defined herein
shall have the same meanings herein as set forth therein, provided that terms
used herein which are defined in the Uniform Commercial Code on the date hereof
shall continue to have the same meaning notwithstanding any replacement or
amendment of such statute except as Administrative Agent may otherwise
determine.  

Section 1.04

Time References.

Unless otherwise indicated herein, all references to time of day refer to
PacificCentral Time, as in effect in Los Angeles, CaliforniaChicago, Illinois on
such day.  For purposes of the computation of a period of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding”; provided, however,
that with respect to a computation of fees or interest payable to Administrative
Agent or  any Lender, such period shall in any event consist of at least one
full day.





-15-




--------------------------------------------------------------------------------




ARTICLE 2
THE LOANS

Section 2.01

Term Loans.Term Loan.

Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender severally agrees to make a portion of
the Term Loan to the Borrowers on the Closing Date in an amount equal to the
amount of such Lender’s Term Loan Commitment. Any principal amount of the Term
Loan which is repaid or prepaid may not be reborrowed.

On the Closing Date, Lenders made a term loan to Borrowers (the “Original Term
Loan”) in the original principal amount of $24,000,000, the principal balance of
which was $4,352,136.76 as of the Second Amendment Effective Date. On the Second
Amendment Effective Date, Lenders made an additional term loan to Borrowers in
the original aggregate principal amount of $3,647,863.24 (the “Second Amendment
Term Loan”; and together with the Original Term Loan, the “Existing Term
Loans”). The outstanding principal balance of the Existing Term Loans as of the
date hereof is $8,000,000. On July 11, 2014, Children's Trust c/u the Donald R.
Wilson 2009 GRAT #1 (“DW Lender”) purchased from Comvest Capital II, L.P.
(“Comvest”) a portion of the principal amount of Existing Term Loans equal to
$4,000,000 and White Knight Capital Management LLC (“GS Lender”) purchased from
Comvest a portion of the principal amount of Existing Term Loans equal to
$4,000,000, in each case, pursuant to an Assignment and Acceptance Agreement
dated July 11, 2014 (the transactions described in this sentence, the
“Assignments”) and the GS Lender and the DW Lender made an additional loan to
the Borrowers in the aggregate principal amount of $452,133.13 (the “Assignment
Term Loan”), the proceeds of which were used to pay costs, fees and expenses in
connection with the Assignments. On the terms and subject to the conditions set
forth herein and in the Third Amendment, on the Third Amendment Effective Date,
each of DW Lender and GS Lender shall make an additional term loan to the
Borrowers in the original aggregate principal amount of $3,547,866.87 (which
will be allocated 50% to GS Lender and 50% to DW Lender) (the “Third Amendment
Term Loan”).  Each of the Assignment Term Loan and the Third Amendment Term Loan
shall be deemed to be made in addition to the Existing Term Loans and not in
repayment thereof and shall constitute a portion of the Term Loan for all
purposes under the Credit Agreement and each Loan Document.  Without limiting
the generality of the foregoing, the Loans made pursuant to this Section 2.01
shall (i) constitute Obligations under the Loan Documents and have all of the
benefits thereof, (ii) have all of the rights, remedies, privileges and
protections applicable to the Term Loan under the Credit Agreement and the other
Loan Documents, (iii) be secured by the Liens granted to the Administrative
Agent under any Loan Document, (iv) be evidenced by notes, if requested by the
applicable Lender and (v) bear interest at rates applicable to the Term Loan
under the Credit Agreement.  Moreover, effective immediately upon making its
portion of the Third Amendment Term Loan (as defined herein) in accordance with
the terms hereof and consummation of the Assignments, each of DW Lender and GS
Lender shall automatically become a party to the Credit Agreement (as amended by
the Third Amendment) as a “Lender” and have all rights and obligations of a
Lender thereunder, without any further action by Administrative Agent, any other
Lender or any Loan Party. After giving effect to the making of the Third
Amendment Term Loan pursuant to this Section 2.01, the Existing Term Loans, the
Assignment Term Loan and the Third Amendment Term Loan shall be consolidated
into a single term loan hereunder (the “Term Loan”). Each Borrower hereby
acknowledges and agrees that the principal amount of the Term Loan outstanding
under the Credit Agreement on the Third Amendment Effective Date (after giving
effect to the Assignments and the funding of the Assignment Term Loan and the
Third Amendment Term Loan) is $12,000,000 (which is allocated as follows:
$6,000,000 to GS Lender and $6,000,000 to DW Lender).

Section 2.02

[Reserved].

Section 2.03

Repayment of Loans; Evidence of Debt.

(a)

The outstanding principal of the Term Loan shall be repaid through periodic
principal amortization payments, each in the amount of $600,000 (subject to
adjustment as provided in Section 2.05(b)(i) and 2.05(d)), with the first
payment of such amount due and payable on July 1, 2013, and with payments
thereafter of such amount due and owing on the first day of each Fiscal Quarter
thereafter. Notwithstanding the foregoing, the remaining principal amount of the
Term Loans, together with accrued and unpaid interest thereon, shall be due and
payable on the Termination Date.

(b)

The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 The entries made in the accounts maintained pursuant to this paragraph shall,
absent manifest error, be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(c)

Any Lender may request that Loans made by it be evidenced by a promissory note.
 In such event, the Borrowers shall execute and deliver to such Lender a
promissory note payable to such Lender and its registered assigns in a form
furnished by the Administrative Agent and reasonably acceptable to the
Borrowers.  





-16-




--------------------------------------------------------------------------------




Section 2.04

Interest.

(a)

Non-Default Interest.  Subject to the provisions of Section 2.04(b), Loans shall
bear interest as follows: (i) during such periods as any Loans shall be
comprised of Base Rate Loans, each such Base Rate Loan shall bear interest at a
per annum rate equal to the sum of the Base Rate plus the Applicable Margin with
respect thereto, and (ii) during such periods as Loans shall be comprised of
LIBOR Loans, each such LIBOR Loan shall bear interest at a per annum rate equal
to the sum of the LIBOR plus the Applicable Margin with respect thereto. the
Term Loan shall bear interest on the unpaid principal balance thereof from the
Third Amendment Effective Date until paid in full, in cash in accordance with
the terms hereof at a rate equal to twelve percent (12.0%) per annum.

(b)

Default Interest.  To the extent permitted by law, at the request of
Administrative Agent or Required Lenders, at any time during the continuance of
an Event of Default, the principal of, and all accrued and unpaid interest on,
all Loans, fees and all other Obligations of the Loan Parties under this
Agreement and the other Loan Documents, shall bear interest, from the date such
Event of Default occurred until the date such Event of Default is cured or
waived in writing in accordance herewith, at a rate per annum equal to the
Default Rate.  Notwithstanding the foregoing, if the relevant Event of Default
is under Section 7.01(a), then such rate increase (to the maximum extent not
prohibited by applicable law) will occur automatically without any request by
Administrative Agent.

(c)

Interest Payment Dates.  Interest on each Loan shall be payable in cash, in
arrears, on each Interest Payment Date.  Interest at the Default Rate shall be
payable on demand of Administrative Agent or Required Lenders.

(d)

Interest Computations.  All interest shall be computed on the basis of a year of
three hundred sixty (360) days for the actual number of days, including the
first day but excluding the last day, elapsed.

(e)

LIBOR Conversion and Continuation Options.

(i)

All Loans funded on the Closing Date shall be funded as Base Rate Loans.
Thereafter, SCG may elect from time to time to convert Base Rate Loans to LIBOR
Loans, by giving the Administrative Agent at least three (3) Business Days’
prior irrevocable written notice of such election in the form of Exhibit E
hereto (a “Notice of Conversion/Continuation”). If the date upon which a Base
Rate Loan is to be converted to a LIBOR Loan is not a Business Day, then such
conversion shall be made on the next succeeding Business Day. All or any part of
outstanding Base Rate Loans may be converted as provided herein, provided that
(x) at the election of the Administrative Agent or Required Lenders, no Loan may
be converted into a LIBOR Loan when any Event of Default has occurred and is
continuing and (y) conversions to LIBOR Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof.

(ii)

Any LIBOR Loans may be continued as such upon the expiration of an Interest
Period with respect thereto by compliance by SCG with the notice provisions
contained in Section 2.04(e)(i); provided, that at the election of the
Administrative Agent or Required Lenders, no LIBOR Loan may be continued as such
when any Event of Default has occurred and is continuing, in which case such
Loan shall be automatically converted to a Base Rate Loan at the end of the
applicable Interest Period with respect thereto. If SCG shall fail to give
timely notice of an election to continue a LIBOR Loan, or the continuation of
LIBOR Loans is not permitted hereunder, such LIBOR Loans shall be automatically
converted to Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

(e)

(f) Maximum Rate.

(i)

It is the intention of the parties hereto that Administrative Agent and each
Lender shall conform strictly to usury laws applicable to it.  Accordingly,
anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the Administrative Agent or the respective Lender would be contrary
to the provisions of any law applicable to such Person limiting the highest rate
of interest which may be lawfully contracted for, charged or received by such
Person, and in such event the Borrowers shall pay such Person interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided, that
if at any time thereafter the rate of interest payable hereunder is less than
the Maximum Lawful Rate, the Borrowers shall continue to pay interest hereunder
at the Maximum Lawful Rate until such time as the total interest received by the
Administrative Agent, on behalf of applicable Lenders, is equal to the total
interest that would have been received had the interest payable hereunder been
(but for the operation of this subsection) the interest rate payable since the
Closing Date as otherwise provided in this Agreement.  Amounts paid to the
Administrative Agent (for its own account) or to any Lender in violation of the
foregoing provisions shall be credited by the Administrative Agent or such
Lender, as applicable, on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been paid in
full, refunded by the Administrative Agent or such Lender to the Borrower).





-17-




--------------------------------------------------------------------------------




(ii)

For purposes of this Section, the term “applicable law” shall mean that law in
effect from time to time and applicable to the loan transaction between the
Borrowers on the one hand, and the Administrative Agent and the Lenders, on the
other, that lawfully permits the charging and collection of the highest
permissible, lawful non-usurious rate of interest on such loan transaction and
this Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

Section 2.05

Termination of Commitment;Prepayment of Loans.

(a)

Termination of Commitments.




(a)          The Total Term Loan Commitment shall terminate upon the funding of
the Loans on the Closing Date Reserved.




(b)

Optional Prepayment.

(i)

Term Loans. Subject to the provisions of Section 2.06(b), the Borrowers may
prepay without penalty or premium (but subject to LIBOR Breakage Fees pursuant
to Section 2.06(c)other than the Prepayment Premium) the principal of the Term
LoansLoan, in whole or in part. Each prepayment made pursuant to this clause
(b)(i) shall be accompanied by the payment of accrued interest to the date of
such payment on the amount prepaid. Each such prepayment shall be applied to the
Term Loans against the remaining principal amortization payments on the Term
Loans (including the final payment due on maturity) prorata based on the
respective amounts thereof until the Term Loans are paid in fulloutstanding
principal balance of the Term Loan.

(ii)

General.  Each partial prepayment of (x) that portion of the Term Loan that
consists of Base Rate Loans shall be in a minimum principal amount of $500,000
and integral multiples of $100,000 in excess thereof, (y) that portion of the
Term Loan that consists of LIBOR Loans shall be in a minimum principal amount of
$1,000,000 and integral multiples of $100,000 in excess thereof. SCG. RMG
Holdings shall give three (3) Business Days’ irrevocable notice in the case of a
prepayment of LIBOR Loans and one (1) Business Day irrevocable notice in the
case of a voluntary prepayment of Base Rate Loans,the Term Loan to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable).

(c)

Mandatory Prepayment.

(i)

Excess Cash Flow. Within ten (10) days after the earlier of delivery to the
Administrative Agent and the Lenders of audited annual financial statements
pursuant to Section 6.01(a)(i) for a Fiscal Year or the date on which such
financial statements are required to be delivered, commencing with the delivery
of the financial statements for the Fiscal Year ended December 31, 2013, and
subject to the provisions of Section 2.05(c)(v), the Borrowers shall prepay the
outstanding principal amount of the Loans in an amount equal to fifty percent
(50%) of the Excess Cash Flow of SCG and its Subsidiaries for such Fiscal Year
(or, with respect to Fiscal Year 2013, for the period commencing on the Closing
Date through December 31, 2013). Reserved.

(ii)

Dispositions.  Immediately upon any Disposition by any Loan Party or any of its
Subsidiaries, the Borrowers shall prepay the outstanding principal amount of the
Loans in an amount equal to one hundredfifty percent (10050%) of the Net Cash
Proceeds received by such Person in connection with such Disposition to the
extent that the aggregate amount of Net Cash Proceeds received by all Loan
Parties and their Subsidiaries (and not paid to the Administrative Agent as a
prepayment of the Loans) shall exceed $250,000500,000 for all such Dispositions
in the Fiscal Year in which such Disposition is consummated.  Nothing contained
in this subsection (ii) shall permit any Loan Party or any of its Subsidiaries
to make a Disposition of any property other than in accordance with
Section 6.02(c)(ii). Notwithstanding the foregoing and provided no Event of
Default has occurred and is continuing, such Net Cash Proceeds shall not be
required to be so applied to the extent (A) SCG delivers to the Administrative
Agent concurrently with the consummation of such Disposition a certificate
stating that they intend to use such Net Cash Proceeds to acquire fixed or
capital assets used in the Loan Parties’ business within one hundred eighty
(180) days of the receipt of such Net Cash Proceeds and (B) Borrowers in fact
reinvest such Net Cash Proceeds within such one hundred eighty (180) day period.
Any Net Cash Proceeds not so reinvested shall be applied to prepay the Loans.

(iii)

Equity or Debt Issuances. Subject to the provisions of Section 2.05(c)(v),Upon
the issuance or incurrence by any Loan Party or any of its Subsidiaries of any
Indebtedness (other than Permitted Indebtedness), or the sale or issuance by any
Loan Party or any of its Subsidiaries of any shares of its Capital Stock or the
receipt by any Loan Party or any of its Subsidiaries of any additional capital
(other than (x) the sale or issuance of Capital Stock to management of the Loan
Parties, and/or (y) the sale of Capital Stock or proceeds of capital
contributions the Net Cash Proceeds of which shall not be required to be so
applied to the extent the Borrowers deposit and thereafter maintain such Net
Cash Proceeds in a segregated, restricted deposit account subject to a tri-party
account control agreement in form and substance reasonably satisfactory to
Administrative Agent, and the Borrowers apply such Net Cash Proceeds, within
three hundred sixty-five (365) days of the receipt thereof, to purchase Capital
Expenditures permitted hereunder





-18-




--------------------------------------------------------------------------------

and/or to pay consideration due and owing in connection with the consummation of
Permitted Acquisitions), the Borrowers shall prepay the outstanding principal
amount of the Loans in an amount equal to one hundred percent (100%) of the Net
Cash Proceeds received by such Person in connection therewith (or, solely with
respect to the sale or issuance by any Loan Party or any of its Subsidiaries of
its Capital Stock, fifty percent (50%) of the Net Cash Proceeds received by such
Person).  The provisions of this subsection (iii) shall not be deemed to be
implied consent to any such issuance, incurrence or sale otherwise prohibited by
the terms and conditions of this Agreement.

(iv)

Extraordinary Receipts.  Upon the receipt by any Loan Party or any of its
Subsidiaries of any Extraordinary Receipts, the Borrowers shall prepay the
outstanding principal amount of the Loans in an amount equal to one hundred
percent (100%) of such Extraordinary Receipts, net of any reasonable expenses
incurred in collecting such Extraordinary Receipts.  Notwithstanding the
foregoing and provided no Event of Default has occurred and is continuing,
(i) Extraordinary Receipts consisting of proceeds of casualty insurance and/or
condemnation awards shall not be required to be so applied to the extent (A)
SCGRMG Holdings delivers to the Administrative Agent promptly following the
casualty or condemnation a certificate stating that it intends to use such
Extraordinary Receipts to repair or replace the assets so destroyed or condemned
within one hundred eighty (180) days of receipt of such Extraordinary Receipts
and (B) Borrowers in fact reinvest such Extraordinary Receipts within such one
hundred eighty (180) day period, and (ii) Extraordinary Receipts, other than
proceeds of casualty insurance and/or condemnation awards, shall not be required
to be so applied to the extent (A) subject to the following clause (B), the
Borrowers deposit and thereafter maintain the proceeds of such Extraordinary
Receipts in a deposit account subject to a tri-party account control agreement
in form and substance reasonably satisfactory to Administrative Agent and (B)
the Borrowers apply such proceeds, within three hundred sixty-five (365) days of
the receipt thereof, to purchase Capital Expenditures permitted hereunder and/or
to pay consideration due and owing in connection with the consummation of
Permitted Acquisitions.  Any Extraordinary Receipts not so reinvested and/or
applied within the periods specified above shall be applied to prepay the Loans.

(v)     Cash Floor Provision. If, after giving effect to any mandatory
prepayment otherwise required pursuant to Sections 2.05(c)(i) and/or
2.05(c)(iii), unrestricted cash on hand of the Loan Parties would be less than
$5,000,000, then (x) such mandatory prepayment shall be immediately required
only to the extent unrestricted cash on hand after giving effect thereto would
equal $5,000,000 and (y) any amount of such mandatory prepayment not paid
pursuant to the preceding clause (x) shall be deferred, and shall become due and
owing on the last day of each month thereafter, but in each case solely to the
extent unrestricted cash on hand of the Loan Parties would equal or exceed
$5,000,000 after giving effect thereto.

(d)

Application of Prepayments. Each prepayment pursuant to subsection (c) above
shall be applied to the Term Loans against the remaining principal amortization
payments on the Term Loans (including the final payment due on maturity) prorata
based on the respective amounts thereof. Considering each type of Loan being
prepaid separately, any such prepayment shall be applied first to Base Rate
Loans of the type required to be prepaid before application to LIBOR Loans of
the type required to be prepaid, in each case in a manner which minimizes any
resulting LIBOR Breakage Fee.Loan against the outstanding principal balance
thereof.

(e)

Interest and Fees.  Any prepayment made pursuant to this Section 2.05 shall be
accompanied by any LIBOR Breakage Fees pursuant to Section 2.06(c) and accrued
interest on the principal amount being prepaid to the date of prepayment.

(f)

Cumulative Prepayments.  Except as otherwise expressly provided in this Section
2.05, payments with respect to any subsection of this Section 2.05 are in
addition to payments made or required to be made under any other subsection of
this Section 2.05.

Section 2.06     Fees.

(a)

Fee Letter. The Borrowers shall pay to Administrative Agent the fees specified
in the Fee Letter, in the amounts and at the times specified therein.Reserved.

(b)

If for any reason (i) the Term Loans areLoan is optionally prepaid pursuant to
Section 2.05(b), (ii) the Term Loans areLoan is required to be mandatorily
prepaid pursuant to Section 2.05(c) (other than pursuant to (x) Section
2.05(c)(i), (y) Section 2.05(c)(ii) (to the extent constituting Dispositions
permitted to be, and actually, reinvested pursuant to such Section) and (z)
Section 2.05(c)(iv) and/or (iii) this Agreement is terminated prior to the
Termination Date, in view of the impracticality and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of Administrative Agent’s and each Lender’s lost profits
as a result thereof, Borrowers agree to pay to Administrative Agent, for the
benefit of Lenders, upon the effective date of such payment or termination (as
applicable), a prepayment premium in the amount equal to (each, a “Prepayment
Premium”):





-19-




--------------------------------------------------------------------------------




Amount

Period

ThreeFive (35.0%) percent of the amount prepaid (in the case of optional
prepayments), the amount required to be prepaid (in the case of mandatory
prepayments) and/or the then outstanding amount of the Term LoansLoan (in the
case of Agreement termination)

From the ClosingThird Amendment Effective Date to but not including the first
anniversary of the ClosingThird Amendment Effective Date

TwoThree (23%) percent of the amount prepaid (in the case of optional
prepayments), the amount required to be prepaid (in the case of mandatory
prepayments) and/or the then outstanding amount of the Term LoansLoan (in the
case of Agreement termination)

From the first anniversary of the ClosingThird Amendment Effective Date to but
not including the second anniversary of the ClosingThird Amendment Effective
Date

One (1%) percent of the amount prepaid (in the case of optional prepayments),
the amount required to be prepaid (in the case of mandatory prepayments) and/or
the then outstanding amount of the Term LoansLoan (in the case of Agreement
termination)

From the second anniversary of the ClosingThird Amendment Effective Date to but
not including the two year, six month anniversary of the ClosingThird Amendment
Effective Date

Zero (0%) percent of the amount prepaid (in the case of optional prepayments),
the amount required to be prepaid (in the case of mandatory prepayments) and/or
the then outstanding amount of the Term LoansLoan (in the case of Agreement
termination)

From and after the thirdtwo year, six month anniversary of the ClosingThird
Amendment Effective Date




Any such fees shall be presumed to be the amount of damages sustained by
Administrative Agent and Lenders as a result of such prepayment or early
termination (as applicable), and Borrowers agree that it is reasonable under the
circumstances currently existing.

(c)

 LIBOR Breakage Fees. Upon (i) any default by the Borrowers in making any
borrowing of, conversion into or continuation of any LIBOR Loan following SCG’s
delivery to Administrative Agent of any Notice of Conversion/Continuation in
respect thereof or (ii) any payment of a LIBOR Loan on any day that is not the
last day of the Interest Period applicable thereto (regardless of the source of
such prepayment and whether voluntary, by acceleration or otherwise), the
Borrowers shall pay Administrative Agent, for the benefit of all Lenders that
funded or were prepared to fund any such LIBOR Loan, an amount (the “LIBOR
Breakage Fee”) equal to the amount of any losses, expenses and liabilities
(including any loss (including interest paid) in connection with the
re-employment of such funds) that any Lender actually sustains as a result of
such default or such payment.Reserved.

(d)

Fee Computations.  All computations of fees shall be made by the Administrative
Agent on the basis of a year of three hundred sixty (360) days for the actual
number of days elapsed.

Section 2.07   Payments Generally.

(a)

Time of Payments;  Computations.  The Borrowers shall make each payment under
this Agreement not later than noon (Los Angeles2:00 p.m.(Chicago time) on the
day when due, in lawful money of the United States of America and in immediately
available funds, to the Administrative Agent’s Account.  All payments received
by the Administrative Agent after noon (Los Angeles2:00 p.m. (Chicago time) on
any Business Day will be credited to the Loan Account on the next succeeding
Business Day.  All payments shall be made by the Borrowers without set-off,
counterclaim, deduction or other defense to the Administrative Agent and the
Lenders.  After receipt, the Administrative Agent will promptly thereafter cause
to be distributed like funds relating to the payment of principal ratably to the
applicable Lenders in accordance with their Pro Rata Shares thereof and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement.  Whenever any payment to be made under any such Loan Document shall
be stated to be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.  Each determination by the Administrative Agent of an interest rate or fees
hereunder shall be conclusive and binding for all purposes in the absence of
manifest error.

(b)

Statements.  The Administrative Agent shall provide SCGRMG Holdings, promptly
after the end of each calendar month, a summary statement (in the form from time
to time used by the Administrative Agent) of the opening and closing daily
balances in the Loan Account of the Borrowers during such month, the amounts and
dates of all Loans made to the Borrowers during such month, the amounts and
dates of all payments on account of the Loans to the Borrowers during such month
and the Loans to which such payments were applied, the amount of interest
accrued on the Loans to the Borrowers during such month, and the amount and
nature of any charges to the Loan Account made during such month on account of
fees, commissions, expenses and other Obligations.  All entries on any such
statement shall be presumed to be correct and, thirty (30) days after the same
is sent, shall be final and conclusive absent manifest error.





-20-




--------------------------------------------------------------------------------




(c)

Sharing of Payments, Etc.  Except as provided in Section 2.02 hereof, if any
Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of any Obligation in
excess of its ratable share of payments on account of similar obligations, such
Lender shall forthwith purchase from the other Lenders such participations in
such similar obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered).  The Borrowers agree that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.07 may, to the fullest extent permitted by law, exercise all of its
rights (including such Lender’s right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.

(d)

Apportionment of Payments.  Subject to Section 2.02 hereof:

(i)

All payments of principal and interest in respect of outstanding Loans, all
payments of fees (other than the fees set forth in Section 2.06(a) hereof) and
all other payments in respect of any other Obligations, shall be allocated by
the Administrative Agent among such of the Lenders as are entitled thereto, in
proportion to their respective Pro Rata Shares or otherwise as provided herein
or, in respect of payments not made on account of Loans, as designated by the
Person making payment when the payment is made in each instance, subject to
subsection (ii) below.

(ii)

After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and upon the direction of the Required Lenders shall,
apply all payments in respect of any Obligations and all proceeds of the
Collateral, subject to the provisions of this Agreement, (i) first, ratably to
pay the Obligations in respect of any fees, expense reimbursements, indemnities
and other amounts then due to the Administrative Agent until paid in full;
(ii) second, ratably to pay the Obligations in respect of any accrued fees and
interest then due to the Lenders until paid in full; (iii) third, ratably to pay
principal of the Loans (or, to the extent such Obligations are contingent, to
provide cash collateral in respect of such Obligations) until paid in full; and
(iv) fourth, ratably to pay all other Obligations then due and payable.

(iii)

For purposes of subsection (ii) above, “paid in full” with respect to interest
and fees shall include interest and fees accrued after the commencement of any
Insolvency Proceeding irrespective of whether a claim for such interest and fees
is allowable in such Insolvency Proceeding.

(iv)

In the event of a direct and irreconcilable conflict between the priority
provisions of this Section 2.07 and other provisions contained in any other Loan
Document, it is the intention of the parties hereto that the provisions of this
Section 2.07 shall control and govern.

(e)

Availability for Reborrowing.  Principal amounts repaid or prepaid underwith
respect to the Term Loan Facilities will not be available for reborrowing
hereunder.

Section 2.08   Increased Costs and Reduced Return.

(a)

If any Lender or the Administrative Agent shall have determined that the
adoption or implementation of, or any change in, any law, rule, treaty or
regulation, or any policy, guideline or directive of, or any change in, the
interpretation or administration thereof by, any court, central bank or other
administrative or Governmental Authority, or compliance by any Lender or the
Administrative Agent or any Person controlling any such Lender or the
Administrative Agent with any directive of, or guideline from, any central bank
or other Governmental Authority (in each case, whether or not having the force
of law), in each of the foregoing instances, after the date hereof, shall
(i) subject any Lender or the Administrative Agent or any Person controlling any
such Lender or the Administrative Agent to any tax (except for general franchise
taxes and taxes on the overall net income of any Lender or the Administrative
Agent or any Person controlling any such Lender or the Administrative Agent by
the jurisdiction in which such Lender or the Administrative Agent, or any Person
controlling any such Lender is organized, has its principal place of business,
or any lending office), duty or other charge with respect to this Agreement or
any Loan made by such Lender or Administrative Agent, or change the basis of
taxation of payments to any Lender or the Administrative Agent or any Person
controlling any such Lender or the Administrative Agent of any amounts payable
hereunder (except for general franchise taxes and taxes on the overall net
income of any Lender or the Administrative Agent or any Person controlling any
such Lender or the Administrative Agent by the jurisdiction in which such Lender
or the Administrative Agent, or any Person controlling any such Lender is
organized, has its principal place of business, or any lending office), (ii)
impose, modify or deem applicable any reserve, special deposit or similar
requirement against any Loan, or against assets of or held by, or deposits with
or for the account of, or credit extended by, any Lender or the Administrative
Agent or any Person controlling any such Lender or the Administrative Agent or
(iii) impose on any Lender or the Administrative Agent or any Person controlling
any such Lender or the Administrative Agent any other condition regarding this
Agreement or any Loan, and the result of any event referred to in clauses (i),
(ii) or (iii) above shall be to increase the cost to any Lender or the





-21-




--------------------------------------------------------------------------------

Administrative Agent of making any Loan, or agreeing to make any Loan, or to
reduce any amount received or receivable by any Lender or the Administrative
Agent hereunder, then, upon demand by any such Lender or the Administrative
Agent, the Borrowers shall pay within ten (10) Business Days after demand, to
such Lender or the Administrative Agent such additional amounts as will
compensate such Lender or the Administrative Agent for such increased costs or
reductions in amount, but without duplication of Taxes and Other Taxes governed
by Section 2.09 hereof.

(b)

If any Lender or the Administrative Agent shall have determined that any Capital
Guideline or the adoption or implementation of, or any change in, any Capital
Guideline by the Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Lender or the Administrative Agent
or any Person controlling such Lender or the Administrative Agent with any
Capital Guideline or with any directive of any such Governmental Authority with
respect to any Capital Guideline (in each case, whether or not having the force
of law), in each of the foregoing instances, after the date hereof, either
(i) affects or would affect the amount of capital required or expected to be
maintained by any Lender or the Administrative Agent or any Person controlling
such Lender or the Administrative Agent and any Lender or the Administrative
Agent determines that the amount of such capital is increased as a direct or
indirect consequence of any Loans made or maintained or any Lender’s or the
Administrative Agent’s or any such other controlling Person’s other obligations
hereunder, or (ii) has or would have the effect of reducing the rate of return
on any Lender’s or any Administrative Agent’s any such other controlling
Person’s capital to a level below that which such Lender or the Administrative
Agent or such controlling Person could have achieved but for such circumstances
as a consequence of any Loans made or maintained, or any agreement to make
Loans, or such Lender’s or the Administrative Agent’s or such other controlling
Person’s other obligations hereunder (in each case, taking into consideration,
such Lender’s or the Administrative Agent’s or such other controlling Person’s
policies with respect to capital adequacy), then, within ten (10) Business Days
of demand by any Lender or the Administrative Agent, the Borrowers shall pay to
such Lender or the Administrative Agent from time to time such additional
amounts as will compensate such Lender or the Administrative Agent for such cost
of maintaining such increased capital or such reduction in the rate of return on
such Lender’s, Administrative Agent’s or such other controlling Person’s
capital.

(c)

All amounts payable under this Section 2.08 shall bear interest from the date
that is ten (10) Business Days after the date of demand by any Lender or the
Administrative Agent until payment in full to such Lender or the Administrative
Agent at the Base Rateinterest rate then applicable to the Term Loan, unless the
same is being contested by Borrowers in good faith.  A certificate of such
Lender or the Administrative Agent claiming compensation under this
Section 2.08, specifying the event herein above described and the nature of such
event shall be submitted by such Lender or the Administrative Agent to the
Borrowers, setting forth the additional amount due and an explanation of the
calculation thereof, and such Lender’s, Administrative Agent’s reasons for
invoking the provisions of this Section 2.08, and shall be final and presumptive
absent manifest error.

(d)

Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all rules, regulations, guidelines and
directives thereunder or issued in connection therewith shall be deemed, for all
purposes of this Agreement, to be adopted after the date of this Agreement,
regardless of the date actually enacted, adopted or issued.

Section 2.09   Taxes.

(a)

Any and all payments by any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto (including interest, penalties,
additions to tax, and costs and expenses of contesting such taxes and amounts),
excluding (i) taxes imposed on the net income of Administrative Agent or any
Lender by the jurisdiction in which such Person is organized or has any lending
office, or that are imposed as a result of a present or former connection
between such Administrative Agent or Lender and the jurisdiction imposing such
tax (other than connections that would not have arisen but for entering into the
Loan Documents, receiving any payments under or with respect to the Loan
Documents, or enforcing any rights and remedies under the Loan Documents),
(ii) any branch profit taxes imposed by the United States of America or any
similar tax by any other jurisdiction as a result of the Administrative Agent or
any Lender having a present or former connection with the jurisdiction imposing
such tax (other than a connection that would not have arisen but for entering
into the Loan Documents, receiving any payments under or with respect to the
Loan Documents, or enforcing any rights and remedies under the Loan Documents),
(iii) in the case of any Lender that is a not a “United States person” (as such
term is defined in Section 7701(a)(30) of the IRC) (a “Non-U.S. Lender”), United
States federal withholding taxes excluded by Section 2.09(e); (iv) in the case
of any Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the IRC) (a “U.S. Lender”), any U.S. federal backup
withholding taxes imposed on such Lender as a result of payments made under this
Agreement and (v) taxes imposed under FATCA (all such non-excluded taxes,
levies, imposts, deductions, charges withholdings and liabilities, collectively
or individually, “Taxes”).  If any Loan Party shall be required to deduct any
Taxes from or in respect of any sum payable hereunder to Administrative Agent or
any Lender (i) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.09)
Administrative Agent or such Lender shall receive an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make such deductions, (iii) such Loan Party shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law, and
(iv) such Loan Party shall provide to Administrative Agent and the applicable
Lender a certified copy of the official receipt or other documentation
demonstrating the payment of such Taxes to the Governmental Authority.





-22-




--------------------------------------------------------------------------------




(b)

In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (“Other Taxes”).  Each Loan Party shall deliver to
Administrative Agent, if requested, a copy of the official receipt or other
documentation showing the payment of such Other Taxes.

(c)

The Loan Parties hereby jointly and severally indemnify and agree to hold
Administrative Agent or each Lender and their respective Affiliates, agents, and
employees, harmless from and against Taxes and Other Taxes (including Taxes and
Other Taxes imposed on any amounts payable under this Section 2.09) paid by such
Person, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  Such indemnification shall be paid within ten (10) Business Days from
the date on which any such Person makes written demand therefore specifying in
reasonable detail the nature and amount of such Taxes or Other Taxes.

(d)

Each Non-U.S. Lender agrees that it shall, no later than the Closing Date (or,
in the case of a Lender which becomes a party hereto pursuant to Section 10.06
hereof after the Closing Date, promptly after the date upon which such Lender
becomes a party hereto) deliver to each of the Administrative Agent and
Borrowers one properly completed and duly executed copy of either U.S. Internal
Revenue Service Form W-8BEN, W-8ECI or W-8IMY or any subsequent versions thereof
or successors thereto, in each case claiming complete exemption from, or reduced
rate of, United States federal withholding tax and payments of interest
hereunder.  In addition, in the case of a Non-U.S. Lender claiming exemption
from United States federal withholding tax under Section 871(h) or 881(c) of the
IRC, such Non-U.S. Lender hereby represents to the Administrative Agent and the
Borrowers that such Non-U.S. Lender is not a bank for purposes of Section 881(c)
of the IRC, is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the IRC) of the Borrowers and is not a controlled foreign
corporation related to the Borrowers (within the meaning of Section 864(d)(4) of
the IRC), and such Non-U.S. Lender agrees that it shall promptly notify the
Administrative Agent and the Borrowers in the event any such representation is
no longer accurate.  Such forms shall be delivered by each Non-U.S. Lender on or
before the date it becomes a party to this Agreement and on or before the date,
if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”).  In addition,
such Non-U.S. Lender shall deliver such forms within twenty (20) days after
receipt of a written request therefor from the Administrative Agent or the
Borrowers.  Without limiting the foregoing, each Non-U.S. Lender shall also
comply with any certification, documentation, information or other reporting
necessary to establish an exemption from withholding under FATCA and shall
provide any other documentation reasonably requested by the Borrowers or
Administrative Agent sufficient for the Borrowers and Administrative Agent to
comply with their obligations under FATCA and to determine that such Non-U.S.
Lender has complied with such applicable reporting requirements.  Each U.S.
Lender shall on or before the date it becomes a party to this Agreement deliver
to each of Administrative Agent and the Borrowers a duly completed U.S. Internal
Revenue Service Form W-9.

(e)

The Loan Parties shall not be required to indemnify any Non-U.S. Lender, or pay
any additional amounts to any Non-U.S. Lender, in respect of United States
Federal withholding tax pursuant to this Section 2.09 to the extent that (i) the
obligation to withhold amounts with respect to United States Federal withholding
tax existed on the date such Non-U.S. Lender became a party to this Agreement
or, with respect to payments to a New Lending Office, the date such Non-U.S.
Lender designated such New Lending Office with respect to a Loan; provided,
however, that this clause (i) shall not apply to the extent the indemnity
payment or additional amounts any assignee, or Lender (or assignee) through a
New Lending Office, would be entitled to receive (without regard to this clause
(i)) do not exceed the indemnity payment or additional amounts that the Person
making the assignment to such assignee, or Lender (or assignee) making the
designation of such New Lending Office, would have been entitled to receive in
the absence of such assignment, or (ii) the obligation to pay such additional
amounts would not have arisen but for a failure by such Non-U.S. Lender to
comply with the provisions of clause (d) above.

(f)

Administrative Agent or any Lender claiming any indemnity payment or additional
payment amounts payable pursuant to this Section 2.09 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested in writing by the Borrowers or to
change the jurisdiction of its applicable lending office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amount that may thereafter accrue, would not
require Administrative Agent, such Lender to disclose any information
Administrative Agent or such Lender deems, in its sole discretion, to be
confidential and would not, in the sole determination of Administrative Agent or
such Lender, be otherwise disadvantageous to Administrative Agent or such
Lender.

(g)

If Administrative Agent or any Lender determines, in its sole judgment acting in
good faith, that it has received a refund in respect of any Taxes or Other Taxes
with respect to which any Loan Party has paid additional amounts or as to which
such Lender or the Administrative Agent has been indemnified pursuant to this
Section 2.09, it shall pay to the Borrowers an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Loan Party under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrowers, upon the request of such
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Administrative Agent or such Lender in the event such
Administrative Agent or such Lender is





-23-




--------------------------------------------------------------------------------

required to repay such refund to such Governmental Authority.  This Section
2.09(g) shall not be construed to require any Administrative Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrowers or any other Person or to
alter its customary practices and procedures with respect to the administrative
of taxes applied in a non-prejudicial manner.

(h)

The obligations of the Loan Parties under this Section 2.09 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.

Section 2.10   Inability to Determine Interest Rate.  Reserved.

Notwithstanding any other provision of this Agreement, if (i) the Administrative
Agent shall reasonably determine that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR for an Interest Period, or (ii) the Required Lenders shall reasonably
determine that the LIBOR does not adequately and fairly reflect the cost to such
Lenders of funding LIBOR Loans that the Borrowers have requested, the
Administrative Agent shall forthwith give notice of such determination, which
notice shall be confirmed in writing if initially given telephonically, to SCG
and the Lenders prior to the first day of such Interest Period. Unless SCG shall
have notified the Administrative Agent upon receipt of such notice that it
wishes to rescind or modify its request regarding such LIBOR Loans, any Loans
that were requested to be converted into or continued as LIBOR Loans shall
remain as or be converted into Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be continued as,
or converted into, LIBOR Loans for the Interest Periods so affected.

Section 2.11   Illegality.Reserved.

Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any requirement of law or in the interpretation or application thereof
by the relevant Governmental Authority to any Lender shall make it unlawful for
such Lender to make or maintain LIBOR Loans as contemplated by this Agreement or
to obtain in the interbank eurodollar market the funds with which to make such
Loans, (i) such Lender shall promptly notify the Administrative Agent and SCG
thereof, (ii) the commitment of such Lender hereunder to continue LIBOR Loans as
such shall forthwith be suspended until such Lender shall give notice to the
Administrative Agent that the condition or situation which gave rise to the
suspension shall no longer exist, and (iii) such Lender’s Loans then outstanding
as LIBOR Loans, if any, shall be converted on the last day of the Interest
Period for such Loans or within such earlier period as required by law to Base
Rate Loans.

Section 2.12   Replacement of Lenders.

Within fifteen (15) days after either (i) receipt by SCGRMG Holdings of written
notice and demand from any Lender for payment pursuant to Section 2.08 or notice
pursuant to Section 2.11, or (ii) as provided in Section 10.02(c) (any such
Lender demanding such payment, giving such notice or refusing to so consent
being referred to herein as an “Affected Lender”), SCGRMG Holdings may, at its
option, notify Administrative Agent and such Affected Lender of its intention to
do one of the following:  

(a)

the Borrowers may obtain, at Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender, which Replacement Lender shall
be reasonably satisfactory to Administrative Agent.  In the event Borrowers
obtain a Replacement Lender that will purchase all outstanding Obligations owed
to such Affected Lender within ninety (90) days following notice of SCGRMG
Holdings’s intention to do so, the Affected Lender shall sell and assign all of
its rights and delegate all of its obligations under this Agreement to such
Replacement Lender in accordance with the provisions of Section 10.06, provided
that the Borrowers have reimbursed such Affected Lender for any LIBOR Breakage
Fee pursuant to Section 2.06(c) (as though such payment constituted a
prepayment) and any processing and recordation fee payable pursuant to Section
10.06(b) and, in any case where such replacement occurs as the result of a
demand for payment pursuant to Section 2.08, paid all amounts required to be
paid to such Affected Lender pursuant to Section 2.08 through the date of such
sale and assignment; or

(b)

the Borrowers may prepay in full all outstanding Obligations owed to such
Affected Lender (without the requirement of payment of any prepayment fee
pursuant to Section 2.06(b) or any LIBOR Breakage Fee pursuant to Section
2.06(c)).  The Borrowers shall, within ninety (90) days following notice of
their intention to do so, prepay in full all outstanding Obligations owed to
such Affected Lender (including, in any case where such prepayment occurs as the
result of a demand for payment for increased costs, such Affected Lender’s
increased costs for which it is entitled to reimbursement under this Agreement
through the date of such prepayment).

(a)

Section 2.13

Nature and Extent of Each Borrower’s Liability.(a) Joint and Several Liability.
 Each Borrower agrees that it is jointly and severally liable for all
Obligations and all agreements under the Loan Documents.  As such, each Borrower
agrees that it is a guarantor of each other Borrower’s obligations and
liabilities hereunder and under the other Loan Documents.





-24-




--------------------------------------------------------------------------------




(b)

Direct Liability. Nothing contained in this Section 2.13 shall limit the
liability of any Borrower to pay the Loan made directly or indirectly to that
Borrower (including the Loan advanced to any other Borrower and then re-loaned
or otherwise transferred to, or for the benefit of, such Borrower), and all
accrued interest, fees, expenses and other related Obligations with respect
thereto, for which such Borrower shall be primarily liable for all purposes
hereunder.

(c)

Joint Enterprise.  Each Borrower has requested that Administrative Agent and
Lenders make this credit facility available to Borrowers on a combined basis, in
order to finance Borrowers’ business most efficiently and economically.
 Borrowers’ business is a mutual and collective enterprise, and the successful
operation of each Borrower is dependent upon the successful performance of the
integrated group.  Borrowers believe that consolidation of their credit facility
will enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage.  Borrowers acknowledge that
Administrative Agent’s and Lenders’ willingness to extend credit and to
administer the Collateral on a combined basis hereunder is done solely as an
accommodation to Borrowers and at Borrowers’ request.

(d)

Borrower Agent.

(i)

Each Borrower hereby irrevocably appoints and designates SCGRMG Holdings as its
representative and agent and attorney-in-fact for all purposes under the Loan
Documents, including designation of interest rates, delivery or receipt of
communications, preparation and delivery of financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Administrative Agent or
any Lender.

(ii)

Each other Loan Party hereby irrevocably appoints and designates SCGRMG Holdings
as its agent and attorney-in-fact to receive statements on account and all other
notices from Administrative Agent and Lenders with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Loan
Documents.

(iii)

Any notice, election, representation, warranty, agreement or undertaking by or
on behalf of any Loan Party by SCGRMG Holdings shall be deemed for all purposes
to have been made by such Loan Party and shall be binding upon and enforceable
against such Loan Party to the same extent as if made directly by such Loan
Party.

(iv)

SCGRMG Holdings hereby accepts the appointment by each Loan Party hereunder to
act as its agent and attorney-in-fact.

(v)

Administrative Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication delivered by SCGRMG
Holdings on behalf of any Borrower or other Loan Party.  Administrative Agent
and Lenders may give any notice or communication with a Borrower or other Loan
Party hereunder to SCGRMG Holdings on behalf of such Borrower or Loan Party.
 Each of Administrative Agent and Lenders shall have the right, in its
discretion, to deal exclusively with SCGRMG Holdings for any or all purposes
under the Loan Documents.  Each Borrower and each other Loan Party agrees that
any notice, election, communication, representation, agreement or undertaking
made on its behalf by SCGRMG Holdings shall be binding upon and enforceable
against it.

ARTICLE 3
[RESERVED]

ARTICLE 4
CONDITIONS TO LOANS

Section 4.01

Conditions Precedent to Effectiveness.

The obligation of the Lenders to make the LoansThird Amendment Term Loan shall
become effective as of the Business Day when each of the following conditions
precedent shall have been satisfied in a manner reasonably satisfactory to the
Administrative AgentRequired Lenders:

(a)

Payment of Fees, Etc.  The Borrowers shall have paid on or before the date of
this Agreement all fees, costs, expenses and taxes then payable pursuant to
Sections 2.06 andSection 10.03 which have been invoiced to Borrowers as of the
Closing Date.

(b)

Legality.  The making of the LoansThird Amendment Term Loan shall not contravene
any law, rule or regulation applicable to the Administrative Agent or any
Lender.

(c)

Delivery of Documents.  The Administrative Agent shall have received each of the
agreements, instruments, documents and other materials set forth on the Closing
Checklist attached hereto as Schedule 4.01, which agreements, instruments,
documents and other materials may include a Security Agreement (together with
certificates, stock powers, proxies and





-25-




--------------------------------------------------------------------------------

other instruments of transfer, as applicable), a UCC Filing Authorization
Letter, UCC, tax, judgment and other public record searches, UCC financing
statements, resolutions of each Loan Party regarding the due authorization,
execution and delivery of the Loan Documents and the other Related Transaction
Documents, certified (by the appropriate officials of the jurisdictions of
organization and by Authorized Officers, as applicable), of all Organization
Documents of each Loan Party and incumbency signatures of each Loan Party,
opinions of counsel, closing certificates, a solvency certificate, copies of the
Financial Statements, financial projections, evidence of the insurance coverage
required by Section 6.01 (together with endorsements as to the named insureds,
assignees or loss payees thereunder), collateral access agreements, deposit
account control agreements, copies of the Related Transaction Documents, payoff
letters from the holders of existing Indebtedness (together with Lien
termination and release documents), a Guaranty from each direct and indirect
Subsidiary of any Borrower (other than a Foreign Subsidiary) and such other
agreements, instruments, documents and other materials as the Administrative
Agent may reasonably request to the Third Amendment as Exhibit B.

(d)

Material Adverse Effect.  The Administrative Agent shall have determined, in its
sole judgment, that no event or development, individually, or in the aggregate,
shall have occurred since December 31, 20122013 which could reasonably be
expected to have a Material Adverse Effect.

(e)

Approvals.  All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans
and consummation of the transactions contemplated by the Related Transaction
DocumentsThird Amendment Term Loan or the conduct of the Loan Parties’ business
shall have been obtained and shall be in full force and effect.

(f)

Indebtedness.  After giving effect to all Loans to be made on the Closing Date
and consummation of the Symon Acquisition the Third Amendment Term Loan,
(i) total consolidated Indebtedness of the Borrowers and their Subsidiaries
shall not exceed $34,500,00015,000,000 and (ii) all liabilities of the Borrowers
and their Subsidiaries shall be current.  

(g)

 Minimum EBITDA and Leverage. The Administrative Agent shall have received
evidence reasonably satisfactory to it that (i) Consolidated EBITDA, adjusted to
the reasonable satisfaction of Administrative Agent, of Borrowers and their
Subsidiaries for the twelve month period ending February 28, 2013 is greater
than $8,800,000, (ii) the ratio of Consolidated EBITDA, adjusted to the
reasonable satisfaction of Administrative Agent, of Borrowers and their
Subsidiaries for the twelve month period ending February 28, 2013 to
Consolidated Total Funded Indebtedness as of the Closing Date is not greater
than 3.86 to 1.0, and (iii) the ratio of Consolidated EBITDA, adjusted to the
reasonable satisfaction of Administrative Agent, of the Borrowers and their
Subsidiaries for the twelve month period ending February 28, 2013 to
Consolidated Senior Funded Indebtedness as of the Closing Date is not greater
than 2.73 to 1.0.Reserved.

(h)   Minimum Equity; Unrestricted Cash. Not less than $39,500,000 cash equity
shall have been contributed to SCG and the Loan Parties shall have not less than
$7,000,000 unrestricted cash on hand after giving effect to the Symon
Acquisition and the other transactions contemplated hereby.

(i)   Consummation of Symon Acquisition/Subordination Debt. Concurrently with
the making of the initial Loans, each of the Symon Acquisition and the loan
transaction contemplated by the Subordinated Loan Documents shall have been
consummated in accordance with the Symon Merger Agreement and such Subordinated
Loan Documents (no material provision of which, in either such case, shall have
been amended or otherwise modified or waived without the prior written consent
of the Administrative Agent).

(h)

(j) Representations and Warranties; No Event of Default.  The following
statements shall be true and correct:  (i) each representation and warranty
contained in Article 5 or in any other Loan Document, certificate or other
writing delivered to the Administrative Agent or any Lender pursuant hereto or
thereto are true and correct on and as of the ClosingThird Amendment Effective
Date as though made on and as of such date (except to the extent that any such
representation or warranty speaks to an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date),
and (ii) no Default or Event of Default has occurred and is continuing or would
result from the making of the Loans.

(i)

(k) Other Documents.  Administrative Agent must have received any additional
agreements, documents and certificates as Administrative Agent or its counsel
may reasonably request.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

Section 5.01

Representations and Warranties.

Each Loan Party hereby represents and warrants to the Administrative Agent, the
Lenders as follows (in each case, the following representations and warranties
shall be made after giving effect to the consummation of the transactions
contemplated by the Related Transaction Documents):





-26-




--------------------------------------------------------------------------------




(a)

Organization, Good Standing, Etc.  Each Loan Party and each of its Subsidiaries
(i) is a corporation, limited liability company or limited partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation, (ii) has all requisite power and
authority to conduct its business as now conducted and as presently contemplated
and to execute and deliver each Loan Document and Related Transaction Document
to which it is a party, and to consummate the transactions contemplated thereby
and, in the case of the Borrowers, to make the borrowings hereunder, and (iii)
is duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except where the
failure to be so qualified and in good standing could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

(b)

Authorization, Etc.  The execution, delivery and performance by each Loan Party
of each Loan Document and Related Transaction Document to which it is or will be
a party, (i) have been or, concurrent with the execution and delivery thereof,
will be duly authorized by all necessary action, and no further consent or
authorization is required by RMG Holdings or any of the other Loan Parties,
their respective boards of directors or any committee thereof or any of their
respective stockholders or other equity holders, (ii) do not and will not
contravene any of its Organization Documents, or any applicable law or any
contractual obligation binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except in the case of clause (ii) (other than with
respect to contravention of Organization Documents) and (iv) as could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  

(c)

Governmental Approvals.  No authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority is required in connection
with the due execution, delivery and performance by any Loan Party or any of its
Subsidiaries of any Loan Document or Related Transaction Document to which it is
or will be a party, except for those which have been obtained and/or made.

(d)

Enforceability of Loan Documents.  This Agreement is, and each other Loan
Document and Related Transaction Document to which any Loan Party or any of its
Subsidiaries is or will be a party, when delivered will be, a legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws.

(e)

Capitalization; Subsidiaries.  

(i)

After giving effect to the transactions contemplated hereby to occur on the
Closing Date, the authorized Capital Stock of SCGRMG Holdings and the issued and
outstanding Capital Stock of SCGRMG Holdings are as set forth on Schedule
5.01(e)(i).  All of the issued and outstanding shares of Capital Stock of SCGRMG
Holdings have been validly issued and are fully paid and non-assessable, and,
except as set forth on Schedule 5.01(e)(i), the holders thereof are not entitled
to any preemptive, first refusal or other similar rights.  

(ii)

Schedule 5.01(e)(ii) is a complete and correct description of the name,
jurisdiction of organization and ownership of the outstanding Capital Stock of
each Subsidiary of SCGRMG Holdings.  All of the issued and outstanding shares of
Capital Stock of such Subsidiaries have been validly issued and are fully paid
and nonassessable, and the holders thereof are not entitled to any preemptive,
first refusal or other similar rights.  Except as indicated on such Schedule,
all such Capital Stock is free and clear of all Liens, other than Liens in favor
of Administrative Agent and non-consensual Permitted Liens.  There are no
outstanding debt or equity securities of the Borrowers or any of their
Subsidiaries and no outstanding obligations of the Borrowers or any of their
Subsidiaries convertible into or exchangeable for, or warrants, options or other
rights for the purchase or acquisition from the Borrowers or any of their
Subsidiaries, or other obligations of any Subsidiary to issue, directly or
indirectly, any shares of Capital Stock of any Subsidiary of the Borrowers.

(f)

Litigation; Commercial Tort Claims.  Except as set forth in Schedule 5.01(f),
(i) there is no pending or, to the best knowledge of any Loan Party, threatened
action, suit or proceeding affecting any Loan Party or any of its Subsidiaries
before any court or other Governmental Authority or any arbitrator that (A) if
adversely determined, could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect or (B) relates to this Agreement,
any other Loan Document or Related Transaction Document or any transaction
contemplated hereby or thereby and (ii) as of the Closing Date, none of the Loan
Parties holds any commercial tort claims in respect of which a claim has been
filed in a court of law or a written notice by an attorney has been given to a
potential defendant.

(g)

Financial Condition.

(i)

The Financial Statements, copies of which have been delivered to Administrative
Agent, fairly present in all material respects the consolidated financial
condition of the Persons named therein as at the respective dates thereof and
the





-27-




--------------------------------------------------------------------------------

consolidated results of operations of such Persons for the fiscal periods ended
on such respective dates, all in accordance with GAAP, and since December 31,
20122013 no event or development has occurred that has had or could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(ii)

The Borrowers have heretofore furnished to Administrative Agent (A) projected
quarterly balance sheets, income statements and statements of cash flows of the
Borrowers and their Subsidiaries for the period from March 31, 2014June 30, 2014
through December 31, 2013,2014, and (B) projected annual balance sheets, income
statements and statements of cash flows of the Borrowers and their Subsidiaries
for the Fiscal Years ending in 20142015 through 2017, which projected financial
statements shall be updated from time to time pursuant to Section 6.01(a)(v).
 Such projections, as so updated, shall be believed by the Borrowers at the time
furnished to be reasonable, shall have been prepared on a reasonable basis and
in good faith by the Borrowers, and shall have been based on assumptions
believed by the Borrowers to be reasonable at the time made and upon the best
information then reasonably available to the Borrowers, and the Borrowers shall
not be aware of any facts or information that would lead it to believe that such
projections, as so updated, are incorrect or misleading in any material respect.

(h)

Compliance with Organization Documents, Law, Etc.  No Loan Party nor any of its
Subsidiaries is in violation of its Organization Documents.  No Loan Party nor
any of its Subsidiaries is in violation of any law, rule, regulation, judgment
or order of any Governmental Authority applicable to it or any of its property
or assets, or any term of any agreement or instrument binding on or otherwise
affecting it or any of its properties, which violation could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.  No Default or Event of Default has occurred and is continuing.

(i)

ERISA.  Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Employee Benefit Plan is in compliance with ERISA and other
applicable laws, and, to the extent applicable, qualifies for favorable tax
treatment under the IRC, and (ii) no Termination Event has occurred nor is
reasonably expected to occur with respect to any Employee Benefit Plan.  No Lien
imposed under the IRC or ERISA exists or is likely to arise on account of any
Employee Benefit Plan.  Except as could not reasonably be expected to have a
Material Adverse Effect, no Loan Party nor any of its ERISA Affiliates has (i)
incurred any withdrawal liability under ERISA with respect to any Multiemployer
Plan, or is aware of any facts indicating that it or any of its ERISA Affiliates
would in the future incur any such withdrawal liability in the event of a
partial withdrawal or complete withdrawal from a Multiemployer Plan; (ii)
engaged in a nonexempt prohibited transaction described in Sections 406 of ERISA
or 4975 of the IRC; (iii) failed to pay any required installment or other
payment required under Section 412 of the IRC on or before the due date for such
required installment or payment; (iv) engaged in a transaction within the
meaning of Section 4069 of ERISA; or (v) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums, and there are no
premium payments which have become past due which are unpaid.  There are no
pending or, to the best knowledge of any Loan Party, threatened claims, actions,
proceedings or lawsuits (other than claims for benefits in the normal course)
asserted or instituted against (A) any Employee Benefit Plan or its assets, (B)
any fiduciary with respect to any Employee Benefit Plan, or (C) any Loan Party
or any of its ERISA Affiliates with respect to any Employee Benefit Plan.
 Except as required by Section 4980B of the IRC, no Loan Party nor any of its
ERISA Affiliates maintains an employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of its ERISA Affiliates or coverage after a participant’s
termination of employment.

(j)

Taxes, Etc.  All Federal and other material tax returns and other reports
required by applicable law to be filed by any Loan Party or any of its
Subsidiaries have been filed, or valid extensions have been obtained, and all
taxes, assessments and other governmental charges imposed upon any Loan Party or
any of its Subsidiaries or any property of any Loan Party or any of its
Subsidiaries and which have become due and payable on or prior to the date
hereof have been paid, except to the extent (i) contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof on its financial statements
in accordance with GAAP, or (ii) the failure to pay the same could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(k)

Regulations T, U and X.  No Loan Party nor any of its Subsidiaries is or will be
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation T, U or X), and no
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.  

(l)

Nature of Business.  SCGRMG Holdings is not engaged in any business other than
ownership of all of the outstanding Capital Stock of its Subsidiaries and
obligations under that certain contract with Crown Enterprises, S.A.R.L. (the
“Regus Contract”).  No other Loan Party or any of its Subsidiaries is engaged in
any business other than digital signage and out-of-house advertising and
businesses reasonably incidental thereto.





-28-




--------------------------------------------------------------------------------




(m)

Adverse Agreements, Etc.  No Loan Party nor any of its Subsidiaries is a party
to any agreement or instrument, or subject to any Organizational Document
restriction or any judgment, order, regulation, ruling or other requirement of a
court or other Governmental Authority, which has, or in the future could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(n)

Permits, Etc.  Each Loan Party and each of its Subsidiaries has, and is in
compliance with, all permits, licenses, authorizations, approvals, entitlements
and accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person, other than those permits, licenses,
authorizations, entitlements and accreditations, the lack of which could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  No condition exists or event has occurred which,
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation.

(o)

Properties.  (1) Each Loan Party and each of its Subsidiaries has good and
marketable title to, valid leasehold interests in, or valid licenses to use, all
property and assets material to its business, free and clear of all Liens,
except Permitted Liens.  All such properties and assets are in good working
order and condition, ordinary wear and tear excepted.

(ii)

Schedule 5.01(o) sets forth a complete and accurate list, as of the Closing
Date, of the location, by state and street address, of all real property owned
or leased by any Loan Party or any of its Subsidiaries.  Each Lease is valid and
enforceable in accordance with its terms in all material respects and is in full
force and effect.  No consent or approval of any landlord or other third party
in connection with any such Lease is necessary for any Loan Party or any of its
Subsidiaries to enter into the Loan Documents or Related Transaction Documents
to which it is a party, except as set forth on Schedule 5.01(o).  To the best
knowledge of any Loan Party, no other party to any such Lease is in default of
its obligations thereunder, and no Loan Party nor any of its Subsidiaries (nor
any other party to any such Lease) has delivered or received any notice of
default which remains uncured under any such Lease.

(p)

Full Disclosure; SEC Documents.

(i)

Each Loan Party has disclosed to the Administrative Agent all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  None of the reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party or any of its
Subsidiaries to the Administrative Agent in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which it was made, not misleading; provided that,
with respect to projected financial information, each Loan Party represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.  There is no contingent liability or fact that
could reasonably be expected to have a Material Adverse Effect which has not
been set forth in a footnote included in the financial statements delivered
hereunder or a schedule thereto.

(ii)

The common stock of RMG Holdings is registered under Section 12(b) of the
Exchange Act.  RMG Holdings has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing filed
prior to the Third Amendment Effective Date and all exhibits included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”).  As
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of RMG Holdings included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto.  Such financial statements have been prepared in accordance with GAAP,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of RMG Holdings as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Since the filing of each of the SEC Documents, no event has
occurred that would require an amendment or supplement to any such SEC Document
and as to which such an amendment or supplement has not been filed and made
publicly available on the SEC’s EDGAR system no less than five (5) Business Days
prior to the date this representation is made.  RMG Holdings has not received
any written comments from the SEC staff that have not been resolved to the
satisfaction of the SEC staff.  RMG Holdings is not required to file any
agreement, note, lease, mortgage, deed or other instrument entered into prior to
the Third Amendment Effective Date and in effect on the Third Amendment
Effective Date and to which any Loan Party is a party or by which RMG Holdings
is bound that has not been previously filed as an exhibit (including by way of
incorporation by reference) to its





-29-




--------------------------------------------------------------------------------

reports filed or made with the SEC under the Exchange Act.  There is no material
transaction, arrangement or other relationship between RMG Holdings and an
unconsolidated or other off-balance-sheet entity that is required to be
disclosed by RMG Holdings in its reports pursuant to the Exchange Act that has
not been so disclosed in the SEC Documents at least five (5) Business Days prior
to the date of this Agreement.  There have been no internal or SEC inquiries or
investigations (formal or informal) regarding accounting or revenue recognition
discussed with, reviewed by or initiated at the direction of any executive
officer of RMG Holdings or the board of directors of RMG Holdings or any
committee thereof.

(q)

Environmental Matters.  Except as set forth on Schedule 5.01(q) and except as
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect (it being agreed solely for purposes of
this Section 5.01(q) that potential liability in excess of $100,000 shall be
deemed a Material Adverse Effect):

(i)

Continued Compliance; Permits.  (A) The operations of each Loan Party and each
of its Subsidiaries are in material compliance with all Environmental Laws and
(B) each Loan Party and each of its Subsidiaries holds all licenses, permits and
approvals required under any Environmental Laws in connection with the operation
of its business, properties and facilities;

(ii)

No Hazardous Materials; No Releases.  (A) No Hazardous Materials are present at,
on or under the facilities or properties owned or operated by any Loan Party or
any of its Subsidiaries in a quantity or condition that violates any
Environmental Law or could reasonably be expected to give rise to liabilities or
obligations under applicable Environmental Laws; (B) no Releases have occurred
at, on, under or from (1) any property or facility owned or operated by any Loan
Party or any of its Subsidiaries or (2) any disposal or treatment facility which
received Hazardous Materials generated or otherwise handled by any Loan Party or
any of its Subsidiaries; and (C) no underground or aboveground storage tanks are
or at any time were located at any properties or facilities owned or operated by
any Loan Party or any of its Subsidiaries that are or were not properly
registered under applicable Environmental Laws or are or were leaking or
disposing Hazardous Materials;

(iii)

No Actions or Notices.  (A) No Environmental Action has been asserted against
any Loan Party or any of its Subsidiaries; (B) no Loan Party has knowledge or
notice of any threatened or pending Environmental Action (1) against any Loan
Party or any of its Subsidiaries or (2) against any facilities that may have
received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries; (C) no Loan Party nor any of its Subsidiaries has received any
notification pursuant to any Environmental Laws that (1) any work, repair,
construction or Remedial Action is required to maintain compliance with
applicable Environmental Laws or any license, permit or approval issued pursuant
thereto which have not been completed or (2) any license, permit or approval
referred to above is about to be reviewed, made, subject to limitations or
conditions, revoked, withdrawn or terminated; and

(iv)

Other Events or Conditions.  No Loan Party has knowledge or notice of any event,
condition, occurrence, circumstances, activities, practices, incidents or
actions which could reasonably be expected to interfere with or prevent
continued compliance with applicable Environmental Laws, give rise to any common
law or statutory liability or otherwise form the basis of any claim, action,
suit, demand, hearing or investigation relating to violations, requirements or
obligations under Environmental Laws.

(r)

Insurance.  Each Loan Party and each of its Subsidiaries keeps its property
adequately insured and maintains (i) insurance to such extent and against such
risks as is customary with companies in the same or similar businesses,
(ii) worker’s compensation insurance in the amount required by applicable law,
(iii) public liability insurance, in the amount customary with companies in the
same or similar business against claims for personal injury or death on
properties owned, occupied or controlled by it, and (iv) such other insurance as
may be required by law or as may be reasonably required by the Administrative
Agent (including against larceny, embezzlement or other criminal
misappropriation).  

(s)

Use of Proceeds.  The proceeds of the LoansThird Amendment Term Loan shall be
used to (i) pay fees and expenses in connection with the transactions
contemplated hereby, (ii) fund working capital of the Loan Parties, and (iii)
pay a portion of the consideration due and owing under the Symon Merger
Agreement.

(t)

Solvency.  The Loan Parties, taken as a whole, are Solvent.

(u)

Intellectual Property.  Each Loan Party and each of its Subsidiaries owns or
licenses or otherwise has the right to use all licenses, permits, patents,
patent applications, trademarks, trademark applications, service marks,
tradenames, copyrights, copyright applications, franchises, authorizations,
non-governmental licenses and permits and other intellectual property rights
that are necessary for the operation of its business, without known infringement
upon or conflict with the rights of any other Person with respect thereto,
except for such infringements and conflicts which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 Set forth on Schedule 5.01(u) is a complete and accurate list of all such
material licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, tradenames, copyrights, copyright applications,
franchises, authorizations, non-governmental licenses and permits and other
intellectual property rights of each Loan Party or any of its Subsidiaries.

(v)

Investment Company Act.  No Loan Party nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” or an
“affiliated person” or “promoter” of, or “principal underwriter” of or for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended.





-30-




--------------------------------------------------------------------------------




(w)

Employee and Labor Matters.  There is (i) no unfair labor practice complaint
pending or, to the best knowledge of each Loan Party, threatened against any
Loan Party or any of its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
or any of its Subsidiaries which arises out of or under any collective
bargaining agreement, (ii) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or threatened against any Loan Party or any
of its Subsidiaries, other than employee grievances arising in the ordinary
course of business which could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect and (iii) to the
best knowledge of any Loan Party or any of its Subsidiaries, no union
representation question existing with respect to the employees of any Loan Party
or any of its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Loan Party or any of its Subsidiaries.
 No Loan Party nor any of its Subsidiaries has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act (“WARN”)
or similar state law, which remains unpaid or unsatisfied.  The hours worked and
payments made to employees of any Loan Party or any of its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 All material payments due from any Loan Party or any of its Subsidiaries on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of such Person, except
where the failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(x)

Merger Agreements/Subordinated Loan Documents. The Borrowers have delivered to
the Administrative Agent a complete and correct copy of each Merger Agreement,
including all schedules and exhibits thereto, and all other agreements,
instruments and documents pertaining thereto, and a complete and correct copy of
each Subordinated Loan Document, including all schedules and exhibits thereto.
No authorization or approval or other action by, and no notice to filing with or
license from, any Governmental Authority was required for the consummation of
the RMG Acquisition, other than such as have been obtained on or prior to the
consummation of the RMG Acquisition. No authorization or approval or other
action by, and no notice to filing with or license from, any Governmental
Authority is required for the consummation of the Symon Acquisition and/or the
transactions contemplated by the Subordinated Loan Documents, in each case other
than such as have been obtained on or prior to the Closing Date (and other than
such as may be required on behalf of the holders of the Subordinated
Indebtedness under the Subordinated Loan Documents). Each of the representations
and warranties contained in each Merger Agreement and each Subordinated Loan
Document and made by a Loan Party (and to the best knowledge of the Borrowers,
each other Person party thereto) is true, correct and complete in all material
respects. All conditions precedent to each Merger Agreement and each
Subordinated Loan Document have been fulfilled or waived, none of any Merger
Agreement or any Subordinated Loan Document has been amended or otherwise
modified, and there has been no breach of any material term or condition of any
Merger Agreement or any Subordinated Loan Document, in each case, except as
otherwise disclosed by the Borrowers to Administrative Agent in writing prior to
the Closing Date.Loan Documents.  The Borrowers have delivered to the
Administrative Agent a complete and correct copy of all Loan Documents executed
prior to the Third Amendment Effective Date, including all schedules and
exhibits thereto.

(y)

Brokers. Except as set forth on Schedule 5.01(y), and except for fees payable to
Administrative Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Related Transaction Documenthereby, and no Loan Party, nor any
Subsidiary, has or will have any obligation to any Person in respect of any
finder’s or brokerage fees in connection herewith or therewith.

(z)

Senior Indebtedness, Etc. All Obligations, including those to pay principal of
and interest (including post-petition interest) on the Loans and fees and
expenses in connection therewith, constitute Senior Debt (as defined in the
Subordination Agreement), and all such Obligations are entitled to the benefits
of the subordination created by the Subordination Agreement. Each Loan Party
acknowledges that the Administrative Agent and the Lenders are entering into
this Agreement, and extending their Term Loan Commitments, in reliance upon the
subordination provisions of the Subordination Agreement and this clause (z).
Sarbanes-Oxley Act.   RMG Holdings is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended (“Sarbanes Oxley”),
that are applicable to RMG Holdings as of the Third Amendment Effective Date,
and any and all applicable rules and regulations promulgated by the SEC
thereunder that are applicable to it as of the Third Amendment Effective Date,
except where the failure to be in compliance would not have a material adverse
effect on RMG Holdings’ business or properties.  No attorney representing RMG
Holdings, whether or not employed by RMG Holdings RMG Holdings, has reported
evidence of a material violation of securities laws, breach of fiduciary duty or
similar violation by RMG Holdings, any of the other Loan Parties, any of their
respective Subsidiaries or any of their respective officers, directors,
employees or agents to their respective boards of directors or any committee
thereof pursuant to Section 307 of Sarbanes-Oxley.




(aa)

Internal Accounting and Disclosure Controls.  RMG Holdings maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference.  RMG
Holdings maintains disclosure controls and procedures (as such term is defined
in Rule 13a-15 under the Exchange Act) that are effective in ensuring that
information required to be disclosed by RMG Holdings in the reports that it
files or submits under the





-31-




--------------------------------------------------------------------------------

Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including controls and
procedures designed to ensure that information required to be disclosed by RMG
Holdings in the reports that it files or submits under the Exchange Act is
accumulated and communicated to RMG Holdings’ management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.  Since December 31, 2012, none of the Loan Parties has received any
notice or correspondence from any accountant relating to any potential material
weakness in any part of the system of internal accounting controls of any of the
Loan Parties.  The Loan Parties maintain internal control over financial
reporting (as such term is defined in Rule 13a-15 under the Exchange Act), and
such internal control is effective, does not have any material weaknesses and
does not have any significant deficiencies that are reasonably likely to
adversely affect RMG Holdings’ ability to accurately and completely record,
process, summarize and report financial information.  None of the Loan Parties
nor any of their respective directors or officers has received or otherwise had
or obtained knowledge of any complaint, allegation, assertion or claim, whether
written or oral, regarding the accounting or auditing practices, procedures,
methodologies or methods of any Loan Party or its internal accounting controls,
including any complaint, allegation, assertion or claim that any Loan Party has
engaged in any improper accounting or auditing practices.

(bb)

No Fiduciary.  Each of RMG Holdings and the other Loan Parties acknowledges that
none of the Lenders or the Administrative Agent is acting as a financial advisor
or fiduciary of any Loan Party (or in any similar capacity) with respect to the
Loan Documents and the transactions contemplated hereby and thereby, and any
advice given by either of the Lenders or the Administrative Agent or any of
their respective representatives or agents in connection with the Loan Documents
and the transactions contemplated hereby and thereby is merely incidental to
such Lender’s or the Administrative Agent’s entry into the transactions
contemplated hereby or thereby.  Each Loan Party’s decision to enter into the
Loan Documents to which it is a party has been based solely on the independent
evaluation by such Loan Party and its representatives.

ARTICLE 6
COVENANTS OF THE LOAN PARTIES

Section 6.01

Affirmative Covenants.

So long as any principal of or interest on any Loan or any other Obligation
(whether or not due) shall remain unpaid (other than contingent indemnification
obligations for which a claim has not been, and is not reasonably likely to be,
asserted), each Loan Party will (or, in the case of Section 6.01(n) and 6.01(o),
RMG Holdings will), unless the Required Lenders shall otherwise consent in
writing:

(a)

Reporting Requirements.  Furnish to Administrative Agent and each Lender:

(i)

within one hundred twenty (120ninety (90) days after the end of each Fiscal Year
of SCGRMG Holdings and its Subsidiaries, (A) consolidated balance sheet, income
statement of operations, and statement of ownersstockholders’ equity and
statement of cash flows of SCGRMG Holdings and its Subsidiaries as at the end
of, and for, such Fiscal Year, setting forth in each case in comparative form
the corresponding figures for the immediately preceding Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, (B) consolidated balance
sheet, income statement, and statement of owners’ equity and cash flows of the
Loan Parties (only) as at the end of such Fiscal Year setting forth in each case
in comparative form the corresponding figures for the immediately preceding
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, and
(C) a report and an unqualified opinion, prepared in accordance with generally
accepted auditing standards, of independent certified public accountants of
recognized standing selected by the Loan Parties and reasonably satisfactory to
the Administrative Agent (which opinion shall be without (1) a “going concern”
or like qualification or exception, or (2) any qualification or exception as to
the scope of such audit), and (C) a fully completed and duly executed Excess
Cash Flow Ceritifcate; (it being understood and agreed that delivery of RMG
Holdings’ Form 10-K for such Fiscal Year as filed with the SEC shall satisfy the
requirements set forth in clauses (A) and (B) and, to the extent RMG Holdings
Form 10-K for such Fiscal Year contains a report and an unqualified opinion
contemplated by clause (C), the requirements set forth in clause (C));

(ii)

within forty-five (45) days after the end of each Fiscal Quarter (excluding the
fourth Fiscal Quarter), consolidated balance sheet, statement of operations, and
statement of cash flows of RMG Holdings and its Subsidiaries as at the end of
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or periods
of the immediately preceding Fiscal Year, all in reasonable detail and prepared
in accordance with GAAP (it being understood and agreed that delivery of RMG
Holdings’ Form 10-Q for such Fiscal Quarter as filed with the SEC shall satisfy
such requirements);

(iii)

(ii) within thirty (30) days (increased to forty-five (45) days in the case of
each fiscal month ending a Fiscal Quarter) after the end of each fiscal month of
SCGRMG Holdings and its Subsidiaries commencing the month ending March 31, 2013,
internally prepared consolidated balance sheet, income statement of operations
and statement of ownersstockholders’ equity and statement of cash flow as at the
end of such fiscal month, and for the period commencing at the end of the
immediately preceding Fiscal Year and ending with the end of such fiscal month,
setting forth in each case in comparative form the figures for the corresponding
date or period of the immediately preceding Fiscal Year and corresponding
figures from the most recent projections for





-32-




--------------------------------------------------------------------------------

the current Fiscal Year (provided that comparative figures shall not be required
to be delivered until the Fiscal Year following the Closing Date), all in
reasonable detail, and certified by an Authorized Officer of SCGRMG Holdings as
fairly presenting, in all material respects, the financial position of SCGRMG
Holdings and its Subsidiaries as at the end of such fiscal month and the results
of operations, and owners’ equity and cash flows of SCGof RMG Holdings and its
Subsidiaries for such fiscal month, in accordance with GAAP applied in a manner
consistent with that of the most recent audited financial statements furnished
to the Administrative Agent and the Lenders, subject to normal year-end
adjustments and the absence of footnote disclosures;

(iv)

(iii) simultaneously with the delivery of the financial statements of SCGRMG
Holdings and its Subsidiaries required by (x) subsection (iiiii) above, monthly
pipeline reports for each operating business of SCGRMG Holdings’ Subsidiaries in
forms delivered to Administrative Agent prior to the Closing Date (or in such
other forms reasonably acceptable to the Administrative Agent) and (y)
subsection (i) and the financial statements for the last month of each Fiscal
Quarter required by subsection (ii) above, a Compliance Certificate;

(v)

(iv) within forty-five (45) days after the end of each Fiscal Year, financial
projections for the forthcoming Fiscal Year, and for the immediately succeeding
three (3) Fiscal Years thereafter, on a monthly basis for the next Fiscal Year
and on an annual basis for the two subsequent Fiscal Years, in each instance, in
form reasonably satisfactory to the Administrative Agent, all such financial
projections to be prepared on a reasonable basis and in good faith, and to be
based on assumptions believed by SCGRMG Holdings to be reasonable at the time
made and from the best information then available to SCGRMG Holdings;

(vi)

(v) within three (3) days after the occurrence of an Event of Default or Default
or the occurrence of any event or development that could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect, the
written statement of an Authorized Officer of SCGRMG Holdings setting forth the
details of such Event of Default or Default or other event or development and
the action which the affected Loan Party proposes to take with respect thereto;

(vii)

(vi) simultaneously with the delivery of the financial statements of SCGRMG
Holdings and its Subsidiaries required by subsection (iiiii) above for the last
month of each Fiscal Quarter of SCGRMG Holdings and its Subsidiaries, a
management report prepared in reasonable detail, signed by an Authorized Officer
of SCGRMG Holdings, describing the operations and financial condition of SCGRMG
Holdings and its Subsidiaries for the portion of the Fiscal Year then ended and
discussing the reasons for any significant variations from the most recent
projections for such Fiscal Year;

(viii)

(vii) within five (5) days after (A) any Loan Party knows or has reason to know
that (1) any Reportable Event with respect to any Employee Plan has occurred,
(2) any other Termination Event with respect to any Employee Benefit Plan has
occurred, or (3) an accumulated funding deficiency has been incurred or an
application has been made for a waiver or modification of the minimum funding
standard (including installment payments) or an extension of any amortization
period with respect to an Employee Plan, a statement of an Authorized Officer of
SCGRMG Holdings setting forth the details of such occurrence and the action, if
any, which such Loan Party proposes to take with respect thereto, (B) receipt
thereof by any Loan Party or any ERISA Affiliate thereof from the PBGC or other
Governmental Authorities, copies of each notice received by any Loan Party or
any ERISA Affiliate thereof of the PBGC’s or other Governmental Authorities’
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) if requested by Administrative Agent, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Employee Plan and Multiemployer Plan, (D) any Loan Party knows or has
reason to know that a required contribution under Section 412 of the IRC has not
been made when due with respect to an Employee Benefit Plan or Multiemployer
Plan, (E) receipt thereof by any Loan Party or any ERISA Affiliate thereof from
a sponsor of a Multiemployer Plan or from the PBGC, a copy of each notice
received by any Loan Party or any ERISA Affiliate thereof concerning the
imposition or amount of withdrawal liability under Section 4202 of ERISA or
indicating that such Multiemployer Plan may enter reorganization status under
Section 4241 of ERISA, and (F) any Loan Party or any of its Subsidiaries sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice;

(ix)

(viii) within five (5) days after service of process with respect thereto on, or
the obtaining of knowledge thereof by, any Loan Party, notice of each action,
suit or proceeding before any court or other Governmental Authority or other
regulatory body or any arbitrator which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

(x)

(ix) Intentionally omitted;

(xi)

(x) promptly after the sending or filing thereof, copies of all material
statements, reports and other information any Loan Party sends to any holders of
its Indebtedness or its securities or files with the SEC or any national
(domestic or foreign) securities exchange;

(xii)

(xi) promptly upon receipt thereof, copies of all financial reports (including
management letters), if any, submitted to any Loan Party by its auditors in
connection with any annual or interim audit of the books thereof;

(xii)   within three (3) days after the receipt thereof, copies of any notices
of default or other material notices given or received pursuant to the
Subordinated Loan Documents; and





-33-




--------------------------------------------------------------------------------




(xiii)

promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Loan Party or any of its Subsidiaries
as Administrative Agent may from time to time reasonably request.

(b)

Compliance with Laws, Etc.  (i) Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders (including all
Environmental Laws) and all contractual obligations, except to the extent
non-compliance could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect, and (ii) pay and cause each of its
Subsidiaries to pay, before the same become delinquent all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any of its properties, and all lawful claims which if unpaid might
become a Lien or charge upon any of its properties, except to the extent
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves have been set aside for the payment thereof in
accordance with GAAP.  

(c)

Preservation of Existence, Etc.  Subject to the provisions of Section 6.02(c),
maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, its existence, rights and privileges, and become or remain, and cause
each of its Subsidiaries to become or remain, duly qualified and in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, except where the failure to be so qualified and in good
standing or maintain such rights and privileges or maintain such rights and
privilege could not reasonably be expected to have, either individually, or in
the aggregate, a Material Adverse Effect.

(d)

Keeping of Records and Books of Account.  Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

(e)

Inspection Rights.  Permit, and cause each of its Subsidiaries to permit, the
Administrative Agent and representatives and agents of Administrative Agent at
any time and from time to time during normal business hours, at the expense of
the Borrowers, to examine and make copies of and abstracts from its records and
books of account, to visit and inspect its properties, to verify materials,
leases, notes, accounts receivable, deposit accounts and its other assets, to
conduct audits, physical counts, valuations, appraisals, or examinations and to
discuss its affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives; provided, however, that so long as no Event of Default has
occurred and continues to exist, the Borrowers shall not be responsible for the
costs of more than one (1) such inspection or examination in any calendar year.
 Representatives of each Lender will be permitted to accompany Administrative
Agent and its representatives and agents at such Lender’s expense unless an
Event of Default has occurred and is continuing, in which event at Borrowers’
expense.  In furtherance of the foregoing, each Loan Party hereby authorizes its
independent accountants, and the independent accountants of each of its
Subsidiaries, to discuss the affairs, finances and accounts of such Person
(independently or together with representatives of such Person) with the
Administrative Agent and representatives and agents of Administrative Agent in
accordance with this Section 6.01(e), provided that representatives of the
Borrowers shall be permitted to participate in any such discussions.  

(f)

Maintenance of Properties, Etc.  Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are necessary
in the proper conduct of its business in good working order and condition,
ordinary wear and tear excepted.

(g)

Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations (including comprehensive general liability and hazard insurance)
with respect to its properties and business, in such amounts and covering such
risks as is required by any Governmental Authority having jurisdiction with
respect thereto and as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated.  All policies
covering the Collateral are to be made payable to the Administrative Agent for
the benefit of the Administrative Agent and the Lenders, as its interests may
appear, in case of loss, under a standard non-contributory “lender” or “secured
party” clause.  All certificates of insurance are to be delivered to the
Administrative Agent, with the loss payable and additional insured endorsement
in favor of the Administrative Agent and such other Persons as the
Administrative Agent may designate from time to time, and shall provide for not
less than thirty (30) days’ prior written notice to the Administrative Agent of
the exercise of any right of cancellation. If any Loan Party or any of its
Subsidiaries fails to maintain such insurance, the Administrative Agent may
arrange for such insurance, but at the Borrowers’ expense and without any
responsibility on the Administrative Agent’s part for obtaining the insurance,
the adequacy of the coverage, or the collection of claims.  Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent
shall have the sole right, in the name of the Lenders, any Loan Party and its
Subsidiaries, to file claims under any insurance policies, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.





-34-




--------------------------------------------------------------------------------




(h)

Obtaining of Permits, Etc.  Obtain, maintain and preserve, and cause each of its
Subsidiaries to obtain, maintain and preserve, and take all necessary action to
timely renew, all permits, licenses, authorizations, approvals, entitlements and
accreditations which are necessary for the proper conduct of its business,
except for such permits, licenses, authorizations, approvals, entitlements and
accreditations, the lack of which could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

(i)

Environmental.  (i)  Keep any property either owned or operated by it or any of
its Subsidiaries free of any Environmental Liens; (ii) comply, and cause each of
its Subsidiaries to comply in all material respects with Environmental Laws;
(iii) provide the Administrative Agent written notice within five (5) days of
any Loan Party’s first obtaining knowledge of any Release of a Hazardous
Material in excess of any reportable quantity from or onto property at any time
owned or operated by it or any of its Subsidiaries and take any Remedial Actions
required by Environmental Laws to abate or otherwise respond to such Release in
accordance with applicable Environmental Laws; (iv) provide the Administrative
Agent full access to any property or facility subject to an Environmental Action
or Remedial Action and any documentation or other information related thereto;
and (v) provide the Administrative Agent with written notice within ten (10)
days of the receipt of any of the following:  (A) notice that an Environmental
Lien has been filed against any property of any Loan Party or any of its
Subsidiaries; (B) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Loan Party or any of its
Subsidiaries; and (C) notice of any Remedial Action, claim, violation, citation,
demand or order pursuant to Environmental Laws which could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(j)

Further Assurances.  

(i)

Take such action and execute, acknowledge and deliver, and cause each of its
Subsidiaries to take such action and execute, acknowledge and deliver, at its
sole cost and expense, such agreements, instruments or other documents as
Administrative Agent may reasonably require from time to time in order (A) to
carry out more effectively the purposes of this Agreement and the other Loan
Documents, (B) except as may be provided by any other Loan Document, to subject
to valid and perfected first priority Liens any of the Collateral or any other
property of any Loan Party and its Subsidiaries, (C) to establish and maintain
the validity and effectiveness of any of the Loan Documents and the validity,
perfection and priority of the Liens intended to be created thereby, and (D) to
better assure, convey, grant, assign, transfer and confirm unto Administrative
Agent and each Lender the rights now or hereafter intended to be granted to it
under this Agreement or any other Loan Document.  In furtherance of the
foregoing, to the maximum extent permitted by applicable law, each Loan Party
(1) authorizes Administrative Agent following the occurrence and during the
continuation of any Event of Default, to execute any such agreements,
instruments or other documents in such Loan Party’s name and to file such
agreements, instruments or other documents in any appropriate filing office, (2)
authorizes Administrative Agent to file any financing statement required
hereunder or under any other Loan Document, and any continuation statement or
amendment with respect thereto, in any appropriate filing office without the
signature of such Loan Party, and (3) ratifies the filing of any financing
statement, and any continuation statement or amendment with respect thereto,
filed without the signature of such Loan Party prior to the date hereof.

(ii)

Subject to Section 6.01(m), cause each Subsidiary of any Borrower (other than a
Foreign Subsidiary) not in existence on the Closing Date, to execute and/or
deliver to the Administrative Agent promptly and in any event within three (3)
Business Days after the formation, acquisition or change in status thereof (A) a
Guaranty guaranteeing the Obligations, (B) a Security Agreement, (C) one or more
Mortgages creating on any real property of such Subsidiary having a fair market
value in excess of $250,000 a perfected, first priority Lien on such real
property, a Title Insurance Policy covering such real property, a current ALTA
survey thereof and a surveyor’s certificate, each in form and substance
reasonably satisfactory to the Administrative Agent, together with such other
agreements, instruments and documents as the Administrative Agent may reasonably
require whether comparable to the documents required under Section 6.01(k) or
otherwise, and (D) such other agreements, instruments, approvals, legal opinions
or other documents reasonably requested by the Administrative Agent in order to
create, perfect, establish or support the first priority of or otherwise protect
any Lien purported to be covered by any such Security Agreement or Mortgage or
otherwise to effect the intent that such Subsidiary shall become bound by all of
the terms, covenants and agreements contained in the Loan Documents and that,
except as may be provided in any other Loan Document, all property and assets of
such Subsidiary shall become Collateral for the Obligations; and

(iii)

Cause each owner (other than a Foreign Subsidiary) of the Capital Stock of any
Subsidiary to deliver promptly and in any event within three (3) Business Days
after the formation or acquisition of such Subsidiary, (A) certificates
evidencing all of the Capital Stock of such Subsidiary (but if such Subsidiary
is a Foreign Subsidiary, limited to certificates representing sixty-six percent
(66%) of the voting Capital Stock and all non-voting Capital Stock), (B) undated
stock powers or other appropriate instruments of assignment executed in blank
with signature guaranteed, and (C) such other agreements, instruments,
approvals, legal opinions or other documents reasonably requested by the
Administrative Agent.  

(k)

After Acquired Real Property.  Upon the acquisition by it or any of its
Subsidiaries (other than Foreign Subsidiaries) after the date hereof of any
interest (whether fee or leasehold) in any real property (wherever located)
(each such interest being an “After Acquired Property”), immediately so notify
the Administrative Agent, setting forth with specificity a description of the





-35-




--------------------------------------------------------------------------------

interest acquired, the location of the real property, any structures or
improvements thereon, the nature of the business to be conducted thereat and the
approximate fair market value of the Collateral to be located thereon.  The
Administrative Agent shall notify such Loan Party whether it intends to require
a Mortgage and the other documents referred to below or, in the case of
leasehold, a landlord’s waiver; provided, however, that Administrative agent
shall not require a Mortgage with respect to any owned real property having a
fair market value of less than $250,000.  Upon receipt of such notice requesting
a Mortgage, the Person which has acquired such After Acquired Property shall
immediately furnish to the Administrative Agent the following, each in form and
substance reasonably satisfactory to the Administrative Agent:  (i) a Mortgage
with respect to such real property and related assets located at the After
Acquired Property, each duly executed by such Person and in recordable form;
(ii) evidence of the recording of the Mortgage referred to in clause (i) above
in such office or offices as may be necessary or, in the reasonable opinion of
the Administrative Agent, desirable to create and perfect a valid and
enforceable first priority lien on the property purported to be covered thereby
or to otherwise protect the rights of the Administrative Agent and the Lenders
thereunder; (iii) a Title Insurance Policy; (iv) a current ALTA survey of such
real property, certified to the Administrative Agent and to the issuer of the
Title Insurance Policy by a licensed professional surveyor reasonably
satisfactory to the Administrative Agent, and containing a flood plain
certification; (v) Phase I Environmental Site Assessments with respect to such
real property, certified to the Administrative Agent by a company reasonably
satisfactory to the Administrative Agent; (vi) in the case of a leasehold
interest, a copy of the lease between the landlord and such Person with respect
to such real property in which such Person has a leasehold interest, and the
certificate of occupancy with respect thereto; and (vii)  such other documents,
instruments or legal opinions as the Administrative Agent may reasonably
require.  The Borrowers shall pay all fees and expenses, including reasonable
attorneys’ fees and expenses, and all title insurance charges and premiums, in
connection with each Loan Party’s obligations under this Section 6.01(k).

(l)

Fiscal Year.  Cause the Fiscal Year of the Borrowers and their Subsidiaries to
end on December 31 of each calendar year unless the Administrative Agent
consents to a change in such Fiscal Year (and appropriate related changes to
this Agreement).

(m)

Foreign Subsidiaries.  In the event any Subsidiary that would otherwise qualify
as a “Foreign Subsidiary” hereunder has, as of the end of any Fiscal Year,
repatriated substantially all of its cash and cash equivalents to the United
States in each of the prior two Fiscal Years, such Subsidiary shall immediately
become a Guarantor by executing and delivering a Guaranty to the Administrative
Agent.

(n)

Reporting Status.  Timely file all reports required to be filed with the SEC
pursuant to the Exchange Act, and RMG Holdings shall not terminate its status as
an issuer required to file reports under the Exchange Act even if the Exchange
Act or the rules and regulations thereunder would otherwise permit such
termination.

(o)

Disclosure of Transactions and Other Material Information.  On or before 5:30
p.m., New York City time, on the second Business Day following the Third
Amendment Effective Date, file a Form 8-K with the SEC describing the terms of
the transactions contemplated by the Loan Documents and including as exhibits to
such Form 8-K this Agreement (including the schedules hereto), in the form
required by the Exchange Act (the “Announcing Form 8-K”).  RMG Holdings shall
provide the Lenders a reasonable opportunity to review the Announcing Form 8-K
prior to the filing thereof, subject to Section 6.02(q) of this Agreement.
 Subject to the foregoing, none of the Loan Parties or any of their respective
Subsidiaries, on the one hand, or the Lenders or the Administrative Agent, on
the other hand, shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby or disclosing the name of
any Lender or the Administrative Agent without the prior written consent of (i)
the Lenders or the Administrative Agent, with respect to any proposed issuance
by the Loan Parties or any of their respective Subsidiaries, or (ii) the Loan
Parties, with respect to any proposed issuance by any Lender or the
Administrative Agent, in any such case, which consent shall not be unreasonably
withheld.  Notwithstanding anything to the contrary contained herein, RMG
Holdings acknowledges and agrees that each Lender and/or its Affiliates may file
a Schedule 13D (or amendment thereto) and other filings required under the
Exchange Act relating to the transactions contemplated hereby and any amendments
thereto, and include in such Schedule 13D (and amendments thereto) and any such
other filings under the Exchange Act such information regarding the transactions
contemplated hereby and other matters relating to RMG Holdings as such Lender or
Affiliate thereof determines after consultation with its legal counsel should be
included therein, and RMG Holdings agrees that no such filing (nor the inclusion
of any such information therein) will constitute a violation of the provisions
of this Agreement, any other Loan Document or any other agreement to which any
Loan Party is a party or otherwise bound.

(p)

Post-Third Amendment Closing Obligations.   In consideration for Administrative
Agent and Lenders agreeing to fund the Third Amendment Term Loan hereunder, the
Loan Parties agree to deliver to Administrative Agent the items listed below, in
each case, in form and substance reasonably satisfactory to Required Lenders, on
or before the dates specified below (or such later date(s) as may be agreed to
by Required Lenders in their sole discretion) with respect to such items:

i.

Within fifteen (15) Business Days following the Third Amendment Effective Date,
the Borrowers shall deliver insurance certificates and endorsements satisfying
the requirements set forth in Section 6.01(g) hereof;





-36-




--------------------------------------------------------------------------------




ii.

Within thirty (30) days following the Third Amendment Effective Date, the
Borrowers shall deliver deposit account control agreements (or an assignment of
the existing deposit account control agreement) from each of the depository
institutions set forth in item 27 on the Closing Agenda;

iii.

Within thirty (30) days following the Third Amendment Effective Date, the
Borrowers shall use commercially reasonable efforts to deliver a collateral
access agreement from the landlords of each of the leased properties set forth
in item 28 of the Closing Agenda; and

iv.

Within thirty (30) days following the Third Amendment Effective Date, the
Borrowers shall deliver the items set forth in item 30 of the Closing Agenda.

Section 6.02

Negative Covenants.

So long as any principal of or interest on any Loan or any other Obligation
(whether or not due) shall remain unpaid (other than contingent indemnification
obligations for which a claim has not been, and is not reasonably likely to be,
asserted), no Loan Party shall, unless the Required Lenders shall otherwise
consent in writing:

(a)

Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien (including,
without limitation, any Lien on the Capital Stock of any Foreign Subsidiary)
upon or with respect to any of its properties, whether now owned or hereafter
acquired; file or suffer to exist under the Uniform Commercial Code or any
similar law or statute of any jurisdiction, a financing statement (or the
equivalent thereof) that names it or any of its Subsidiaries as debtor; sell or
permit any of its Subsidiaries to sell, any of its property or assets subject to
an understanding or agreement, contingent or otherwise, to repurchase such
property or assets (including sales of accounts receivable) with recourse to it
or any of its Subsidiaries; other than, as to all of the above, Permitted Liens.

(b)

Indebtedness.  Create, incur, assume, guarantee or suffer to exist, or otherwise
become or remain liable with respect to, or permit any of its Subsidiaries to
create, incur, assume, guarantee or suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

(c)

Fundamental Changes; Dispositions.  Wind-up, liquidate or dissolve, or merge,
consolidate or amalgamate with any Person, or convey, sell, lease or sublease,
transfer or otherwise dispose of, whether in one transaction or a series of
related transactions, all or any part of its business, property or assets,
whether now owned or hereafter acquired (or agree to do any of the foregoing),
or purchase or otherwise acquire, whether in one transaction or a series of
related transactions, all or substantially all of the assets of any Person (or
any division thereof) (or agree to do any of the foregoing), or permit any of
its Subsidiaries to do any of the foregoing; provided, however, that

(i)

any wholly-owned Subsidiary of any Borrower may be merged into another
wholly-owned Subsidiary of such Borrower (other than a Foreign Subsidiary) or
may consolidate with another wholly-owned Subsidiary of such Loan Party (other
than a Foreign Subsidiary) so long as (A) no other provision of this Agreement
would be violated thereby, (B) such Loan Party gives the Administrative Agent at
least ten (10) days’ prior written notice of such merger or consolidation,
(C) no Default or Event of Default shall have occurred and be continuing either
before or after giving effect to such transaction, and (D) the Lenders’ rights
in any Collateral, including the existence, perfection and priority of any Lien
thereon, are not adversely affected by such merger or consolidation;

(ii)

any Loan Party (other than SCGRMG Holdings) or any of its Subsidiaries may
(A) sell Inventory in the ordinary course of business, (B) dispose of obsolete
or worn-out equipment in the ordinary course of business, (C) absent a Default
or Event of Default, sell or otherwise dispose of other property or assets for
cash in an aggregate amount not less than the fair market value of such property
or assets, provided that the Net Cash Proceeds of such Dispositions in the case
of clauses (B) and (C) above (x) do not exceed $250,000500,000 in the aggregate
in any twelve month period and (y) are paid to the Administrative Agent for the
benefit of the Lenders pursuant to the terms of Section 2.05(c)(ii), and (D)
grant non-exclusive licenses of intellectual property of the Loan Parties in the
ordinary course of business; and

(iii)

any Loan Party may consummate Permitted Acquisitions.

(d)

Change in Nature of Business.  Make, or permit any of its Subsidiaries to make,
any change in the nature of its business as described in Section 5.01(l).

(e)

Loans, Advances, Investments, Etc.  Make or commit or agree to make any loan,
advance, guarantee of obligations, other extension of credit or capital
contribution to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Capital Stock, bonds, notes, debentures or other
securities of, or make or commit or agree to make any other investment in, any
other Person, or purchase or own any futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures





-37-




--------------------------------------------------------------------------------

contract, or permit any of its Subsidiaries to do any of the foregoing, except
for:  (i) those items existing on the date hereof, as set forth on
Schedule 6.02(e) hereto, but not any increase in the amount thereof as set forth
in such Schedule or any other modification of the terms thereof, (ii) loans,
advances, guarantees, other extensions of credit and capital contributions among
Loan Parties, (iii) loans, advances, guarantees, other extensions of credit and
capital contributions made by Loan Parties to Subsidiaries which are not Loan
Parties in an aggregate amount not to exceed (x) $250,000 at any time
outstanding, and (y(y) loans, advances, guarantees, other extensions of credit
and capital contributions made by Loan Parties to BrazilCo not to exceed (1)
$750,000 prior to November 14, 2014 and (2) $500,000 during the period
commencing on November 14, 2014 and ending on November 14, 2015, and (z) in
addition to the preceding clauseclauses (x) and (y), $1,000,000 at any time
outstanding with regard to one or more advances of inventory to one or more
non-Loan Party Subsidiaries of SCGRMG Holdings (so long as no Default or Event
of Default has occurred and is continuing at the time of such advance); provided
that each such advance shall be paid, in full, within one hundred twenty (120)
days of the date of such advance; (iv) loans, advances, guarantees other
extensions of credit and capital contributions made by Loan Parties to
Subsidiaries which are not Loan Parties existing on the date hereof, but not any
increase in the amount thereof unless otherwise permitted by this Section
6.02(e), (v) bank deposits established in the ordinary course of business and in
accordance with the terms of the Loan Documents, (vi) investments in securities
of Account Debtors received pursuant to any plan of reorganization or similar
arrangement of any such Account Debtor, (vii) investments made pursuant to
Hedging Agreements permitted hereunder, (viii) loans and advances by Borrowers
to employees for moving, entertainment, travel and other similar expenses in the
ordinary course of business not to exceed $250,000 in the aggregate at any time
outstanding, (ix) Permitted Investments and (x) Permitted Acquisitions.

(f)

Restricted Payments.  Declare, make or pay, or permit any of its Subsidiaries to
declare, make or pay, any Restricted Payment; provided, however, (i) if the
Subsidiaries of the Borrowers are members of a consolidated group for tax
purposes of which SCGRMG Holdings is the common parent, the Subsidiaries of the
Borrowers may make payments and distributions to SCGRMG Holdings that are used
by SCGRMG Holdings to pay federal and state income taxes then due and owing,
franchise taxes and other similar licensing expenses incurred in the ordinary
course of business, (ii) any Subsidiary of any Borrower may pay dividends to
such Borrowers or any wholly-owned Subsidiary of such Borrower (other than
Foreign Subsidiaries), (iii) SCGRMG Holdings may pay dividends in the form of
Capital Stock, (iv) the Borrowers may redeem warrants or other equity interests
solely to the extent consideration is payable in common equity interests of
SCGRMG Holdings, (v) the Borrowers may pay directors fees in an aggregate amount
not to exceed $200,000 in any Fiscal Year, and may reimburse directors for
ordinary course expenses in connection with board service, (vi) the Subsidiaries
of SCGRMG Holdings may make Restricted Payments to SCGRMG Holdings which are
immediately used by SCGRMG Holdings to redeem or repurchase from management
equityholders Capital Stock of SCGRMG Holdings or warrants or options to acquire
any such Capital Stock provided all of the following conditions are satisfied:

(A)

no Default or Event of Default has occurred and is continuing or would arise as
a result of such Restricted Payment;

(B)

after giving effect to such Restricted Payment, the Borrowers are in compliance
on a pro forma basis with the covenants set forth in Section 6.03, recomputed
for the most recent calendar quarter for which financial statements have been
delivered; and

(C)

the aggregate redemptions and repurchases permitted (x) in any Fiscal Year of
the Borrowers shall not exceed $250,000 and (y) during the term of this
Agreement shall not exceed $500,000;

and (vii) with respect to any Subordinated Indebtedness, the Borrowers may make
regularly scheduled cash interest payments and reimbursement of fees, costs and
expenses (x) pursuant to the terms of the Subordinated Loan Documents as in
effect on the date hereof to the extent permitted pursuant to the applicable
Subordination Agreement and (y) with respect to any other Subordinated Debt
(excluding cash interest payments with respect to Qualified Subordinated
Indebtedness) in each case to the extent permitted pursuant to the applicable
subordination agreement or other governing subordination provisions. For the
avoidance of doubt, and notwithstanding anything to the contrary contained in
this Agreement, no Loan Party may make any dividend, distribution (whether in
cash or equity) to any Foreign Subsidiary or any other Subsidiary that would
qualify as a “Foreign Subsidiary” if not for the proviso contained in the
definition of “Foreign Subsidiary”.

(g)

Federal Reserve Regulations.  Permit any Loan or the proceeds of any Loan under
this Agreement to be used for any purpose that would cause such Loan to be a
margin loan under the provisions of Regulation T, U or X of the Board.

(h)

Transactions with Affiliates.  Enter into, renew, extend or be a party to, or
permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including  the purchase,
sale, lease, transfer or exchange of property or assets of any kind or the
rendering of services of any kind) with any Affiliate, except (i) in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its Subsidiaries
than would be obtainable in a comparable arm’s length transaction with a Person
that is not an Affiliate thereof, (ii) transactions with another Loan Party or
Affiliate not prohibited pursuant to another provision of this Agreement, (iii)
SCGRMG Holdings may pay compensation to Greg Sachs in his capacity as Executive
Chairman of SCGRMG Holdings, in an amount disclosed by the Borrowers to the
Administrative Agent and (iv) transactions identified on Schedule 6.02(h).





-38-




--------------------------------------------------------------------------------




(i)

Limitations on Dividends and Other Payment Restrictions.  Create or otherwise
cause, incur, assume, suffer or permit to exist or become effective any
consensual encumbrance or restriction of any kind on its ability or the ability
of any Subsidiary of any Loan Party (i) to pay dividends or to make any other
distribution on any shares of Capital Stock, (ii) to pay or prepay or to
subordinate any Indebtedness (other than Qualified Subordinated Indebtedness),
(iii) to make loans or advances, or (iv) to transfer any of its property or
assets; provided, however, that nothing in any of clauses (i) through (iv) of
this Section 6.02(i) shall prohibit or restrict compliance with:

(A)

this Agreement and the other Loan Documents;

(B)

any agreements in effect on the date of this Agreement and described on
Schedule 6.02(i);

(C)

any applicable law, rule or regulation (including applicable currency control
laws and applicable state corporate statutes restricting the payment of
dividends in certain circumstances);

(D)

in the case of clause (iv) any agreement setting forth customary restrictions on
the subletting, assignment or transfer of any property or asset that is a lease,
license, conveyance or contract of similar property or assets; or

(E)

in the case of clause (iv) any agreement, instrument or other document
evidencing a Permitted Lien from restricting on customary terms the transfer of
any property or assets subject thereto.

(j)

Modifications of Subordinated Indebtedness, Organization Documents and Certain
Other Agreements; Etc.  (i) Amend, modify or otherwise change (or permit the
amendment, modification or other change in any manner of) any of the provisions
of any of its or its Subsidiaries’ Subordinated Indebtedness or of any
instrument or agreement relating to any such Indebtedness if such amendment,
modification or change would result in a violation of the subordination
agreement pertaining thereto, (ii) except as permitted by Section 6.02(c),
amend, modify or otherwise change its name, jurisdiction of organization,
organizational identification number or FEIN (provided, that SCGRMG Holdings may
change its name to RMG Networks Holdings, Inc., or to any other name, in each
case to the extent (x) such change is made within ninety (90) days of the
Closing Date, and (y) the Borrowers deliver to Administrative Agent evidence of
such name change within five (5) Business Days following the consummation
thereof) or (iii) amend, modify or otherwise change any of its Organization
Documents, or any agreement or arrangement entered into by it, with respect to
any of its Capital Stock (including any equityholders’ agreement), or enter into
any new agreement with respect to any of its Capital Stock, except any such
amendments, modifications or changes or any such new agreements or arrangements
pursuant to this clause (iii) that either individually or in the aggregate, are
not adverse in any material respect to Administrative Agent and Lenders and
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(k)

Investment Company Act of 1940.  Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to be subject to the registration requirements of the Investment
Company Act of 1940, as amended, by virtue of being an “investment company” or a
company “controlled” by an “investment company” not entitled to an exemption
within the meaning of such Act.

(l)

ERISA.  Except as could not reasonably be expected to result in a liability to
any Loan Party in excess of $100,000: (i) engage, or permit any ERISA Affiliate
to engage, in any transaction described in Section 4069 of ERISA; (ii) engage,
or permit any ERISA Affiliate to engage, in any prohibited transaction described
in Section 406 of ERISA or 4975 of the IRC for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; (v) fail, or permit any
ERISA Affiliate to fail, to make any required contribution under Section 412 of
the IRC on or before its due date; or (vi) fail to comply, or permit any ERISA
Affiliate to fail to comply, with any requirement of ERISA.

(m)

Environmental.  Permit the use, handling, generation, storage, transportation,
treatment, Release or disposal of Hazardous Materials at any property owned or
leased by it or any of its Subsidiaries, except in material compliance with
Environmental Laws and in a manner that could not reasonably be expected to give
rise to liabilities or obligations in excess of $100,000 under Environmental
Laws.

(n)

Bank Accounts.  Establish any new bank account other than the bank accounts set
forth on Schedule 6.02(n) (which bank accounts constitute all of the deposit
accounts, securities accounts or other similar accounts maintained by the Loan
Parties as of the Closing Date) without prior written notice to Administrative
Agent and unless Administrative Agent, the applicable Loan Party and the bank or
other financial institution at which the account is to be opened enter into a
tri-party account control agreement, in form and substance reasonably
satisfactory to Administrative Agent.  It is agreed and understood that the
foregoing requirement to deliver a tri-party account control agreement shall not
apply to (i) payroll accounts or sales tax accounts,





-39-




--------------------------------------------------------------------------------

(ii) accounts with respect to which the aggregate amount on deposit,
collectively for all such accounts, does not exceed $25,000 at any time, or
(iii) bank accounts of Foreign Subsidiaries with foreign depository institutions
established in the ordinary course.

(o)

Contingent Obligations.  Create or become or be liable for, or permit any
Subsidiary to create or become or be liable for any Contingent Obligation other
than:  (i) those resulting from endorsement of negotiable instruments for
collection in the ordinary course of business, (ii) those existing on the
Closing Date and described in Schedule 6.02(o) hereto, (iii) those arising under
indemnity agreements to title insurers to cause such title insurers to issue
Title Insurance Policies to Administrative Agent, (iv) those arising with
respect to customary indemnification obligations incurred in connection with
Dispositions permitted hereunder, (v) those incurred in the ordinary course of
business with respect to surety and appeal bonds, performance and
return-of-money bonds and other similar obligations; and (vi) Contingent
Obligations of a type not otherwise described above, not to exceed $100,000 in
the aggregate at any time outstanding.

(p)

Limitation on Activities of SCGRMG Holdings.  Notwithstanding any provisions in
this Agreement or any other Loan Document to the contrary, SCG shall not
(a) conduct any business operations other than owning the equity interests of
its Subsidiaries and issuing Capital Stock and performance of its obligations
under the Regus Contract, (b) have any liabilities other than its obligations
under the Loan Documents, the Subordinated Loan Documents, Qualified
Subordinated Indebtedness, tax liabilities in the ordinary course of business,
liabilities under its management equity incentive plan, and any operating
expense incurred in connection with (a) above (including legal, accounting and
other professionals expenses) and (c) own, hold or lease any operating assets
other than the lease of its corporate headquarters and related office furniture
and office equipment and the employment of senior management and administrative
staff.

(q)

Material-Non-public Information.  Each Lender shall have the right, but not the
obligation, to deliver a written notice (a “MNPI Stop Notice”) to RMG Holdings
requesting that none of the Loan Parties or any of their respective Affiliates,
agents or other representatives provide any material non-public information
regarding RMG Holdings or its Subsidiaries to such Lender.  Following RMG
Holdings’ receipt of any such MNPI Stop Notice from a Lender and until such time
as such Lender elects to again receive material non-public information by
delivering a written notice to that effect to RMG Holdings (a “MNPI Initiation
Notice”; and the period beginning with a Lender’s delivery of an MNPI Stop
Notice and ending on RMG Holdings’ receipt of a MNPI Initiation Notice from such
Lender is referred to as a “MNPI Restriction Period”), except to the extent
otherwise required to be included in any communication to such Lender pursuant
to this Agreement or any other Loan Document (other than pursuant to clauses (i)
through (v), (vii) or (xii) of Section 6.01(a)), RMG Holdings and the other Loan
Parties shall not, and shall cause each of their respective Affiliates, agents
and other representatives not to, provide to such Lender any material non-public
information (and, for the avoidance of doubt, during any MNPI Restriction Period
with respect to any Lender, RMG Holdings shall not be obligated to deliver to
such Lender the documents or information contemplated by clauses (i) through
(v), (vii) or (xii) of Section 6.01(a) until such documents or information have
been publicly disclosed).  Notwithstanding anything to the contrary herein,
during an MNPI Restriction Period with respect to any Lender, in the event that
RMG Holdings believes that a notice or communication to any such Lender contains
material non-public information relating to RMG Holdings or any of its direct or
indirect Subsidiaries, RMG Holdings shall so indicate to such Lender
contemporaneously with delivery of such notice or communication; and in the
absence of any such indication, such Lender shall be allowed to presume that all
matters relating to such notice or communication do not constitute material
non-public information relating to RMG Holdings or any of its direct or indirect
Subsidiaries.  During an MNPI Restriction Period, unless RMG Holdings has in
good faith determined that the matters relating to such notice do not constitute
material non-public information relating to RMG Holdings or its direct or
indirect Subsidiaries, RMG Holdings shall contemporaneously with delivery of
such notice or communication publicly disclose such material non-public
information.  In the event of a breach by RMG Holdings of the covenants set
forth in this Section 6.02(q), any of the other Loan Parties, or any of its or
their respective Affiliates, agents or other representatives, in addition to any
other remedy provided herein or in the other Loan Documents, a Lender shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of material nonpublic information disclosed to such
Lender in violation of this Section 6.02(q) without the prior approval by RMG
Holdings, the other Loan Parties, or any of its or their respective Affiliates,
agents or representatives.  No such Lender shall have any liability to any Loan
Party or any of their respective Affiliates, officers, directors, employees,
stockholders or agents for any such disclosure.  

Section 6.03

Financial Covenants.

a.

Minimum EBITDA. So long as any principal of or interest on any Loan or any other
Obligation (whether or not due) shall remain unpaid (other than contingent
indemnification obligations for which a claim has not been, and is not
reasonably likely to be, asserted), no Loan Party shall, unless the Required
Lenders shall otherwise consent in writing permit Consolidated EBITDA of RMG
Holdings and its Subsidiaries for the four (4) consecutive fiscal quarters
ending on any date set forth below to be less than the applicable amount set
forth below:




(a)   Consolidated EBITDA. Permit Consolidated EBITDA of SCG and its
Subsidiaries for the four (4) consecutive fiscal quarters ending on any date set
forth below to be less than the applicable amount set forth below (provided,
that for the periods ending June 30, 2013, September 30, 2013 and December 31,
2013, such covenant shall be measured from the Closing Date through such date):





-40-




--------------------------------------------------------------------------------




Fiscal Quarter End

 

Minimum Required

Consolidated EBITDA

June 30, 2013

 

$  1,850,000

September 30, 2013

 

$  4,000,000

December 31, 2013

 

$  7,000,000

March 31, 2014

 

$  9,000,000

June 30, 2014

 

$  9,250,000

September 30, 2014

 

$  9,500,000

December 31, 2014

 

$  9,750,000

March 31, 2015, and each June 30,

September 30, December 31 and

March 31, thereafter

 

$  10,000,000




(b)   Total Leverage Ratio. Permit the Total Leverage Ratio of SCG and its
Subsidiaries as of the end of any period of four (4) consecutive fiscal quarters
ending on any date set forth below to be greater than the applicable ratio set
forth below:




Fiscal Quarter End

 

Maximum Permitted

Total Leverage Ratio

June 30, 2013

 

4.25 to 1.0

September 30, 2013

 

4.00 to 1.0

December 31, 2013

 

4.00 to 1.0

March 31, 2014

 

3.75 to 1.0

June 30, 2014

 

3.75 to 1.0

September 30, 2014

 

3.50 to 1.0

December 31, 2014

 

3.50 to 1.0

March 31, 2015, and each June 30,

September 30, December 31 and

March 31, thereafter

 

3.25 to 1.0




(c)   Senior Leverage Ratio. Permit the Senior Leverage Ratio of SCG and its
Subsidiaries as of the end of any period of four (4) consecutive fiscal quarters
ending on any date set forth below to be greater than the applicable ratio set
forth below:




Fiscal Quarter End

 

Maximum Permitted

Senior Leverage Ratio

June 30, 2013

 

3.25 to 1.0

September 30, 2013

 

3.00 to 1.0

December 31, 2013

 

3.00 to 1.0

March 31, 2014

 

2.75 to 1.0

June 30, 2014

 

2.75 to 1.0

September 30, 2014

 

2.50 to 1.0

December 31, 2014

 

2.50 to 1.0

March 31, 2015, and each June 30,

September 30, December 31 and

March 31, thereafter

 

2.25 to 1.0








-41-




--------------------------------------------------------------------------------




(d)   Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio of SCG
and its Subsidiaries for any period of four (4) consecutive fiscal quarters
ending on any date set forth below to be less than the applicable ratio set
forth below (provided, that for the periods ending June 30, 2013, September 30,
2013 and December 31, 2013, such covenant shall be measured from the Closing
Date through such date):




Fiscal Quarter End

 

Minimum Required

Fixed Charge

Coverage Ratio

Consolidated EBITDA

December 31, 2015

 

$ 2,500,000

March 31, 2016

 

$ 2,500,000

June 30, 20132016

 

1.00 to 1.0$ 2,500,000

September 30, 20132016

 

1.05 to 1.0$ 2,500,000

December 31, 2013

 

1.05 to 1.0

MarchDecember 31, 2014 and each June 30, September 30, December 31 and March
312016 and the last day of each Fiscal Quarter thereafter

 

1.10 to 1.0$ 4,000,000




(e)   Consolidated Domestic EBITDA. Permit Consolidated Domestic EBITDA of SCG
and its Subsidiaries for any four (4) consecutive fiscal quarters, commencing
with the four (4) consecutive fiscal quarters ending March 31, 2014, to be less
than $6,000,000.




b.

(f)Capital Expenditures. Make So long as any principal of or interest on any
Loan or any other Obligation (whether or not due) shall remain unpaid (other
than contingent indemnification obligations for which a claim has not been, and
is not reasonably likely to be, asserted), no Loan Party shall, make or commit
or agree to make, or permit any of its Subsidiaries to make or commit or agree
to make, any Capital Expenditure (by purchase or Capitalized Lease) that would
cause the aggregate amount of all Capital Expenditures made by SCG and its
Subsidiaries to exceed the amount set forth below in any period set forth below:
RMG Holdings and its Subsidiaries during the twelve month period ending on the
last day of each Fiscal Quarter (commencing with the Fiscal Quarter ending June
30, 2015) to exceed $1,500,000.




Period

 

Permitted Maximum

Capital Expenditures

Closing Date through December 31, 2013

 

$ 1,313,000

Fiscal Year 2014

 

$ 1,750,000

Fiscal Year 2015

 

$ 1,750,000

Fiscal Year 2016, and each Fiscal Year thereafter

 

$ 2,000,000




ARTICLE 7
EVENTS OF DEFAULT

Section 7.01

Events of Default.

If any of the following events shall occur and be continuing:

(a)

the Borrowers shall fail to pay (i) any principal of any Loan when due (whether
by scheduled maturity, required repayment, acceleration or otherwise) or (ii)
within five (5) days after the due date, any interest on any Loan, any fee
(including the Prepayment Premium), indemnity or other amount payable under this
Agreement or any other Loan Document (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise);

(b)

any representation or warranty made or deemed made by or on behalf of any Loan
Party or by any officer of the foregoing under or in connection with any Loan
Document or under or in connection with any report, certificate, or other
document delivered to Administrative Agent or any Lender pursuant to any Loan
Document is not true or correct in any material respect when made or deemed made
(unless such representation or warranty is already qualified by materiality in
any manner then such representation or warranty shall be true and correct in all
respects);

(c)

any Loan Party shall fail to perform or comply with any covenant or agreement
contained in (i) Section 6.01(a) and such failure shall remain unremedied for
five (5) Business Days or (ii) Section 6.01(e), (g), (i) or (j), Section 6.02 or
Section 6.03;

(d)

any Loan Party shall fail to perform or comply with any other term, covenant or
agreement contained in any Loan Document to be performed or observed by it and,
except as set forth in subsections (a), (b) and (c) of this Section 7.01, such
failure, if capable of being remedied, shall remain unremedied for thirty (30)
days after the earlier of the date a senior officer of any Loan Party becomes
aware of such failure and the date written notice of such failure shall have
been given by Administrative Agent to the Borrowers;





-42-




--------------------------------------------------------------------------------




(e)

(A) (i) any Loan Party shall fail to observe or perform any agreement or
condition relating to any Indebtedness (excluding Indebtedness evidenced by this
Agreement) or any Contingent Obligation (excluding Indebtedness evidenced by the
Loan Documents), in any instance, having a principal balance in excess of
$500,000, when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness or Contingent Obligation, or (ii) any other
default or event shall occur or condition exist and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default,  event or condition is to accelerate, or to permit
the acceleration of, the maturity of such Indebtedness or Contingent Obligation
or (iii) any such Indebtedness or Contingent Obligation shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased or an offer to prepay,
redeem, purchase or defease such Indebtedness or Contingent Obligation shall be
required to be made, in each case, prior to the stated maturity thereof or (B)
without limitation of the preceding clause (A), any “Event of Default” exists
under, and as such term is defined in, the Subordinated Loan Documents;




(f)

the Borrowers or any of their Subsidiaries (i) shall institute any proceeding or
voluntary case seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for any such Person or for any substantial
part of its property, (ii) shall be generally not paying its debts as such debts
become due or shall admit in writing its inability to pay its debts generally,
(iii) shall make a general assignment for the benefit of creditors, or (iv)
shall take any action to authorize or effect any of the actions set forth above
in this subsection (f);

(g)

any proceeding shall be instituted against the Borrowers or any of their
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of forty-five (45)
days or any of the actions sought in such proceeding (including the entry of an
order for relief against any such Person or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property) shall occur;

(h)

any provision of any Loan Document shall at any time for any reason (other than
pursuant to the express terms thereof) cease to be valid and binding on or
enforceable against any Loan Party intended to be a party thereto, or the
validity or enforceability thereof shall be contested by any party thereto
(other than the Administrative Agent or any Lender), or a proceeding shall be
commenced by any Loan Party or any Governmental Authority having jurisdiction
over any of them, seeking to establish the invalidity or unenforceability
thereof, or any Loan Party shall deny in writing that it has any liability or
obligation purported to be created under any Loan Document;

(i)

any Security Agreement, any Mortgage or any other security document, after
delivery thereof, shall for any reason fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien in favor of the Administrative Agent for the benefit of the
Administrative Agent and Lenders on any material portion of the Collateral
purported to be covered thereby;

(j)

one or more judgments or orders for the payment of money exceeding $500,000 in
the aggregate shall be rendered against the Borrowers or any of their
Subsidiaries and remain unsatisfied and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgment or order, or
(ii) there shall be a period of ten (10) consecutive days after entry thereof
during which a stay of enforcement of any such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
subsection (j) if and for so long as (A) the amount of such judgment or order is
covered by a valid and binding policy of insurance between the defendant and the
insurer covering full payment thereof subject to standard and customary
deductibles and (B) such insurer has been notified, and has not disputed the
claim made for payment, of the amount of such judgment or order;

(k)

(i)

the Borrowers or any of their Subsidiaries is enjoined, restrained or in any way
prevented by the order of any court or any Governmental Authority from
conducting all or any material part of its business for more than fifteen (15)
days, or (ii) any material damage to, or loss, theft or destruction of, any
material portion of the Collateral, whether or not insured, or any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy, or
other casualty causes, for more than fifteen (15) consecutive days, the
cessation or substantial curtailment of revenue producing activities at any
facility of any Loan Party, if any such event or circumstance could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;





-43-




--------------------------------------------------------------------------------




(l)

the loss, suspension or revocation of, or failure to renew, any license or
permit now held or hereafter acquired by the Borrowers or any of their
Subsidiaries, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(m)

the indictment, or the threatened indictment of the Borrowers or any of their
Subsidiaries under any criminal statute, or commencement or threatened
commencement of criminal or civil proceedings against any Loan Party, pursuant
to which statute or proceedings the penalties or remedies sought or available
include forfeiture to any Governmental Authority of any material portion of the
property of such Person;

(n)

(i)

any Loan Party or any of its ERISA Affiliates shall have made a complete or
partial withdrawal from a Multiemployer Plan, and, as a result of such complete
or partial withdrawal, any Loan Party or any of its ERISA Affiliates incurs a
withdrawal liability in an annual amount exceeding $100,000, (ii) a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof any Loan Party’s annual contribution requirements with
respect to such Multiemployer Plan increases in an annual amount exceeding
$100,000, (iii) any Termination Event with respect to any Employee Benefit Plan
shall have occurred which could reasonably be expected to result in a liability
to any Loan Party in excess of $100,000; or (iv) the failure to timely make one
or more contributions required under Section 412 of the IRC to an Employee
Benefit Plan sufficient to give rise to a Lien under ERISA or Section 430(k) of
the IRC;

(o)

a Change of Control shall have occurred; or

(p)

(i) SCGRMG Holdings conducts any business other than its ownership of equity
securities of its Subsidiaries or performing its obligations under the Regus
Contract or (ii) any Loan Party incurs any Indebtedness or liabilities other
than as expressly permitted under the Loan Documents and other liabilities
incidental to the conduct of its business as a holding company; or

(q)

either the Symon Acquisition and/or the execution of Guaranties and a Security
Agreement by the direct and indirect Subsidiaries of the Borrowers (other than
Foreign Subsidiaries) as required hereby shall have failed to occur on the
Closing Date;

then, and in any such event, the Administrative Agent may, and shall at the
request of the Required Lenders, by notice to the Borrowers, (i) declare all or
any portion of the Loans then outstanding to be due and payable, whereupon all
or such portion of the aggregate principal of all Loans, all accrued and unpaid
interest thereon, all fees and all other amounts payable under this Agreement
and the other Loan Documents shall become due and payable immediately, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by each Loan Party and (ii) exercise any and all of its
other rights and remedies under applicable law, hereunder and under the other
Loan Documents; provided, however, that upon the occurrence of any Event of
Default described in subsection (f) or (g) of this Section 7.01, without any
notice to any Loan Party or any other Person or any act by Administrative Agent
or any Lender, and all Loans then outstanding, together with all accrued and
unpaid interest thereon, all fees and all other amounts due under this Agreement
and the other Loan Documents shall become due and payable automatically and
immediately, without presentment, demand, protest or notice of any kind, all of
which are expressly waived by each Loan Party.  

ARTICLE 8
AGENT

Section 8.01

Appointment.

Each Lender (and each subsequent maker of any Loan by its making thereof) hereby
irrevocably appoints and authorizes the Administrative Agent to perform the
duties as set forth in this Agreement to exercise such powers and duties as are
delegated to it by the terms hereof or the other Loan Documents (including the
power to give or to refuse to give notices, waivers, consents, approvals and
instructions and the power to make or to refuse to make determinations and
calculations) together with such powers as are reasonably incidental thereto to
carry out the purposes hereof and thereof.  As to any matters not expressly
provided for by this Agreement and the other Loan Documents (including
enforcement or collection of the Loans), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions of the Required Lenders shall be binding upon all Lenders and all
makers of Loans; provided, however, that the Administrative Agent shall not be
required to take any action which, in the reasonable opinion of Administrative
Agent, exposes Administrative Agent to liability or which is contrary to this
Agreement or any other Loan Document or applicable law.





-44-




--------------------------------------------------------------------------------




Section 8.02

Nature of Duties.

The Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement or in the other Loan Documents.  The
duties of the Administrative Agent shall be mechanical and administrative in
nature.  The Administrative Agent shall not have by reason of this Agreement or
any other Loan Document a fiduciary relationship in respect of any Lender.
 Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Administrative Agent any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein.  Each Lender shall make its own
independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the Loans hereunder
and shall make its own appraisal of the creditworthiness of the Loan Parties and
the value of the Collateral, and the Administrative Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
their possession before the initial Loan hereunder or at any time or times
thereafter, provided that, upon the reasonable request of a Lender,
Administrative Agent shall provide to such Lender any documents or reports
delivered to Administrative Agent by the Loan Parties pursuant to the terms of
this Agreement or any other Loan Document.  If Administrative Agent seeks the
consent or approval of the Required Lenders to the taking or refraining from
taking any action hereunder, Administrative Agent shall send notice thereof to
each Lender.  Administrative Agent shall promptly notify each Lender any time
that the Required Lenders have instructed Administrative Agent to act or refrain
from acting pursuant hereto.

Section 8.03

Rights, Exculpation, Etc.

The Administrative Agent and its directors, officers, employees and agents shall
not be liable for any action taken or omitted to be taken by them under or in
connection with this Agreement or the other Loan Documents, except for their own
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction.  Without limiting the generality of the
foregoing, the Administrative Agent (i)  may consult with legal counsel
(including counsel to Administrative Agent or counsel to the Loan Parties),
independent public accountants, and other experts selected by it and shall not
be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel or experts, (ii) may execute any of
its rights or duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys in fact and shall not be responsible for
the negligence or misconduct of any agent or attorney in fact that it selects
with reasonable care, (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, certificates,
warranties or representations made in or in connection with this Agreement or
the other Loan Documents, (iv) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or the other Loan Documents on the part of any
Person, the existence or possible existence of any Default or Event of Default,
or to inspect the Collateral or other property (including the books and records)
of any Person, (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto, and (vi) shall not be deemed to have made
any representation or warranty regarding the existence, value or collectability
of the Collateral or the existence, priority or perfection of the Administrative
Agent’s Lien thereon, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral or to create or maintain any Lien thereon. The Administrative Agent
shall not be liable for any apportionment or distribution of payments made in
good faith pursuant to Section 2.07, and if any such apportionment or
distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount which they are determined
to be entitled (and such other Lenders hereby covenant and agree to return
promptly to such Lender any erroneous payment received by them).  The
Administrative Agent may at any time request instructions from the Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the other Loan Documents the Administrative Agent is permitted or
required to take or to grant, and if such instructions are promptly requested,
the Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval under any of the Loan Documents until they
shall have received such instructions from the Required Lenders.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Administrative Agent as a result of Administrative Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders.

Section 8.04

Reliance.

Administrative Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any other communications
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Loan Documents and its duties hereunder or
thereunder, upon advice of counsel selected by it.





-45-




--------------------------------------------------------------------------------




Section 8.05

Indemnification.

To the extent that Administrative Agent is not reimbursed and indemnified by any
Loan Party, and whether or not Administrative Agent has made demand on any Loan
Party for the same, the Lenders will reimburse and indemnify Administrative
Agent from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including client charges
and expenses of counsel and any other advisor for Administrative Agent),
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against Administrative Agent in any way relating to
or arising out of this Agreement or any of the other Loan Documents or any
action taken or omitted by Administrative Agent under this Agreement or any of
the other Loan Documents, in proportion to each Lender’s Pro Rata Share,
including advances and disbursements made pursuant to Section 8.08; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements to the extent there has been a final
judicial determination that such liability resulted from Administrative Agent’s
gross negligence or willful misconduct.  The obligations of the Lenders under
this Section 8.05 shall survive the payment in full of the Loans and the
termination of this Agreement.  Without limiting anything in this Section 8.05,
amounts owing under this Section 8.05 shall be payable within five (5) days
after written demand by Administrative Agent.

Section 8.06

Administrative Agent Individually.

With respect to its Pro Rata Share of the Term Loan Commitment hereunder and the
Loans made by it, Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or maker
of a Loan.  The terms “Lenders” or “Required Lenders” or any similar terms
shall, unless the context clearly otherwise indicates, include Administrative
Agent in its individual capacity as a Lender or one of the Required Lenders.
 Administrative Agent and its Affiliates may accept deposits from, lend money
to, acquire Capital Stock of and generally engage in any kind of banking,
commercial finance, trust or other business with any Loan Party as if it were
not acting as the Administrative Agent pursuant hereto without any duty to
account to the other Lenders.

Section 8.07

Successor Agent.

(a)

Administrative Agent may resign from the performance of all its functions and
duties hereunder and under the other Loan Documents at any time by giving at
least thirty (30) days’ prior written notice to the Borrowers and each Lender.
 Such resignation shall take effect upon the acceptance by a successor
Administrative Agent of appointment pursuant to clauses (b) and (c) below or as
otherwise provided below.

(b)

Upon any such notice of resignation, the Required Lenders shall with the consent
of the Borrowers (which consent shall not be unreasonably withheld, and shall
not be required if an Event of Default has occurred and continues to then exist)
appoint from among the Lenders a successor Administrative Agent.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  After Administrative Agent’s resignation hereunder as an
Administrative Agent, the provisions of this Article 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement and the other Loan Documents.

(c)

If a successor Administrative Agent shall not have been so appointed within said
thirty (30) day period, the retiring Administrative Agent shall with the consent
of the Borrowers (which consent shall not be unreasonably withheld, and shall
not be required if an Event of Default has occurred and continues to then exist)
then appoint from among the Lenders a successor Administrative Agent who shall
serve as an Administrative Agent until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided above.

Section 8.08

Collateral Matters.

(a)

The Administrative Agent may from time to time make such disbursements and
advances (“Administrative Agent Advances”) which the Administrative Agent, in
its sole discretion, deems necessary or desirable to preserve, protect, prepare
for sale or lease or dispose of the Collateral or any portion thereof, to
enhance the likelihood or maximize the amount of repayment by the Borrowers of
the Loans and other Obligations or to pay any other amount chargeable to the
Borrowers pursuant to the terms of this Agreement, including costs, fees and
expenses as described in Section 10.03 and costs and expenses incurred by
Administrative Agent in performing any covenant or agreement required to be
performed by the Borrowers which the Borrowers have failed to perform.  The
Administrative Agent Advances shall be repayable on demand and be secured by the
Collateral.  The Administrative Agent Advances shall constitute Obligations
hereunder which may be charged to the Loan Account in accordance with Section
2.07.  The Administrative Agent shall notify each Lender and SCGRMG Holdings in
writing of each such Administrative Agent Advance, which notice shall include a
description of the purpose of such Administrative Agent Advance.  Without
limitation to its obligations pursuant to Section 8.05, each Lender agrees that
it shall make available to the Administrative Agent, upon the Administrative
Agent’s demand,





-46-




--------------------------------------------------------------------------------

in Dollars in immediately available funds, the amount equal to such Lender’s Pro
Rata Share of each such Administrative Agent Advance.  If such funds are not
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such funds on demand from such Lender,
together with interest thereon for each day from the date such payment was due
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate for three (3) Business Days and thereafter at the Base Rate.

(b)

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral upon payment and satisfaction of all
Loans and all other Obligations which have matured and which the Administrative
Agent has been notified in writing are then due and payable; or constituting
property being sold or disposed of in compliance with the terms of this
Agreement and the other Loan Documents; or constituting property in which the
Loan Parties owned no interest at the time the Lien was granted or at any time
thereafter; or if approved, authorized or ratified in writing by the Required
Lenders or all Lenders if required hereunder.  

(c)

Without in any manner limiting the Administrative Agent’s authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 8.08(b)), each Lender agrees to confirm in writing, upon
request by the Administrative Agent, the authority to release Collateral
conferred upon the Administrative Agent under Section 8.08(b).  Upon receipt by
the Administrative Agent of confirmation from the Lenders of its authority to
release any particular item or types of Collateral, and upon prior written
request by any Loan Party, the Administrative Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Administrative Agent and the Lenders upon such
Collateral; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligations or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Lien upon  all interests in
the Collateral retained by any Loan Party.

(d)

The Administrative Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Administrative Agent pursuant to this Agreement or any other Loan Document has
been properly or sufficiently or lawfully created, perfected, protected or
enforced or is entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section 8.08, elsewhere in this
Agreement or in any other Loan Document, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Administrative Agent’s own interest in the Collateral as
one of the Lenders and that the Administrative Agent shall have no duty or
liability whatsoever to any other Lender, except as otherwise provided herein.

Section 8.09

Agency for Perfection.

Each Lender hereby appoints Administrative Agent and each other Lender as agent
and bailee for the purpose of perfecting the security interests in and liens
upon the Collateral in assets which, in accordance with Article 9 of the Uniform
Commercial Code, can be perfected only by possession or control (or where the
security interest of a secured party with possession or control has priority
over the security interest of another secured party) and Administrative Agent
and each Lender hereby acknowledges that it holds possession of or otherwise
controls any such Collateral for the benefit of the Administrative Agent and the
Lenders as secured party.  Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions.  Each Loan Party by its execution and delivery of this
Agreement hereby consents to the foregoing.

Section 8.10       Additional Titled Agents.Reserved.

Except for rights and powers, if any, expressly reserved under this Agreement to
any bookrunner, arranger or to any titled agent named on the cover page of this
Agreement, other than Administrative Agent (collectively, the “Additional Titled
Agents”), and except for obligations, liabilities, duties and responsibilities,
if any, expressly assumed under this Agreement by any Additional Titled Agent,
no Additional Titled Agent, in such capacity, has any rights, powers,
liabilities, duties or responsibilities hereunder or under any of the other Loan
Documents. Without limiting the foregoing, no Additional Titled Agent shall have
nor be deemed to have a fiduciary relationship with any Lender. At any time that
any Lender serving (or whose Affiliate is serving) as an Additional Titled Agent
shall have transferred to any other Person (other than any Affiliates) all of
its interests in the Loans, such Person shall be deemed to have concurrently
resigned as such Additional Titled Agent.





-47-




--------------------------------------------------------------------------------




Section 8.11

Action by Lenders.

Anything in this Agreement or any other Loan Document to the contrary
notwithstanding, each Lender hereby agrees with each other Lender and with the
Administrative Agent that no Lender shall take any action to protect or enforce
its rights against any Loan Party arising out of this Agreement, any other Loan
Document or by operation of law (including exercising any rights of set-off)
without first obtaining the prior written consent of the Administrative Agent,
it being the intent of all Lenders that any such action to protect or enforce
rights against any Loan Party under this Agreement and the Loan Documents shall
be taken in concert and at the direction or with the consent of the
Administrative Agent.

Section 8.12

Administrative Agent as UK Security Trustee.

(a)

In this Agreement, any rights and remedies exercisable by, any documents to be
delivered to, or any other indemnities or obligations in favor of Administrative
Agent shall be, as the case may be, exercisable by, delivered to, or be
indemnities or other obligations in favor of Administrative Agent (or any other
Person acting in such capacity) in its capacity as UK Security Trustee to the
extent that the rights, remedies, deliveries, indemnities or other obligations
relate to the UK Security Documents or the security thereby created.  Any
obligations of Administrative Agent (or any other Person acting in such
capacity) in this Agreement shall be obligations of the Administrative Agent in
its capacity as UK Security Trustee to the extent that the obligations relate to
the UK Security Documents or the security thereby created.  Additionally, in its
capacity as UK Security Trustee, the Administrative Agent (or any other Person
acting in such capacity) shall have (i) all the rights, remedies and benefits in
favor of Administrative Agent contained in the provisions of the whole of this
Section 8, (ii) all the powers of an absolute owner of the security constituted
by the UK Security Documents, and (iii) all the rights, remedies and powers
granted to it and be subject to all the obligations and duties owed by it under
the UK Security Documents.

(b)

Each Lender and Administrative Agent hereby appoint Kayne Anderson Senior
Creditor Advisors, LLC as UK Security Trustee to act as its trustee under and in
relation to the UK Security Documents and to hold the assets subject to the
security thereby created as trustee for Administrative Agent and Lenders on the
trusts and other terms contained in the UK Security Documents and Administrative
Agent and each Lender hereby irrevocably authorize the UK Security Trustee to
exercise such rights, remedies, powers and discretions as are specifically
delegated to UK Security Trustee by the terms of the UK Security Documents
together with all such rights, remedies, powers and discretions as are
reasonably incidental thereto.

(c)

Any reference in this Agreement to Liens stated to be in favor of Administrative
Agent shall be construed so as to include a reference to Liens granted in favor
of UK Security Trustee.

ARTICLE 9
[RESERVED]

ARTICLE 10
MISCELLANEOUS

Section 10.01

Notices, Etc.

(a)

All notices and other communications provided for hereunder (and under each
other Loan Document) shall be in writing and shall be sent by mail, telecopy,
email or other electronic transmission (but not text message or posting via any
social media) or personal or courier delivery, if to any Loan Party, at the
following address:




with a copy to:




SCG Financial Acquisition Corp. (d/b/a RMG Networks)

RMG Holdings

500 North Central Expressway

15301 Dallas Parkway, Suite 175500

PlanoDallas, Texas 7507475001

Attn: Bill Cole, Chief Financial Officer

Telephone: (972800) 543-9502827-9666

Telecopier: (972) 422-1680767-3415

Email: billcole@symonbill.cole@rmgnetworks.com





-48-




--------------------------------------------------------------------------------




With a copy to:




Greenberg Traurig, LLP

77 West Wacker Drive, Suite 2500

Chicago, IL 60601-7132

Attn: Ameer L. Ahmad, Esq.

Telephone: (312) 456-8400

Telecopier: (312) 456-8435

Email: ahmada@gtlaw.com




if to the Administrative Agent, at the following address:




Kayne Andersonc/o DRW Holdings, LLC

540 W. Madison St., Suite 2500

Chicago, IL 60661

Attention: Hans Pusch

311 South Wacker Drive

Suite 3350

Chicago, Illinois 60606

Attention: Shane Shepherd

Telephone: (312) 994-8455

Telecopier: (312) 994-8422

Email: sshepherd@kaynecapital.com




with a copy to:




Katten Muchin Rosenman LLP

Goldberg Kohn Ltd525 W.

55 EastMonroe StreetSt.

Suite 3300

Chicago, Illinois 6060360661

Attention:  Joel F. BrownMelissa Langsdorf and Mark Wood

Telephone:  (312) 201-4000902-5571

Telecopier:  (312) 332-2196902-1061

Email: melissa.langsdorf@kattenlaw.com;
joel.brown@goldbergkohn.commark.wood@kattenlaw.com




or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 10.01.  All such notices and other communications shall be
effective, (i) if mailed, when received or three (3) days after deposited in the
mails, whichever occurs first, (ii) if telecopied, on the date of transmission
if transmitted before 1:003.00 p.m. (Los AngelesChicago time) on a Business Day
otherwise on the next Business Day, (iii) if delivered by personal delivery,
upon delivery, (iv) if delivered by email or other electronic transmission as
set forth in Sections 10.01(b) and (c) below, or (v) if delivered by overnight
courier one (1) Business Day after delivery to the courier, in each case,
properly addressed, except that, in all cases notices to Administrative Agent
pursuant to Articles 2 and 3 shall not be effective until received by
Administrative Agent.

(b)

Notices and other communications to the parties hereto may be delivered or
furnished by email and other electronic transmission (including Internet or
intranet websites, but in no event by text message or posting via social media)
provided, that the foregoing shall not apply to notices sent directly to any
party hereto if such party has notified the Administrative Agent (or in the case
of the Administrative Agent, has notified the Borrowers and each Lender) in
writing that it has elected not to receive notices by email or any other
electronic transmission (which election may be limited to particular notices).

(c)

Unless the Administrative Agent otherwise prescribes, (i) notices by email or
other electronic transmission (except as provided in clause (ii) below shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor,
provided, that if any such notice or other communication is not sent or posted
during normal business hours, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day.





-49-




--------------------------------------------------------------------------------




Section 10.02

Amendments, Etc.

(a)

No amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders or by the
Administrative Agent with the consent of the Required Lenders, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given, provided, however, that no
amendment, waiver or consent shall (i) increase any funding commitment of any
Lender, reduce the principal of, or interest on, the Loans payable to any
Lender, reduce the amount of any fee payable for the account of any Lender, or
postpone or extend any date fixed for any regularly scheduled amortization
payment of principal of, or any regularly scheduled payment of interest or fees
on, the Loans payable to any Lender, in each case without the written consent of
such Lender, (ii) change the aggregate unpaid principal amount of the Loans that
is required for the Lenders or any of them to take any action hereunder, (iii)
amend the definition of “Required Lenders” or “Pro Rata Share”, (iv) release all
or a substantial portion of the Collateral (except as otherwise provided in this
Agreement and the other Loan Documents), or release any Borrower or any
Guarantor, or (v) amend, modify or waive Section 2.07(d) or this Section 10.02
of this Agreement, in each case in clauses (ii) through (v), without the written
consent of each Lender.  Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing and signed by Administrative Agent, affect the
rights or duties of Administrative Agent (but not in its capacity as a Lender)
under this Agreement or the other Loan Documents.

(b)

No Waiver; Remedies, Etc.  No failure on the part of Administrative Agent or any
Lender to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right.  The rights and
remedies of the Administrative Agent and the Lenders provided herein and in the
other Loan Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law.  The rights of the Administrative
Agent and the Lenders under any Loan Document against any party thereto are not
conditional or contingent on any attempt by the Administrative Agent and the
Lenders to exercise any of their rights under any other Loan Document against
such party or against any other Person.

(c)

Replacement.  If, in connection with any proposed amendment, modification,
termination or waiver of any of the provisions of this Agreement requiring the
consent or approval of all Lenders under Section 10.02(a), the consent of
Required Lenders is obtained but the consent of one or more other Lenders whose
consent is required to be obtained is not obtained, then Borrowers shall have
the right, so long as all such non-consenting Lenders are either replaced or
prepaid as described in clauses (i) or (ii) below, to either (i) replace the
non-consenting Lenders with one or more Replacement Lenders pursuant to Section
2.12(a) so long as each such Replacement Lender consents to the proposed
amendment, modification, termination or waiver or (ii) prepay in full  the
Obligations of the non-consenting Lenders in accordance with Section 2.12(b).

Section 10.03

Expenses; Taxes; Attorneys’ Fees.

The Borrowers will pay on demand, all costs and expenses incurred by or on
behalf of Administrative Agent (and, in the case of clause (iii) below at any
time an Event of Default has occurred and is continuing, all other Lenders),
regardless of whether the transactions contemplated hereby are consummated,
including reasonable fees, costs, client charges and expenses of counsel for
Administrative Agent (and, in the case of clause (iii) below at any time an
Event of Default has occurred and is continuing, one counsel for all other
Lenders), and all document, transfer, recording or filing taxes or fees and
similar impositions now or hereafter payable in connection with this Agreement
or any other Loan Document, arising from or relating to:  (i) the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and the other Loan Documents (including the preparation of any
additional Loan Documents and/or the review of any of the agreements,
instruments and documents referred to in Sections 6.01(j) and (k)) and the
consummation and administration of the transactions contemplated hereby,
(ii) any requested amendments, waivers or consents to this Agreement or the
other Loan Documents whether or not such documents become effective or are
given, or (iii) the enforcement and/or preservation of any of Administrative
Agent’s or the Lenders’ rights under this Agreement or the other Loan Documents,
including the protection, collection, lease, sale, taking possession of or
liquidation of, any Collateral or other security in connection with this
Agreement or any other Loan Document and the enforcement of any Lien or security
interest in any Collateral or other security in connection with this Agreement
or any other Loan Document.  The obligations of the Borrowers under this Section
10.03 shall survive the termination of this Agreement and the repayment of the
Loans and all other amounts payable hereunder.

Section 10.04

Right of Set-off.

Upon the occurrence and during the continuance of any Event of Default,
Administrative Agent or any Lender may, and is hereby authorized to, at any time
and from time to time, without prior notice to any Loan Party (any such notice
being expressly waived by the Loan Parties) and to the fullest extent permitted
by law, set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by Administrative Agent or such Lender to or for the credit or the
account of any Loan Party against any and all obligations of the Loan Parties
either now or hereafter existing under any Loan Document, irrespective of
whether or not Administrative Agent or such Lender shall have made any demand
hereunder or thereunder and although such obligations may be contingent or
unmatured. Administrative Agent and each Lender agrees





-50-




--------------------------------------------------------------------------------

to notify such Loan Party promptly after any such set-off and application made
by Administrative Agent or such Lender provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of the Administrative Agent and the Lenders under this Section 10.04 are
in addition to the other rights and remedies (including other rights of set-off)
which the Administrative Agent and the Lenders may have under this Agreement or
any other Loan Documents of law or otherwise.

Section 10.05

Severability.

Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 10.06

Assignments and Participations.

(a)

This Agreement and the other Loan Documents shall be binding upon and inure to
the benefit of each Loan Party, Administrative Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders’ prior written consent shall be null and void.

(b)

Each Lender may with the written consent of the Borrowers and the Administrative
Agent (each of such consents not to be unreasonably withheld or delayed), assign
to one or more other Persons all or a portion of its rights and obligations
under this Agreement (including all or a portion of the Loans made by it;
provided, however, that (i) unless otherwise permitted by the Administrative
Agent, such assignment is in an amount which is at least $1,000,000 or a
multiple of $1,000,000 in excess thereof (or the remainder of such Lender’s
Loans) (except such minimum amount shall not apply to an assignment by a Lender
to (x) a Lender, an Affiliate of such Lender or a Related Fund of a Lender or
(y) a group of new Lenders, each of whom is an Affiliate or Related Fund of each
other to the extent the aggregate amount to be assigned to all such new Lenders
is at least $1,000,000 or a multiple of $1,000,000 in excess thereof), (ii) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance, an Assignment and Acceptance, together with any
promissory note subject to such assignment and such parties shall deliver to the
Administrative Agent (unless otherwise waived by Administrative Agent) a
processing and recordation fee of $3,500 (except the payment of such fee shall
not be required in connection with an assignment by a Lender to a Lender, an
Affiliate of such Lender or a Related Fund of such Lender), (iii) no written
consent of the Administrative Agent shall be required (x) in connection with any
assignment by a Lender to a Lender, an Affiliate of a Lender or a Related Fund
of a Lender or (y) if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of such Lender and (iv) no written
consent of the Borrowers shall be required if an Event of Default then exists.
 Upon such execution, delivery and acceptance, from and after the later of (i)
the effective date specified in each Assignment and Acceptance, which effective
date shall be at least three (3) Business Days after the delivery thereof to the
Administrative Agent (or such shorter period as shall be agreed to by the
Administrative Agent and the parties to such assignment), and (ii) the date of
recordation in the Register (x) the assignee thereunder shall become a “Lender”
hereunder and, in addition to the rights and obligations hereunder held by it
immediately prior to such effective date, have the rights and obligations
hereunder that have been assigned to it pursuant to such Assignment and
Acceptance and (y) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).  Notwithstanding the foregoing, no Lender shall have the right to
assign all or any portion the Loans to (A) SCGRMG Holdings or any of its
Subsidiaries, or (B) any Person (other than SCGRMG Holdings or any of its
Subsidiaries) that, as of the date of any proposed assignment, holds twenty
percent (20%) or more of the Capital Stock of SCGRMG Holdings having ordinary
voting power for the election of directors (or similar Persons) of SCGRMG
Holdings.

(c)

The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Term Loan Commitments of, and the principal
amount of the Loans (and stated interest thereon) (the “Registered Loans”) owing
to each Lender from time to time.  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrowers and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(d)

Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Administrative Agent
and the Borrowers pursuant to Section 10.06(b) (which consent must be evidenced
by the Administrative Agent’s and the Borrowers’ execution of an acceptance to
such Assignment and Acceptance), the Administrative Agent shall accept such
assignment and record the information contained therein in the Register.





-51-




--------------------------------------------------------------------------------




(e)

Any assignment or sale of all or part of a Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s), one or
more new registered notes in the same aggregate principal amount shall be issued
to the designated assignee(s).  Prior to the registration of assignment or sale
of any Registered Loan (and the registered note, if any, evidencing the same),
the Administrative Agent shall treat the Person in whose name such Registered
Loan (and the registered note, if any, evidencing the same) is registered on the
Register as the owner thereof for the purpose of receiving all payments thereon,
notwithstanding notice to the contrary.

(f)

Each Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, all or a portion of the Loans made by
it; provided, that (i) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged; (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and the Borrowers, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents; (iii) a participant shall not be entitled to require such Lender to
take or omit to take any action hereunder except (A) action directly effecting
an extension of the maturity dates or decrease in the principal amount of the
Loans, (B) action directly effecting an extension of the due dates or a decrease
in the rate of interest payable on the Loans or the fees payable under this
Agreement, or (C) actions directly effecting a release of all or a substantial
portion of the Collateral or any Loan Party (except as set forth in Section 8.08
of this Agreement or any other Loan Document); and (iv) the sale of a
participation to any Loan Party, any holder of Subordinated Indebtedness or any
Affiliate of any of the foregoing Persons shall require the prior written
consent of the Administrative Agent.  The Loan Parties agree that each
participant shall be entitled to the benefits of Section 2.08 and Section 2.09
of this Agreement with respect to its participation in any portion of the Loans
as if it was a Lender; provided any participant that is organized under the laws
of a jurisdiction outside the United States which participates in any portion of
such Registered Loan shall comply with Section 2.09(d) as if it were a “Lender”
thereunder except such participant shall only be required to deliver any tax
forms to the Administrative Agent and the Lender which sold such participant its
participation herein. In the event that any Lender sells participations in a
Registered Loan, such Lender shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name of all participants in the Registered Loans held by it and the principal
amount (and stated interest thereon) of the portion of the Registered Loan that
is the subject of the participation (the “Participant Register”).  A Registered
Loan (and the registered note, if any, evidencing the same) may be participated
in whole or in part only by registration of such participation on the
Participant Register (and each registered note shall expressly so provide).  The
Participant Register shall be available for inspection by the Administrative
Agent, and the Borrowers at any reasonable time and from time to time upon
reasonable prior notice.

(g)

Any participant that is organized under the laws of a jurisdiction outside the
United States which participates in any portion of such Registered Loan shall
comply with Section 2.09(d) as if it were a “Lender” thereunder except such
participant shall only be required to deliver any tax forms to the Lender which
sold such participant its participation herein.

(h)

Notwithstanding the foregoing provisions of this Section 10.06 or any other
provision of this Agreement, any Lender may at any time pledge or grant a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or grant to secure
obligations to a Federal Reserve Bank; provided that no such pledge or grant
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or grantee for such Lender as a party hereto.

Section 10.07

Counterparts.

This Agreement and each other Loan Document may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Agreement or any other Loan Document by telecopier or pdf shall be equally
as effective as delivery of an original executed counterpart of this Agreement
or such other Loan Document.  Any party delivering an executed counterpart of
this Agreement or any other Loan Document by telecopier or pdf shall also
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement and each such other Loan
Document.

Section 10.08

GOVERNING LAW.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE
CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT) SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.





-52-




--------------------------------------------------------------------------------




Section 10.09

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.

SUBJECT TO THE REMAINDER OF THIS SECTION, ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH
LOAN PARTY HEREBY IRREVOCABLY APPOINTS THE SECRETARY OF STATE OF THE STATE OF
NEW YORK AS ITS AGENT FOR SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING AND FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
BORROWERS AT THEIR ADDRESS FOR NOTICES AS SET FORTH IN SECTION 10.01 OR TO THE
SECRETARY OF STATE OF THE STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE
TEN (10) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT AND THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY LOAN PARTY IN ANY OTHER JURISDICTION IN WHICH COLLATERAL IS LOCATED.  EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  TO THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

Section 10.10

WAIVER OF JURY TRIAL, ETC.

EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH PARTY
HERETO CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF
ADMINISTRATIVE AGENT OR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT IT WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR
COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.  EACH PARTY HERETO HEREBY
ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR SUCH PERSON’S
ENTERING INTO THIS AGREEMENT.

Section 10.11

Consent by the Administrative Agent and Lenders.

Except as otherwise expressly set forth herein to the contrary, if the consent,
approval, satisfaction, determination, judgment, acceptance or similar action
(an “Action”) of Administrative Agent or any Lender shall be permitted or
required pursuant to any provision hereof or any provision of any other
agreement to which any Loan Party is a party and to which Administrative Agent
or any Lender has succeeded thereto, such Action shall be required to be in
writing and except as otherwise expressly set forth herein or in any other Loan
Document may be withheld or denied by Administrative Agent or such Lender, in
its sole discretion, with or without any reason.

Section 10.12

No Party Deemed Drafter.

Each of the parties hereto agrees that no party hereto shall be deemed to be the
drafter of this Agreement.  This Agreement and the other Loan Documents are the
result of negotiations among the parties hereto and thereto and have been
reviewed by counsel to each of the parties hereto and thereto and are the
products of all parties; accordingly, they shall not be construed against the
Administrative Agent or Lenders.

Section 10.13

Marshaling; Reinstatement; Certain Payments.

Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of the Borrowers or any other Person or against or
in payment of any or all of the Obligations.  If any claim is ever made upon
Administrative Agent or any Lender for repayment or recovery of any amount or
amounts received by Administrative Agent or such





-53-




--------------------------------------------------------------------------------

Lender in payment or on account of any of the Obligations, Administrative Agent
or such Lender shall give prompt notice of such claim to Administrative Agent
and each Lender and the Borrowers, and if Administrative Agent, such Lender
repays all or part of such amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over Administrative
Agent or such Lender or any of its property, or (ii) any good faith settlement
or compromise of any such claim effected by Administrative Agent or such Lender
with any such claimant, then and in such event each Loan Party agrees that (A)
any such judgment, decree, order, settlement or compromise shall be binding upon
it notwithstanding the cancellation of any Indebtedness hereunder or under the
other Loan Documents or the termination of this Agreement or the other Loan
Documents, and (B) it shall be and remain liable to Administrative Agent or such
Lender hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by Administrative Agent or such
Lender.

Section 10.14

Indemnification.

(a)

General Indemnity.  Each Loan Party agrees to, jointly and severally, defend,
protect, indemnify and hold harmless Administrative Agent and each Lender and
all of their respective affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively called the ”Indemnitees”) from and against
any and all losses, damages, liabilities, obligations, penalties, fees,
reasonable costs and expenses (including reasonable attorneys’ fees, costs and
expenses) incurred by such Indemnitees, whether prior to or from and after the
Closing Date, whether direct, indirect or consequential, as a result of or
arising from or relating to or in connection with any of the following:  (i) the
negotiation, preparation, execution, performance or enforcement of this
Agreement, any other Loan Document, any of the Related Transaction Documents or
any other agreement, document or instrument executed in connection with the
transactions contemplated hereby or thereby, (ii)  any matter relating to the
financing transactions contemplated by this Agreement, the other Loan Documents,
any of the Related Transaction Documents or any agreement, document or
instrument executed in connection with the transactions contemplated hereby or
thereby, or (iii) any claim, action, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (collectively, the “Indemnified Matters”); provided, however, that the
Loan Parties shall not have any obligation to any Indemnitee under this
subsection (a) for any Indemnified Matter caused by the gross negligence or
willful misconduct of an Indemnitee, as determined by a final judgment of a
court of competent jurisdiction.

(b)

Environmental Indemnity.  Without limiting Section 10.14(a) hereof, each Loan
Party agrees to, jointly and severally, defend, protect, indemnify, and hold
harmless the Indemnitees against any and all Environmental Liabilities and Costs
and all other claims, demands, penalties, fines, liability (including strict
liability), losses, damages, costs and expenses (including reasonable legal fees
and expenses, consultant fees and laboratory fees), arising out of  or in
connection with (i) any Releases or threatened Releases at any property or
facility currently or formerly owned or operated by any Loan Party, any
Subsidiary or any predecessor in interest or at any property or facility which
received Hazardous Materials generated, managed or otherwise handled by any Loan
Party, any Subsidiary or predecessor in interest; (ii) any violations of
applicable Environmental Laws by any Loan Party, any Subsidiary or predecessor
in interest; (iii) any Environmental Action relating to any Loan Party, any
Subsidiary or predecessor in interest; (iv) any Remedial Action at a facility or
property owned or operated at any time by any Loan Party, any Subsidiary or
predecessor in interest; (v) any personal injury (including wrongful death) or
property damage (real or personal) arising out of exposure to Hazardous
Materials used, handled, generated, transported or disposed by any Loan Party or
any Subsidiary of any Loan Party, or any predecessor in interest; or (vi) any
breach of any warranty or representation regarding environmental matters made by
the Loan Parties in Section 5.01(q)  or the breach of any covenant made by the
Loan Parties in Section 6.01(i) or Section 6.02(m).  Notwithstanding the
foregoing, the Loan Parties shall not have any obligation to any Indemnitee
under this subsection (b) regarding any potential environmental matter covered
hereunder which is caused by the gross negligence or willful misconduct of such
Indemnitee, as determined by a final judgment of a court of competent
jurisdiction.

(c)

The indemnification for all of the foregoing losses, damages, fees, costs and
expenses of the Indemnitees are chargeable against the Loan Account.  To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section 10.14 may be unenforceable because it is violative of any law or
public policy, each Loan Party shall, jointly and severally, contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees.  The indemnities set forth in this Section 10.14 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.

Section 10.15

Records.

The unpaid principal of and interest on the Loans, the interest rate or rates
applicable to such unpaid principal and interest, the duration of such
applicability, the Term Loan Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, including the closing fee, shall at all
times be ascertained from the records of the Administrative Agent, which shall
be conclusive and binding absent manifest error.





-54-




--------------------------------------------------------------------------------




Section 10.16

Binding Effect.

This Agreement shall become effective when it shall have been executed by each
Loan Party, Administrative Agent and each Lender, and thereafter shall be
binding upon and inure to the benefit of each Loan Party, Administrative Agent
and each Lender, and their respective successors and assigns, except that the
Loan Parties shall not have the right to assign their rights hereunder or any
interest herein without the prior written consent of each Lender, and any
assignment by any Lender shall be governed by Section 10.06 hereof.  No other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  

Section 10.17

Confidentiality.

Administrative Agent and each Lender agrees (on behalf of itself, each of its
affiliates and each of the directors, officers, employees and representatives of
such Person and its affiliates) to use reasonable precautions to keep
confidential, in accordance with its customary procedures for handling
confidential information of this nature and in accordance with safe and sound
practices of comparable commercial finance companies, any non-public information
supplied to it by the Loan Parties pursuant to this Agreement or the other Loan
Documents (and which at the time is not, and does not thereafter become,
publicly available or available to such Person from another source not known to
be subject to a confidentiality obligation to such Person not to disclose such
information), provided that nothing herein shall limit the disclosure of any
such information (i) by any Person to such Person’s directors, officers,
employees or representatives, (ii) to the extent required by statute, rule,
regulation or judicial process, (iii) to counsel for Administrative Agent or any
Lender, (iv) to regulators, self-regulatory organizations, examiners, auditors,
accountants or rating agencies, (v) as may be required in connection with any
litigation to which Administrative Agent or any Lender (or any affiliates of any
Lender) is a party or (vi) to any assignee or participant (or prospective
assignee or participant) so long as such assignee or participant (or prospective
assignee or participant) is advised about the confidentiality provisions set
forth in this Section 10.17 and agrees in writing to abide by the same.
 Administrative Agent and each Lender agrees (on behalf of itself, each of its
affiliates and each of the directors, officers, employees and representatives of
such Person and its affiliates) that, upon receipt of a request or
identification of the requirement for disclosure pursuant to clause (v) hereof,
it will make reasonable efforts to keep the Loan Parties informed of such
request or identification (unless prohibited from doing so by law, rule,
regulation or court, administrative or other similar order); provided that each
Loan Party acknowledges that Administrative Agent and each Lender (and each
affiliate thereof) may make disclosure (a) as required or requested by any
Governmental Authority or any representative thereof or the National Association
of Insurance Commissioners or representatives thereof and that Administrative
Agent and each Lender (and each affiliate thereof) may be subject to review by
other regulatory agencies and may be required to provide to, or otherwise make
available for review by, the representatives of such parties or agencies any
such non-public information, or (b) as permitted by Section 6.02(q) hereof.

Section 10.18

Integration.

This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and thereby and shall not be contradicted or qualified by any other
agreement, oral or written, before the date hereof.  Execution of this Agreement
by the Loan Parties constitutes a full, complete and irrevocable release of any
and all claims which such Loan Parties may have at law or in equity in respect
of all prior discussions and understandings, oral or written, relating to the
subject matter of this Agreement and the other Loan Documents.  Neither
Administrative Agent nor any Lender shall be liable to any Loan Party or any
other Person on any theory of liability for any special indirect, consequential
or punitive damages.




Section 10.19

Patriot Act.

Each Lender that is subject to the USA Patriot Act (the “Patriot Act”), and the
Administrative Agent (for itself and not on behalf of any Lender), hereby
notifies each Loan Party that, pursuant to the requirements of the Patriot Act,
such Lender and the Administrative Agent are required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Patriot Act.

Section 10.20

Independent Nature of Lenders.

The obligations of each Lender hereunder are several and not joint with the
obligations of any other Lender, and no Lender shall be responsible in any way
for the performance of the obligations of any other Lender hereunder.  Each
Lender shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.  The decision of each Lender to enter into
this Agreement and any of the other Loan Documents and consummate the
transactions contemplated hereby or thereby has been made by such Lender
independently of any other Lender and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of RMG Holdings or any of its Subsidiaries which may
have been made or given by any other Lender or by any agent or employee of any
other Lender, and no Lender or any of its agents or employees shall have any
liability to any other Lender (or any other Person or





-55-




--------------------------------------------------------------------------------

entity) relating to or arising from any such information, materials, statements
or opinions.  Each Lender had the opportunity to retain its own counsel and
other advisors as it deemed appropriate and no counsel or other advisor for any
Lender represented (or will be deemed to have represented) the other Lender in
connection with the respective Lenders’ entry into this Agreement and the other
Loan Documents.  Nothing contained herein, and no action taken by any Lender
pursuant hereto or thereto, shall be deemed to constitute the Lenders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Lenders are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated hereby.
 Subject to the terms of the Loan Documents, each Lender shall be entitled to
independently protect and enforce its rights, including the rights arising out
of this Agreement or the other Loan Documents, and it shall not be necessary for
any other Lender to be joined as an additional party in any proceeding for such
purpose.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]











-56-




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.







 

BORROWERS:

 

 

 

SCG FINANCIAL ACQUISITION CORP., as a Borrower

 

 

 

 

By:

 

 

Name:

Garry K. McGuire, Jr.

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

SCG FINANCIAL MERGER I CORP., as a Borrower

 

 

 

 

By:

 

 

Name:

Gregory H. Sachs

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

RMG NETWORKS HOLDINGS, INC.,

f/k/a Reach Media Group Holdings, Inc., as a Borrower

 

 

 

 

By:

 

 

Name:

Garry K. McGuire, Jr.

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

RMG NETWORKS, INC., as a Borrower

 

 

 

 

By:

 

 

Name:

Garry K. McGuire, Jr.

 

Title:

Chief Executive Officer








Credit Agreement




--------------------------------------------------------------------------------




 

GUARANTORS:

 

 

 

 

RMG MEDIA NETWORKS, INC., a Delaware corporation

 

 

 

 

By:

 

 

Name:

Garry K. McGuire, Jr.

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

EMN ACQUISITION CORPORATION, a Delaware

corporation

 

 

 

 

By:

 

 

Name:

Garry K. McGuire, Jr.

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE MEDIA NETWORK, INC., a New York

corporation

 

 

 

 

By:

 

 

Name:

Garry K. McGuire, Jr.

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

CORPORATE IMAGE MEDIA, INC., a New York

corporation

 

 

 

 

By:

 

 

Name:

Garry K. McGuire, Jr.

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

PROPHET MEDIA LLC, a New York limited liability

company

 

 

 

 

By:

 

 

Name:

Garry K. McGuire, Jr.

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

GUARANTORS (CONTINUED):

 

 

 

 

SYMON LV, LLC, a Nevada limited liability company

 

 

 

 

By:

 

 

Name:

William Cole

 

Title:

Chief Financial Officer and Secretary














Credit Agreement




--------------------------------------------------------------------------------




 

ADMINISTRATIVE AGENT:

 

 

 

 

KAYNE ANDERSON SENIOR CREDIT ADVISORS, LLC, as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 







 

LENDERS:

 

 

 

KAYNE ANDERSON CAPITAL ADVISORS, LP, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

COMVEST CAPITAL II, L.P., as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 











Credit Agreement




--------------------------------------------------------------------------------










SCHEDULE 1.01(A)




LENDERS AND LENDERS’ TERM LOAN COMMITMENT




Lenders

Term Loan Commitment

Kayne Anderson Capital Advisors, L.P.

$

16,000,000

Comvest Capital II, L.P.

$

8,000,000

Total

$

24,000,000











